     3:21-cv-01058-JMC   Date Filed 04/09/21   Entry Number 1   Page 1 of 183




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                             COLUMBIA DIVISION


KASSANDRE CLAYTON, KATHLEEN                       Case No. 3:21-01058-JMC
ARMAN, SONYA GARCIA-MARTINEZ,
JOSEPH FRONTERA, ANGELA MAHER,                         MDL No. 2972
RALPH PERAGRINE, MICHELE
PETTIFORD, THERESA WELSH, LATRICIA             CLASS ACTION COMPLAINT
FORD, CLIFFORD SCOTT, ROBERT
WATTS, JR., JASON MONEY, NICOLE
MONEY, individually and on behalf of all
others similarly situated,

      Plaintiffs,

v.

BLACKBAUD, INC.,

      Defendant.
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1       Page 2 of 183




       Plaintiffs Kassandre Clayton, Kathleen Arman, Sonya Garcia-Martinez, Joseph Frontera,

Angela Maher, Ralph Peragrine, Michele Pettiford, Theresa Welsh, Latricia Ford, Clifford Scott,

Robert Watts, Jr., Jason Money, and Nicole Money, individually and on behalf of all others

similarly situated (“Plaintiffs”), bring this action against Defendant Blackbaud, Inc.

(“Blackbaud”), seeking monetary damages, restitution, and/or injunctive relief. Plaintiffs make the

following allegations upon personal knowledge and on information and belief derived from,

among other things, investigation of their counsel and facts that are a matter of public record.

I.     INTRODUCTION

               This lawsuit exists because cybercriminals unsurprisingly targeted a company in

the business of storing personal information, demanding payment to supposedly delete the data

that they stole. Such a payment, or a “ransom,” is paid by companies who acquiesce to data

publication extortion demands when they are trying to prevent the public, victims, and

shareholders from learning about a data breach.1 After data was stolen from its servers, Blackbaud

paid a ransom for the cybercriminals’ assurances that stolen data was “deleted.” But the breach

became public anyway. Now, Blackbaud is trying to spin its extortion payment as its way of having

successfully “stopped” a ransomware attack, despite the fact that cybercriminals had already stolen

the very data Blackbaud was entrusted to protect.

               Blackbaud is a successful data security company, having created a niche market

in—and profiting handsomely from—data security for some of the most highly-sensitive

information that exists: personal information from donors, patients, students, and congregants.




1
 Brian Krebs, Why Paying to Delete Stolen Data is Bonkers, Krebs on Security (Nov. 20, 2020),
https://krebsonsecurity.com/2020/11/why-paying-to-delete-stolen-data-is-bonkers/.


                                                 1
       3:21-cv-01058-JMC         Date Filed 04/09/21     Entry Number 1         Page 3 of 183




                 The value of this information is recognized by several, different constituencies.

First, the value is recognized by Blackbaud, which can attribute its business model to the existence

of this information, and the need to keep it safe. Second, the value is recognized by cybercriminals,

who know that this type of data can be exploited for ransom payments and to commit identity theft.

And third, the value is recognized by the individuals, themselves, whose data was stolen.

                 Blackbaud identifies itself as the “world’s leading cloud software company

powering social good,” a job on which it claims to have been “100% focused” “[s]ince day one.”2

Blackbaud markets its expertise in safeguarding information to those organizations who normally

do not have access to high-level information security (such as art and cultural organizations,

companies, faith communities, foundations, healthcare organizations, higher education

institutions, individual change agents, K-12 schools, and nonprofit organizations)—not only

because statutory schemes require certain levels of data security, but to thwart cybersecurity

attacks. These vulnerable “Social Good Entities,” as described below, rely on Blackbaud to deliver

the strong security practices it promises, because their donors, students, patients, and congregants

count on the security of their data in order to engage with these organizations.

                 Millions of individuals have shared their most valuable data with Social Good

Entities based on the ordinary, reasonable understanding that their information would be handled

and maintained with appropriate safety standards—the very services that Blackbaud was engaged

to and promised to perform.

                 Despite Blackbaud’s representations that it provided robust cybersecurity services,

in reality, its security program was woefully inadequate. Blackbaud’s unsound, vulnerable systems

containing valuable data were an open invitation for a months-long intrusion and exfiltration by


2
    Blackbaud, Inc., https://www.blackbaud.com/ (last visited Mar. 30, 2020).


                                                  2
     3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1     Page 4 of 183




cybercriminals, who were seeking to exploit the valuable nature of the information to extract a

ransom from Blackbaud, among other unlawful activities.

                Rather than disclose the theft and initiate protections for the victims, Blackbaud

remained silent for months while secretly attempting to buy off the criminals who had stolen and

then held this valuable data hostage, paying a handsome ransom. Apparently relying only on the

concept of “honor among thieves,” Blackbaud claims that the cybercriminals who breached its

systems, stole the valuable and sensitive data, and held it ransom, were trustworthy and could be

counted on for the level of responsibility, fidelity, and security for private data that Blackbaud

itself failed to show.

                Despite guidance from the federal government, regulatory bodies, and

cybersecurity professionals warning companies not to pay ransoms to cybercriminals, Blackbaud

negotiated payment, and now asserts that it “discovered and stopped a ransomware attack.”3 But

Blackbaud’s payment has only demonstrated that it was willing to make at least one payment to

prevent the data from being disclosed—a powerful message to individuals with access to the very

information that facilitates identity theft and health insurance fraud.

                Instead of providing fulsome notice to the individuals who were impacted by the

ransomware attack, Blackbaud has downplayed the incident, insisting that, although

cybercriminals were able to exfiltrate information from Blackbaud’s system, those same criminals

can be trusted to have destroyed any copies of the data. As a result, Plaintiffs and class members

are left with empty platitudes instead of vital information that would allow them to take proactive

measures to prevent identity theft and future fraud.


3
  Blackbaud, Learn more about the ransomware attack we recently stopped (July 16, 2020),
https://www.blackbaud.com/newsroom/article/2020/07/16/learn-more-about-the-ransomware-
attack-we-recently-stopped.


                                                  3
          3:21-cv-01058-JMC      Date Filed 04/09/21     Entry Number 1        Page 5 of 183




                 Blackbaud’s unlawfully deficient data security and utter failure, even now, to

honestly address the breach has injured millions of donors, students, and patients, the Plaintiffs

and putative class members in this action.

II.        NATURE OF THE ACTION

                 Blackbaud describes itself as “the world’s leading cloud software company

powering social good[,]” and claims it “equip[s] change agents with cloud software, services,

expertise, and data intelligence designed with unmatched insight and supported with unparalleled

commitment.”4 According to Blackbaud, “[e]very day, [its] customers achieve unmatched impact

as they advance their missions.”5 Furthermore, as it repeatedly represented in investor

presentations, “[s]ocial good is a significant global sector.”6 According to its website, its clients

include arts and cultural organizations, companies (conducting corporate social responsibility

activities), faith communities, foundations, healthcare organizations, higher education institutions,

individual change agents, K-12 schools, and nonprofit organizations (the “Social Good Entities”).7

Plaintiffs and class members are the Social Good Entities’ donors, students, patients, and

congregants.

                 Blackbaud touts the success of its business: “Blackbaud has grown to serve millions

of users across more than 100 countries, including one out of three Fortune 500 companies, 80%

of the most influential nonprofits, 30 of the 32 largest nonprofit hospitals, 93% of higher education




4
    Id.
5
    Id.
6
 See, e.g., Investor Presentations dated July 30, 2019, October 16, 2019, May 5, 2020, July 29,
2020, October 28, 2020, and February 8, 2021.
7
  Who We Serve & Industries We Support, Blackbaud, https://www.blackbaud.com/who-we-serve
(last visited Mar. 15, 2021).


                                                  4
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1       Page 6 of 183




institutions with billion-dollar campaigns, 25 of the largest Catholic Dioceses in the US and

more.”8

               Blackbaud has created a profitable business by catering to the needs of Social Good

Entities—namely, providing data security services for information that it knows is incredibly

valuable. According to Blackbaud’s most recent Form 10-K filed with the Securities and Exchange

Commission (“SEC”) on February 23, 2021 (the “2020 Form 10-K”):

       Many social good organizations use manual methods or software applications not
       specifically designed for fundraising and organizational management for
       institutions like theirs. Such methods are often costly and inefficient because of the
       difficulties in effectively collecting, sharing and using donation-related
       information. Furthermore, general purpose software applications frequently have
       limited functionality for the unique needs of our customer base and do not
       efficiently integrate multiple databases . . . .
                                             *****
       Because of these challenges, [Blackbaud] believe[s] nonprofits, education
       institutions, healthcare organizations and houses of worship can benefit from
       software applications and services specifically designed to serve their particular
       needs and workflows to grow revenue, work effectively and accomplish their
       missions.

               Blackbaud markets itself to Social Good Entities by developing data-hosting

“solutions” to meet those entities’ needs; Blackbaud knows that nonprofits devote their resources

to fundraising and benefit management and are unable to benefit from the economy of scale

afforded by large scale data warehousing and management. Requisite security for such information

requires management by a third party specializing in competent management of data, compliant

with the representations made to donors, and other obligations by contact, regulation, and statute.

As part of its solutions-based services, Blackbaud assured its customers, prior to the discovery of


8
 Blackbaud, Blackbaud CEO Mike Giononi Named One of 50 Most Influential by Charleston
Business Magazine (Mar. 12, 2021), https://totalcampus.blackbaud.com/newsroom/article/2021/
03/12/blackbaud-ceo-mike-gianoni-named-one-of-50-most-influential-by-charleston-business-
magazine.


                                                 5
           3:21-cv-01058-JMC     Date Filed 04/09/21      Entry Number 1       Page 7 of 183




the Data Breach (described further below), that Blackbaud employed “world-class security,

privacy, and risk management teams” to ensure the safety of data entrusted to Blackbaud.9

Blackbaud assured its customers, who entrusted Plaintiffs’ and class members’ data to Blackbaud,

that it had robust cybersecurity practices in place, which are known in the industry as specifically

designed to thwart cybercrime like the Data Breach that took place here.10

                  Blackbaud knew that the information it hosted from the Social Good Entities

contained some of class members’ most valuable personal information. Like other entities that host

such information, Blackbaud knew that hosting such information made it an attractive target for

cybercrime, noting that it “may still be vulnerable to a security breach, intrusion, loss or theft of

confidential donor data and transaction data[.]”11

                  Sophisticated companies like Blackbaud are aware of the different types of threat

actors acting across the Internet and the type of security exploits they employ for profit.

Accordingly, it is imperative that, as a company that specializes in and profits off of providing data

security services to others, it guards against those exploits.




9
    Blackbaud Security (Mar. 2, 2020), https://web.archive.org/web/20200302212750/
https://www.blackbaud.com/security. Throughout this Complaint, Plaintiffs cite to previously-
imaged versions of Blackbaud’s website. Those images are housed by an independent, third party
called the “WayBack Machine.” Courts have previously taken judicial notice of web pages
available through the WayBack Machine. See, e.g., Pohl v. MH Sub I, LLC, 332 F.R.D. 713, 716
(N.D. Fla. 2019) (collecting cases). Plaintiffs have no reason to doubt the authenticity of the
WayBack Machine’s archive of Blackbaud’s website and will obtain evidence confirming its
accuracy as the case progresses.
10
     Id.
11
  See, e.g., Form 10-K filed with the SEC on February 24, 2016, February 22, 2017, February 20,
2018, February 20, 2019, February 20, 2020, and February 23, 2021.


                                                  6
           3:21-cv-01058-JMC      Date Filed 04/09/21     Entry Number 1       Page 8 of 183




                  One typical type of exploit is called a “ransomware attack,” where an entity uses

malicious code to encrypt data on a local machine, demanding a ransom for an encryption key to

allow an entity to access the encrypted files again.12

                  A far more nefarious and dangerous exploit is when a criminal enterprise is able to

exfiltrate data from an entity’s systems and demand a payment for that data’s return. Although

some describe this type of attack as a “ransomware attack,” as well, the damage is far greater than

a typical ransomware attack because the criminal enterprise is in possession of the information,

and payment of the demanded ransom (or blackmail) cannot guarantee its destruction.

                  On July 16, 2020, a breaking news story by The NonProfit Times reported that

Blackbaud had been the subject of a ransomware attack and data breach (the “Data Breach”).

Blackbaud claimed it first learned of the Data Breach in May 2020.13 According to the article,

Blackbaud made a demanded blackmail payment to a cybercriminal in an undisclosed amount

using Bitcoin.14 The victims of the Data Breach were Plaintiffs and class members. As reported

by The NonProfit Times, a Blackbaud spokesperson sought to assure consumers that “[c]redit card

information, bank account information, or Social Security numbers were not stolen” and that

Blackbaud claimed it had “credible information” that the data that was stolen went no further than

the cybercriminals.15 On that same day, Blackbaud also issued a statement regarding the Data




12
   Federal Bureau of Investigation, Scams and Safety, Common Scams and Crimes, Ransomware,
https://www.fbi.gov/scams-and-safety/common-scams-and-crimes/ransomware (last visited Mar.
27, 2021).
13
   Paul Clolery, Breaking: Blackbaud Hacked, Ransom Paid, NonProfit Times (July 16, 2020),
https://www.thenonprofittimes.com/npt_articles/breaking-blackbaud-hacked-ransom-paid.
14
     Id.
15
     Id.


                                                   7
       3:21-cv-01058-JMC        Date Filed 04/09/21        Entry Number 1        Page 9 of 183




Breach on its website.16 Despite this, in its 2020 Form 10-K, Blackbaud touted that: “[i]n 2020,

[it] showed why [Blackbaud] continue[s] to be the trusted leader in this space.”17 The information

that Blackbaud disseminated regarding the Data Breach was misleading and inaccurate in

numerous material ways.

                The release, disclosure, and publication of a person’s sensitive, private data can be

devastating. Not only is it an intrusion of privacy and a loss of control, but it is also a harbinger of

identity theft: for victims of a data breach, the risk of identity theft more than quadruples.18 A data

breach can have grave consequences for victims for many years after the actual date of the

breach—with the obtained information, identity thieves can wreak many forms of havoc: open

new financial accounts, take out loans, obtain medical services, obtain government benefits, or

obtain driver’s licenses in the victims’ names, forcing victims to maintain a constant vigilance over

the potential misuse of their information.

                When information is stolen by cybercriminals, the risk of identity theft does not go

away simply because an entity elects to submit to the cybercriminals’ demand for a ransom or

blackmail payment. If anything, payment of a ransom demonstrates to cybercriminals that the data

has value and can continue to be exploited for future payments—not just by the entity from whom

the data was stolen, but from the individuals whose data was stolen, themselves.

                Blackbaud was keenly aware of the risks of cyberattacks and breaches of its

customers’ confidential data. It knew of the risk because Blackbaud had already suffered a


16
   Learn More About the Ransomware Attack We Recently Stopped, Blackbaud (July 16, 2020,
1:30 PM), https://www.blackbaud.com/newsroom/article/2020/07/16/learn-more-about-the-
ransomware-attack-we-recently-stopped.
17
     Blackbaud 2020 Form 10-K.
18
  Dave Maxfield & Bill Latham, Data Breaches: Perspectives from Both Sides of the Wall, S.C.
Law (May 2014).


                                                   8
       3:21-cv-01058-JMC      Date Filed 04/09/21      Entry Number 1       Page 10 of 183




cybersecurity incident in which the laptop belonging to a Blackbaud employee was stolen from

the employee’s vehicle, after the employee had copied Private Information from donors onto the

device.19 At the time the breach was reported, Blackbaud insisted that it would “move

immediately to do everything we can to help our customers and notify the people whose names

and personal information are on those files.”20 It took nearly eight months to disclose that the

breach also impacted 84,000 University of North Dakota donors.21

               Blackbaud also showed that it knew of the risk it faced by virtue of its own

representations. In its Annual Report filed with the SEC, Blackbaud noted that the “secure

collection, storage, and transmission of confidential” data is fundamental to its business.22

Blackbaud likewise was aware of the significant risk of cyberattacks, identifying security breaches

and theft of confidential donor data as a vulnerability.23 In that same document, Blackbaud also

acknowledged its obligation of notification in the event of a breach.24

               Nevertheless, in February 2020—the same month Blackbaud acknowledged this

risk—Blackbaud failed to stop the Data Breach. Blackbaud failed to detect the initial ransomware

attack, and for three and a half months, between February 7, 2020, and May 20, 2020,

cybercriminals orchestrated what Blackbaud has downplayed as a “security incident,” in which



19
  Identity Theft Resource Center 2008 Breach List (Jan. 2, 2009), https://www.idtheftcenter.org/
images/breach/Breach_Report_2008.pdf.
20
  Nicole McGougan, Blackbaud: Press Release (Oct. 25, 2008), https://www.blackbaud.com/
newsroom/article/2008/10/25/blackbaud-press-release.
21
  (Update) ND: Stolen laptop contained donors’ financial data, DataBreaches.net (June 17, 2009),
https://www.databreaches.net/update-nd-stolen-laptop-contained-donors-financial-data/.
22
  Blackbaud, Inc., Annual Report (Form 10-K) (hereinafter “2019 Form 10-K”) at 20 (Feb. 20,
2020), https://investor.blackbaud.com/static-files/9cd70119-4e13-4d47-b068-3c228c580417.
23
     Id.
24
     Id.


                                                9
       3:21-cv-01058-JMC       Date Filed 04/09/21      Entry Number 1        Page 11 of 183




they exploited Blackbaud’s inadequately-protected computer networks, gained access to data, and

copied data and servers managed, maintained, and secured by Blackbaud.25

               Although Blackbaud initially represented to the public, law enforcement, and the

Social Good Entities that sensitive information such as Social Security numbers (“SSN”) and bank

account numbers were not compromised, in a Form 8-K filing with the SEC on September 29,

2020, Blackbaud buried in its disclosures that this information was actually stolen during the

“security incident.”26 This was the first time that Blackbaud publicly acknowledged that the

information taken in the Data Breach included not only names and addresses, but also that “further

forensic investigation found that for some of the notified customers, the cybercriminal may have

accessed some unencrypted fields intended for bank account information, [S]ocial [S]ecurity

numbers, usernames and/or passwords.”27

               Blackbaud’s servers contained Personally Identifiable Information (“PII”) and

Protected Health Information (“PHI”) (collectively, “Private Information” or “PI”) of individuals,

including Plaintiffs. According to the Federal Trade Commission (“FTC”), PII is “information that

can be used to distinguish or trace an individual’s identity, either alone or when combined with

other information that is linked or linkable to a specific individual.”28 PHI is deemed private under

the Healthcare Insurance Portability and Accountability Act of 1996 (“HIPAA”), 42 U.S.C. §§


25
  Blackbaud, Inc., Form 8-K at 2 (Sept. 29, 2020), https://investor.blackbaud.com/static-files/
58a4ae64-afc5-45f7-81df-69dfc93888fc. This attack was not a typical “ransomware” attack; the
cybercriminals did not encrypt Blackbaud’s environment with malware to extort payment for
decryption, as is standard in most ransomware attacks, but rather exfiltrated a copy of data from
Blackbaud’s environment and issued a ransom on the exfiltrated data. See supra n.3.
26
     Id.
27
     Id.
28
   See Federal Trade Commission Privacy Impact Assessment: Redress Enforcement Database
(RED) at 3, n.3, FTC (June 2019), https://www.ftc.gov/system/files/attachments/privacy-impact-
assessments/redress_enforcement_database_red_privacy_impact_assessment_june_2019.pdf.


                                                 10
     3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1        Page 12 of 183




1320d, et seq., as well as multiple state statutes. According to the U.S. Department of Health &

Human Services (“HHS”), PHI “is information, including demographic data,” that relates to: “the

individual’s past, present or future physical or mental health or condition,” “the provision of health

care to the individual,” or “the past, present, or future payment for the provision of health care to

the individual,” and that “identifies the individual or for which there is a reasonable basis to believe

it can be used to identify the individual.” Individually identifiable health information includes

many common identifiers (e.g., name, address, birth date, SSN).”29

               According to Confidential Witness No. 1, a former information security analyst at

Blackbaud, Blackbaud failed to maintain its information on current databases—it failed to heed

vendor announcements regarding the sunset of certain databases, leaving client information on

older databases that were more vulnerable to cyberattack.

               According to Confidential Witness No. 1, his team suggested a year prior to the

Data Breach that the data on Blackbaud’s servers needed to be encrypted to reduce vulnerabilities;

however, because the servers were so old, the “exact nature of the data was unknown.”

               While most information about the Data Breach remains fuzzy given Blackbaud’s

failure to disclose the full details of its investigation of the breach to the public—including how

many entities were impacted by the beach—the sources of the information largely fall into three

categories:




29
  See HHS, Summary of the HIPAA Privacy Rule, https://www.hhs.gov/hipaa/for-professionals/
privacy/laws-regulations/index.html (last visited Mar. 24, 2021).


                                                  11
     3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1       Page 13 of 183




     Healthcare Information           Educational Information            Information from
                                                                        Nonprofits and NGOs
 Healthcare organizations         Blackbaud offers management       Nonprofits appear to be the
 across the globe use             software to K-12 schools, as      largest users of Blackbaud’s
 Blackbaud as their cloud         well as universities. Some of     services. Blackbaud offers an
 software company. Most of        the management software           array of software services that
 the information impacted         includes student information,     cater to nonprofits worldwide,
 appears to be donor              learning management,              but is best known for its
 information; however, a          enrollment management, and        customer relationship
 significant number of notices    school websites. Most of the      management (“CRM”) tools.
 have been sent to patients       information impacted appears      Many nonprofits use CRMs to
 concerning exposure of PHI.      to be donor information,          nurture donors and fundraise.
                                  alumni information, student
                                  I.D. numbers, and student
                                  demographic information.
               As a result of this Data Breach, Plaintiffs and millions of class members have

suffered and will continue to suffer concrete and actual harm.30 Plaintiffs’ and the class members’

sensitive Private Information—which was entrusted to Blackbaud over the course of several years

through the Social Good Entities, including educational institutions, hospital and healthcare

systems, religious organizations, and charitable institutions—was compromised and unlawfully

accessed as a result of the Data Breach and made subject to unlawful use by cybercriminals.

               The cybercriminals who committed the Data Breach understand that the stolen data

has value—Blackbaud has already paid a ransom to ensure its alleged destruction. But criminals

have no incentive to destroy such valuable information that may be monetized in the future, either

through extracting additional ransom payments (from either Blackbaud or the individual

consumers affected), or using the data to commit fraud and identity theft. As cybersecurity

professional Brian Krebs has noted:

        Companies hit by ransomware often face a dual threat: Even if they avoid paying
        the ransom and can restore things from scratch, about half the time the attackers

30
   Jessica Davis, Blackbaud Confirms Hackers Stole Some SSNs, As Lawsuits Increase,
HealthITSecurity (Sept. 30, 2020), https://healthitsecurity.com/news/blackbaud-confirms-
hackers-stole-some-ssns-as-lawsuits-increase.


                                                12
       3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1        Page 14 of 183




           also threaten to release sensitive stolen data unless the victim pays for a promise to
           have the data deleted. Leaving aside the notion that victims might have any real
           expectation the attackers will actually destroy the stolen data, new research
           suggests a fair number of victims who do pay up may see some or all of the stolen
           data published anyway.31

                  Blackbaud continues to tout the fact that it acquiesced to the cybercriminals’

extortion demands as a success, noting that the payment “prevented the cybercriminal from

blocking our system access and fully encrypting files,” and somehow guaranteed that information

that was stolen from Blackbaud’s servers had been deleted.32 Accordingly, and against

professional guidance from cybersecurity professionals to the contrary, Blackbaud assumes that it

has “no reason to believe that any data went beyond the cybercriminal, was or will be misused; or

will be disseminated or otherwise made available publicly.”33

                  According to Confidential Witness No. 1, it would be very difficult for Blackbaud

to determine if the cybercriminals involved in this case would agree not to release the stolen Private

Information publicly, despite payment of a ransom. “There is no good way to verify that,”

Confidential Witness No. 1 says. Further, Confidential Witness No. 1 says that s/he is “bothered”

by Blackbaud’s public statement that the cybercriminals destroyed the stolen data. S/he further

stated, “[The cybercriminal] is a criminal. You don’t trust him.”

                  Blackbaud refuses to provide detailed information, leaving consumers to fill in the

blanks. They are forced to simply rely upon notices of the Data Breach from entities that contracted

with Blackbaud to host the data (“Notices”), which are just as confused. As a result, and because

Blackbaud has refused to provide consumers with basic information that they could use to protect




31
     Krebs, Why Paying to Delete Stolen Data is Bonkers, supra n.1.
32
     Learn More About the Ransomware Attack We Recently Stopped, supra n.3.
33
     Id.


                                                    13
     3:21-cv-01058-JMC        Date Filed 04/09/21       Entry Number 1        Page 15 of 183




themselves and take specific, preventative measures, Plaintiffs and class members incurred out-

of-pocket costs, including the cost of identity theft protection and insurance services, as well as

time spent on taking preventative measures and responding to actual incidents of identity theft and

fraud.

               Despite knowing the devastating reach of the Data Breach, Blackbaud continues to

misrepresent the extent of the breach on its website.34 Contrary to Blackbaud’s continued

representations, as reflected in its statement related to the Data Breach and the Notices that

Plaintiffs received, credit card numbers, bank account numbers, and/or other Private Information

were compromised.

               Despite Blackbaud’s prior representations to the contrary, the public is now able to

cobble together that that information compromised in the Data Breach included at least the

following categories of Private Information:

              a.      Personal identifiers, including full name, title, age, date of birth, and SSNs;
              b.      Contact information, including addresses, phone numbers, email addresses,
                      and LinkedIn profiles;
              c.      Financial information, including bank account information, estimated
                      wealth, identified assets, donation histories, values of donations, and
                      donation recipient organizations;
              d.      Medical and health information, including patient and medical record
                      identifiers, treating physician names, medical visit dates, reasons for
                      seeking medical treatment, patient discharge statuses, and health insurance
                      status (i.e., PHI);
              e.      Demographic information, including gender, political opinions, and
                      religious beliefs;
              f.      Account credentials, including usernames and passwords;
              g.      Employment information, including employers, hire dates, annual salaries,
                      and payroll amounts;



34
   Security Incident, Blackbaud (updated Sept. 29, 2020), https://www.blackbaud.com/
securityincident.


                                                14
     3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1        Page 16 of 183




              h.       Marital details, including marital statuses, spouse names, and spouses’
                       giving histories; and
              i.       Educational information, including student ID numbers, course and
                       educational attainment details.35

               Had Blackbaud maintained a sufficient security program, including properly

monitoring its network, security, and communications, it would have discovered the cyberattack

sooner or prevented it altogether. In fact, Blackbaud has announced it has “already implemented




35
  Form 8-K, supra n.25; Leo Kelion & Joe Tidy, National Trust Joins Victims of Blackbaud Hack,
BBC News (July 30, 2020), https://www.bbc.com/news/technology-53567699 (last visited Mar.
9, 2021); Blackbaud, Inc., Form 8-K Current Report (Sept. 29, 2020), https://www.sec.gov/
ix?doc=/Archives/edgar/data/1280058/000128005820000044/blkb-20200929.htm (last visited
Mar. 9, 2021); Blackbaud Security Breach and How It Affects You, Your Privacy and Big Thought,
Big Thought, https://www.bigthought.org/announcements/news-announcements/blackbaud-
security-breach-and-how-it-affects-you-your-privacy-and-big-thought/ (last visited Mar. 15,
2021) (“In addition, for individuals employed by Big Thought from July 15, 2008 through March
31, 2010, birth date, gender, marital status, hire date, bank name, annual salary and payroll amounts
may have been accessed despite being encrypted.”); Notice to Our Patients of a Privacy Incident,
White Plains Hospital. (Sept. 30, 2020), https://www.wphospital.org/getmedia/71a84f33-91f4-
433b-b34f-116113bed5a2/White-Plains-Substitute-Notice-Draft-FINAL (“Based on White Plains
Hospital’s review of the Blackbaud database involved in the incident, it contained some patient
information, including names, addresses, dates of birth, patient identifiers, and potentially in some
instances, treating physician names, visit dates, and/or reasons for seeking treatment.”); Blackbaud
Security Incident, Children’s Minnesota (Sept. 11, 2020), https://www.childrensmn.org/2020/09/
11/blackbaud-security-incident/ (“Based on our investigation and review of the affected
Blackbaud database, the incident involved limited patient information that the Foundation received
in connection with its fundraising efforts, including: full names, addresses, phone numbers, age,
dates of birth, gender, medical record numbers, dates of treatment, locations of treatment, names
of treating clinicians and health insurance status.”); Blackbaud Response, U. of York (July 21,
2020), https://www.york.ac.uk/news-and-events/news/2020/blackbaud-response/ (“The data
accessed by the cybercriminal may have contained some of the following information: Basic
details, [e.g.,] name, title, gender, date of birth and student number (if applicable); Addresses and
contact details, [e.g.,] phone, email and LinkedIn profile URL; Course and educational attainment
details, [e.g.,] what qualification you received and some of the extracurricular opportunities you
participated in while studying at York (if applicable)”); Blackbaud Security Incident, Mercy Hosp.
& Med. Ctr., https://www.mercy-chicago.org/blackbaud-incident (last visited Mar. 15, 2021)
(“Other fields were not encrypted and could have been accessible to the cybercriminals including
information such as: donor relation to patient, patient discharge status, name of patient insurance
and patient department of service, your name, contact information, donation history.”).


                                                 15
       3:21-cv-01058-JMC       Date Filed 04/09/21      Entry Number 1       Page 17 of 183




changes to prevent this specific issue from happening again.”36 Had the necessary changes been

made previously, this incident would not have happened, and Plaintiffs’ Private Information would

not have been accessed.

               Plaintiffs’ Private Information has been compromised and disclosed to

unauthorized third parties because of Blackbaud’s negligent and unlawful conduct—the Private

Information that Blackbaud collected and maintained is now in the hands of cybercriminals.

Blackbaud cannot reasonably maintain that the data thieves destroyed the extracted data simply

because Blackbaud paid the ransom and the perpetrators stated the copy was destroyed. In fact, the

Notices provided by the non-profit organizations and educational and other institutions through

which Blackbaud obtained Plaintiffs’ data advised that class members should remain aware of

suspicious account activity, take further actions such as monitoring their own credit records, and

notify the organizations involved and law enforcement authorities of any suspicious activity.37

Despite this, Blackbaud offered class members little in the way of redress, such as credit

monitoring or fraud protection, and provided no financial support for time or expenses incurred as

a result of the Data Breach.

               In response to some of the most egregious instances of stolen data from the Data

Breach, Blackbaud has provided minimal support—an offer of two years of single-bureau credit

monitoring and “access remediation support” from CyberScout Fraud Investigator for only those




36
     Id.
37
   For instance, the notice provided to Plaintiff Jessica Case warned that she should “remain
vigilant and promptly report any suspicious activity or suspected identity theft to [the non-profit]
and to the proper law enforcement authorities, such as the Federal Trade Commission and the
Washington State Office of the Attorney General.” Likewise, the notice Plaintiff Kea Molnar
received advised her to “remain vigilant and promptly report to [the educational institution] and to
the proper law enforcement authorities any suspicious activity or suspected identity theft.”


                                                16
       3:21-cv-01058-JMC        Date Filed 04/09/21     Entry Number 1      Page 18 of 183




individuals who had their most sensitive PII taken in unencrypted form, such as SSNs.38 Some

Social Good Entities have also offered identity theft protection services. But those services,

standing by themselves, are plainly inadequate: single-bureau monitoring “leaves too much to

chance,”39 and the cybersecurity criminals who stole the data from Blackbaud’s systems will

likely attempt to monetize it again.40 Consequently, Plaintiffs and class members have incurred

and will incur out of pocket costs for purchasing their own credit monitoring services or credit

reports, or spending money or time on other protective measures as a reasonable solution to deter

and detect identity theft.

                 Cybersecurity criminals can also use this data to demand further ransoms from the

individuals whose Private Information was stolen off of Blackbaud’s servers. Since Blackbaud

already demonstrated to the cybercriminals that the data is valuable enough to extract a ransom,

class members face an imminent risk of future harm of paying cybercriminals to protect their

information from further disclosure based upon new ransom threats for the same information.41




38
   In Blackbaud’s letter dated September 29, 2020 to the Kushner School, Blackbaud offered
“Identity Theft Protection services to individuals whose Social Security Numbers … are stored in
the areas we described above at no cost to you or the individuals.” Cleve Warren, Executive
Director of FSCJ, described that on September 29, 2020, Blackbaud informed the FSCJ
Foundation that a back-up file was taken in the ransomware attack and that it contained “certain
information that was part of a legacy table of names and Social Security numbers retained on
Blackbaud servers that was not encrypted.” https://www.fscjfoundation.org/Blackbaud.html (last
visited Mar. 26, 2021).
39
   Should I monitor my credit with one credit bureau or all three? Why it’s better to be thorough
if you want to guarantee the best credit possible, Debt.com (Oct. 28, 2020),
https://www.debt.com/credit-monitoring/three-credit-bureaus/.
40
     Krebs, Why Paying to Delete Stolen Data is Bonkers, supra n.1.
41
  See Ransomware Demands continue to rise as Data Exfiltration becomes common, and Maze
subdues, Coveware (Nov. 4, 2020), https://www.coveware.com/blog/q3-2020-ransomware-
marketplace-report.


                                                17
       3:21-cv-01058-JMC          Date Filed 04/09/21    Entry Number 1         Page 19 of 183




               As a result of the Data Breach, Plaintiffs and the class members have suffered

concrete damages and are now exposed to a heightened and imminent risk of fraud, identity theft,

and ransom demands for many years to come. Furthermore, Plaintiffs and class members must

now and in the future closely monitor their financial accounts to guard against identity theft at their

own expense. Consequently, Plaintiffs and the class members will incur ongoing out-of-pocket

costs including the cost of credit monitoring services, credit freezes, credit reports, and other

protective measures to deter and detect identity theft, among other expenses.

               By this Complaint, Plaintiffs seek to remedy these harms on behalf of themselves

and all similarly situated individuals whose Private Information was compromised and disclosed

as a result of the Data Breach.

               Accordingly, Plaintiffs bring this action against Blackbaud seeking redress for its

unlawful conduct, and asserting claims for both common law and statutory damages.

III.     PARTIES

         A.    Plaintiffs

               Plaintiff Kassandre Clayton is a resident and citizen of California. Plaintiff Clayton

is acting on her own behalf and on behalf of others similarly situated. Blackbaud obtained and

continues to maintain Plaintiff Clayton’s Private Information and has a legal duty and obligation

to protect that Private Information from unauthorized access and disclosure. Plaintiff Clayton

would not have entrusted her Private Information to one or more Social Good Entities had she

known that one of the entity’s primary cloud computing vendors entrusted with her Private

Information failed to maintain adequate data security. Plaintiff Clayton’s Private Information was

compromised and disclosed as a result of the Data Breach.

               Plaintiff Clayton was required to provide her PHI to several healthcare providers as

a predicate to receiving healthcare services. Plaintiff Clayton’s PHI was in turn provided to


                                                  18
     3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1        Page 20 of 183




Blackbaud to be held for safekeeping. In or around September 2020, Plaintiff Clayton received

notice from Community Medical Centers that her PHI had been improperly accessed and/or

obtained by unauthorized third parties. This notice indicated that Plaintiff Clayton’s PHI,

including, her name, address, phone number, email address, date of birth, room number, patient

identification number, name of hospital where treated, applicable hospital department or unit had

been improperly accessed and/or obtained by unauthorized third parties. Additionally, she received

notice from Trinity Health that her name, address, phone number, email, most recent donation

date, date of birth, age, inpatient/outpatient status, dates of service, hospital location, patient room

number and physician name were compromised as a result of the Data Breach.

               While the notices indicated that the Data Breach did not involve the exposure of

credit card information, bank account information, SSNs and any additional medical information,

such as diagnosis or treatment plan and/or that certain categories of data were encrypted, later

forensic investigations have revealed that Blackbaud’s representations about what information was

exposed and/or encrypted, including SSNs, were inaccurate at best. Thus at this time, it is unclear

how much Private Information of Plaintiff Clayton’s was exposed due to Blackbaud’s conduct.

               As a result of the Data Breach, Plaintiff Clayton tried to mitigate its impact after

receiving the notification letters, including 2 hours of time spent reviewing credit reports and

financial account statements for any indications of actual or attempted identity theft or fraud, and

between 1 and 2 hours monitoring online banking to resolve issues related to the Data Breach.

Plaintiff Clayton now spends approximately 3 hours per month reviewing credit monitoring reports

and/or checking account statements for irregularities. To date, Plaintiff has spent at least 15-20

hours on these tasks, valuable time Plaintiff Clayton otherwise would have spent on other

activities, including but not limited to work and/or recreation.




                                                  19
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 21 of 183




               Since Plaintiff Clayton was not offered credit monitoring and identity theft

protection services by Blackbaud, is an effort to mitigate its impact after receiving the notification

letters, she purchased and continues to maintain credit monitoring. Upon receiving notification of

the Data Breach, Plaintiff Clayton purchased credit monitoring and identity theft protection

services on an annual basis for approximately $189.95 per year from IdentityProtection.com

beginning October 7, 2020. Plaintiff Clayton plans to continue purchasing credit monitoring and

identity theft protection services on an ongoing basis to protect herself from identity theft and

fraud.

               As a result of the Data Breach, Plaintiff Clayton has suffered emotional distress as

a result of the release of her Private Information and PHI, which she believed would be protected

from unauthorized access and disclosure, including anxiety about unauthorized parties viewing,

selling, and/or using her Private Information for purposes of identity theft and fraud. Plaintiff

Clayton is very concerned about identity theft and fraud, as well as the consequences of such

identity theft and fraud resulting from the Data Breach.

               Plaintiff Clayton suffered actual injury from having her Private Information

compromised as a result of the Data Breach including, but not limited to (a) damage to and

diminution in the value of her Private Information, a form of property that Blackbaud obtained

from Plaintiff Clayton; (b) violation of her privacy rights; and (c) imminent and impending injury

arising from the increased risk of identity theft and fraud.

               Moreover, subsequent to the Data Breach, Plaintiff Clayton also experienced actual

identity theft and fraud, including notification that her Private Information was found on the dark

web and a significantly increased amount of suspicious, unsolicited phishing telephone calls, text

messages, and/or emails.




                                                 20
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1       Page 22 of 183




               Plaintiff Clayton incurred approximately 10 to 15 hours to date, and at least $189.50

responding to these incidents of attempted identity theft and fraud as a result of the Data Breach.

The time spent dealing with these incidents resulting from the Data Breach is time Plaintiff Clayton

otherwise would have spent on other activities, such as work and/or recreation.

               As a result of the Data Breach, Plaintiff Clayton anticipates spending considerable

time and money on an ongoing basis to try to mitigate and address harms caused by the Data

Breach. As a result of the Data Breach, Plaintiff Clayton will continue to be at increased risk of

identity theft and fraud for years to come.

               Plaintiff Kathleen Arman is a resident and citizen of Illinois. Plaintiff Arman is

acting on her own behalf and on behalf of others similarly situated. Defendant obtained and

continues to maintain Plaintiff Arman’s Private Information and has a legal duty and obligation to

protect that Private Information from unauthorized access and disclosure. Plaintiff Arman would

not have entrusted her Private Information to one or more Social Good Entities had she known that

one of the entity’s primary cloud computing vendors entrusted with her Private Information failed

to maintain adequate data security. Plaintiff Arman’s Private Information was compromised and

disclosed as a result of the Data Breach.

               Plaintiff Arman was required to provide her PHI to her healthcare provider as a

predicate to receiving healthcare services. Plaintiff Arman’s PHI was in turn provided to

Defendant to be held for safekeeping.

               In or around September 2020, Plaintiff Arman received notice from NorthShore

University Health System (“NorthShore”) that her PHI had been improperly accessed and/or

obtained by unauthorized third parties. This notice indicated that Plaintiff Arman’s PHI, including

full name, date of birth contact information (address, phone number, email address), admission




                                                21
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1         Page 23 of 183




and discharge date(s), NorthShore location(s) of services, and physician name(s) and specialties,

was compromised as a result of the Data Breach.

               This notice further indicated that the Data Breach did not involve the exposure of

credit card, bank account information, SSNs, user login credentials and passwords. However, later

forensic investigations have revealed that Blackbaud’s representations about what information was

exposed and/or encrypted, including SSNs, were inaccurate at best. Thus at this time, it is unclear

how much Private Information of Plaintiff Arman’s was exposed due to Blackbaud’s conduct.

               As a result of the Data Breach, Plaintiff Arman made reasonable efforts to mitigate

its impact receiving the notification letter, including but not limited to: researching the Data Breach

and Blackbaud; reviewing credit reports, financial account statements, and/or medical records for

any indications of actual or attempted identity theft or fraud and freezing her credit. Plaintiff

Arman now spends approximately two hours per month reviewing credit monitoring reports and/or

checking account statements for irregularities. To date, Plaintiff has spent at least 16 hours on these

tasks, valuable time Plaintiff Arman otherwise would have spent on other activities, including but

not limited to work and/or recreation.

               Plaintiff Arman was not offered credit monitoring and identity theft protection

services by Blackbaud.

               As a result of the Data Breach, Plaintiff Arman has suffered emotional distress as a

result of the release of her PHI, which she believed would be protected from unauthorized access

and disclosure, including anxiety about unauthorized parties viewing, selling, and/or using her PHI

for purposes of identity theft and fraud. Plaintiff Arman is very concerned about identity theft and

fraud, as well as the consequences of such identity theft and fraud resulting from the Data Breach.




                                                  22
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1      Page 24 of 183




               Plaintiff Arman suffered actual injury from having her PHI compromised as a result

of the Data Breach including, but not limited to (a) damage to and diminution in the value of her

PHI, a form of property that Blackbaud obtained from Plaintiff Arman; (b) violation of her privacy

rights; and (c) imminent and impending injury arising from the increased risk of identity theft and

fraud.

               Moreover, subsequent to the Data Breach, Plaintiff Arman also experienced actual

identity theft and fraud, including notification that her Private Information was found on the dark

web and a significant increase in the amount of suspicious, unsolicited phishing telephone calls,

text messages, and/or emails. Plaintiff Arman has spent over 20 hours of her time responding to

these incidents of identity theft and fraud as a result of the Data Breach. The time spent dealing

with this incident resulting from the Data Breach is time Plaintiff Arman otherwise would have

spent on other activities, such as work and/or recreation.

               As a result of the Data Breach, Plaintiff Arman anticipates spending considerable

time and money on an ongoing basis to try to mitigate and address harms caused by the Data

Breach. Plaintiff Arman will continue to be at increased risk of identity theft and fraud for years

to come.

               Plaintiff Sonya Garcia-Martinez is a resident and citizen of Illinois. Plaintiff

Garcia-Martinez is acting on her own behalf and on behalf of others similarly situated. Blackbaud

obtained and continues to maintain Plaintiff Garcia-Martinez’s Private Information and has a legal

duty and obligation to protect that Private Information from unauthorized access and disclosure.

Plaintiff Garcia-Martinez would not have entrusted her Private Information to one or more Social

Good Entities had she known that one of the entity’s primary cloud computing vendors entrusted




                                                23
     3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1        Page 25 of 183




with her Private Information failed to maintain adequate data security. Plaintiff Garcia-Martinez’s

Private Information was compromised and disclosed as a result of the Data Breach.

                Plaintiff Garcia-Martinez was required to provide her PHI to OSF HealthCare

Foundation as a predicate to receiving healthcare services. Plaintiff Garcia-Martinez’s PHI was in

turn provided to Blackbaud to be held for safekeeping. This PHI included her contact information,

demographic information, date of birth, history of her relationship with OSF HealthCare

Foundation.

                In or around October 2020, Plaintiff Garcia-Martinez received notice from OSF

HealthCare Foundation that her Private Information had been improperly accessed and/or obtained

by unauthorized third parties. This noticed indicated that Plaintiff Garcia-Martinez’s Private

Information, including her contact information, demographic information, date of birth, history of

her relationship with OSF HealthCare Foundation and other medical information, was

compromised as a result of the Data Breach.

                This notice further indicated that credit card information, bank account information,

SSNs and any additional medical information, such as diagnosis or treatment plan, was not

accessible because it was encrypted. However, later forensic investigations have revealed that

Blackbaud’s representations about what information was exposed and/or encrypted, including

SSNs, were inaccurate at best. Thus at this time, it is unclear how much Private Information or

PHI of Plaintiff Garcia-Martinez’s was exposed due to the Data Breach.

                As a result of the Data Breach, Plaintiff Garcia-Martinez made reasonable efforts

to mitigate its impact after receiving the notification letter, including but not limited to, purchasing

or continuing to maintain credit monitoring. Plaintiff Garcia-Martinez maintains credit monitoring

and identity theft protection from Rival Credit Repair and Experian Credit Monitoring Report for




                                                  24
     3:21-cv-01058-JMC          Date Filed 04/09/21        Entry Number 1        Page 26 of 183




a monthly total of $124.99. Additionally, Plaintiff spent 3 to 4 days researching the Data Breach

and Blackbaud, reviewing credit reports, financial account statements, and/or medical records for

any indications of actual or attempted identity theft or fraud. Plaintiff Garcia-Martinez now spends

approximately 8 hours per month reviewing credit monitoring reports and/or checking account

statements for irregularities. To date, Plaintiff has spent at least 4 to 5 days on these tasks, valuable

time Plaintiff Garcia-Martinez otherwise would have spent on other activities, including but not

limited to work and/or recreation.

                Plaintiff Garcia-Martinez was not offered credit monitoring and identity theft

protection services by Blackbaud, but was offered credit monitoring services from OSF

Healthcare. However, Plaintiff Garcia-Martinez found the language of the offer contained in the

notification letter confusing and contradictory, since it first encouraged her not to worry, but then

offered the monitoring services. She was also uncertain as to whether the offered monitoring

services would begin immediately. She thus decided to purchase credit monitoring and identity

theft protection services on her own, through Rival Credit Repair and Experian Credit Monitoring

Report, on a monthly basis for approximately $124.99 per month for both providers. Plaintiff

Garcia-Martinez plans to continue purchasing credit monitoring and identity theft protection

services on an ongoing basis to protect herself from identity theft and fraud.

                As a result of the Data Breach, Plaintiff Garcia-Martinez has suffered emotional

distress as a result of the release of her Private Information, which she believed would be protected

from unauthorized access and disclosure, including anxiety about unauthorized parties viewing,

selling, and/or using her Private Information, for purposes of identity theft and fraud. Plaintiff

Garcia-Martinez is very concerned about identity theft and fraud, as well as the consequences of

such identity theft and fraud resulting from the Data Breach. She worries daily about her stolen




                                                   25
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1          Page 27 of 183




identity and how it is being used. She is upset at the lack of protection of data. Knowing that she

is unable to get a new SSN, she is upset that OSF Healthcare and Blackbaud should have had a

better security system in place, especially when dealing with sensitive health and Private

Information data.

               Plaintiff Garcia-Martinez suffered actual injury from having her Private

Information compromised as a result of the Data Breach including, but not limited to (a) damage

to and diminution in the value of her Private Information, a form of property that Blackbaud

obtained from Plaintiff Garcia-Martinez; (b) violation of her privacy rights; and (c) imminent and

impending injury arising from the increased risk of identity theft and fraud.

               Moreover, subsequent to the Data Breach, Plaintiff Garcia-Martinez also

experienced actual identity theft and fraud, including unusual charges to her accounts in December

2020, including a charge from Cash App for $290.00 and Microsoft for $39.95, requiring 3 to 4

days of waiting until reimbursement with a $0.00 account balance, and 2 weeks until a new debit

card was sent to her in the mail. She also noted she unable to withdraw additional funds because

her withdrawal limits after the Data Breach increased beyond her ordinary amount, and when she

attempted to withdraw funds, her credit union declined her. Additionally, she received notification

that Private Information, including her SSN, was found on the dark web; as well as a significantly

increased amount of suspicious, unsolicited phishing telephone calls, text messages, and/or emails.

               Plaintiff Garcia-Martinez spent at least 2 weeks responding to these of identity theft

and fraud as a result of the Data Breach, 4 days of which she had to incur without access to any

funds, nor her cell phone because her prepaid minutes expired during the period wherein she was

without access to funds, and was unable to purchase additional minutes during this time. The time




                                                26
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 28 of 183




spent dealing with these resulting from the Data Breach is time Plaintiff Garcia-Martinez otherwise

would have spent on other activities, such as work and/or recreation.

               As a result of the Data Breach, Plaintiff Garcia-Martinez anticipates spending

considerable time and money on an ongoing basis to try to mitigate and address harms caused by

the Data Breach. As a result of the Data Breach, Plaintiff Garcia-Martinez will continue to be at

increased risk of identity theft and fraud for years to come.

               Plaintiff Joseph I. Frontera is a resident and citizen of Maryland. Plaintiff Frontera

is acting on his own behalf and on behalf of others similarly situated. Defendant obtained and

continues to maintain Plaintiff Frontera’s Private Information and has a legal duty and obligation

to protect that Private Information from unauthorized access and disclosure. Plaintiff Frontera

would not have entrusted his Private Information to one or more Social Good Entities had he

known that one of the entity’s primary cloud computing vendors entrusted with his Private

Information failed to maintain adequate data security. Plaintiff Frontera’s Private Information was

compromised and disclosed as a result of the Data Breach.

               Plaintiff Frontera was required to provide his PHI to his healthcare provider as a

predicate to receiving healthcare services. Plaintiff Frontera’s PHI was in turn provided to

Defendant to be held for safekeeping.

               In or around September 2020, Plaintiff Frontera received notice from Mercy Health

Services that his PHI had been improperly accessed and/or obtained by unauthorized third parties.

This notice indicated that Plaintiff Frontera’s PHI, including name, date of birth, certain

information relating to health visits to Mercy such as dates and times of those visits, and physicians

or departments that provided him with care, was compromised as a result of the Data Breach.




                                                 27
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1        Page 29 of 183




               This notice further indicated that the Data Breach did not involve the exposure of

information such as SSNs or financial card information and/or that certain categories of data were

encrypted. However, later forensic investigations have revealed that Blackbaud’s representations

about what information was exposed and/or encrypted, including SSNs, were inaccurate at best.

Thus at this time, it is unclear how much Private Information of Plaintiff Frontera’s was exposed

due to Blackbaud’s conduct.

               As a result of the Data Breach, Plaintiff Frontera made reasonable efforts to

mitigate its impact after receiving the notification letter, including but not limited to: reviewing

credit reports, financial account statements, and/or medical records for any indications of actual or

attempted identity theft or fraud. Plaintiff Frontera now spends approximately one to two hours

per month reviewing credit monitoring reports and/or checking account statements for

irregularities. To date, Plaintiff Frontera has spent at least 30 hours on these tasks, valuable time

Plaintiff Frontera otherwise would have spent on other activities, including but not limited to work

and/or recreation.

               Plaintiff Frontera was not offered credit monitoring and identity theft protection

services by Blackbaud.

               As a result of the Data Breach, Plaintiff Frontera has suffered emotional distress as

a result of the release of his PHI, which he believed would be protected from unauthorized access

and disclosure, including anxiety about unauthorized parties viewing, selling, and/or using his PHI

for purposes of identity theft and fraud. Plaintiff Frontera is very concerned about identity theft

and fraud, as well as the consequences of such identity theft and fraud resulting from the Data

Breach.




                                                 28
     3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1        Page 30 of 183




               Plaintiff Frontera suffered actual injury from having his PHI compromised as a

result of the Data Breach including, but not limited to (a) damage to and diminution in the value

of his PHI, a form of property that Blackbaud obtained from Plaintiff Frontera; (b) violation of his

privacy rights; and (c) imminent and impending injury arising from the increased risk of identity

theft and fraud.

               Moreover, subsequent to the Data Breach, Plaintiff Frontera also experienced actual

identity theft and fraud. Plaintiff Frontera has replaced his credit cards twice since the breach as a

result of unauthorized credit card purchases at gas stations and mini marts. Credit cards for Neiman

Marcus and Helzberg Diamond had been fraudulently opened in his name with charges in excess

of $10,000. In response to these fraudulent charges, Plaintiff Frontera filed a police report. Plaintiff

Frontera was in the process of refinancing his home when an “unpaid” notification showed up on

his credit report from the Helzberg Diamond fraudulent charge. Plaintiff Frontera has received

scam emails from PayPal and Amazon notifying him that he needs to reset his account or verify

information or these accounts will be closed. In addition, Plaintiff Frontera received notification

that his Private Information was found on the dark web; has experienced an increased amount of

suspicious, unsolicited phishing telephone calls, text messages, and/or emails.

               Plaintiff Frontera has spent approximately ten hours responding to these incidents

of identity theft and fraud as a result of the Data Breach. The time spent dealing with this incident

resulting from the Data Breach is time Plaintiff Frontera otherwise would have spent on other

activities, such as work and/or recreation.

               As a result of the Data Breach, Plaintiff Frontera anticipates spending considerable

time on an ongoing basis to try to mitigate and address harms caused by the Data Breach. Plaintiff

Frontera will continue to be at increased risk of identity theft and fraud for years to come.




                                                  29
    3:21-cv-01058-JMC          Date Filed 04/09/21     Entry Number 1       Page 31 of 183




               Plaintiff Angela Maher is a resident and citizen of Michigan. Plaintiff Maher is

acting on her own behalf and on behalf of others similarly situated. Blackbaud obtained and

continues to maintain Plaintiff Maher’s Private Information and has a legal duty and obligation to

protect that Private Information from unauthorized access and disclosure. Plaintiff Maher would

not have entrusted her Private Information to one or more Social Good Entities had she known that

one of the entity’s primary cloud computing vendors entrusted with her Private Information failed

to maintain adequate data security. Plaintiff Maher’s Private Information was compromised and

disclosed as a result of the Data Breach.

               Plaintiff Maher was required to provide her PHI to her healthcare provider as a

predicate to receive healthcare services. Plaintiff Maher’s PHI was in turn provided to Blackbaud

to be held for safekeeping.

               In or around September, 2020, Plaintiff Maher received notice from Trinity Health

that her PHI had been improperly accessed and/or obtained by unauthorized third parties. This

notice indicated that Plaintiff Maher’s PHI, including patient discharge status, patient insurance,

patient department of service, full name, address, phone numbers, email, date of birth, age,

inpatient/outpatient status, dates of service, hospital location, patient room number and physician

name, was compromised as a result of the Data Breach.

               The notice further indicated that the Data Breach did not involve certain categories

of data were encrypted. However, later forensic investigations have revealed that Blackbaud’s

representations about what information was exposed and/or encrypted, including SSNs, were

inaccurate at best. Thus at this time, it is unclear how much Private Information of Plaintiff

Maher’s was exposed due to Blackbaud’s conduct.




                                                30
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 32 of 183




               As a result of the Data Breach, Plaintiff Maher made reasonable efforts to mitigate

its impact after receiving the notification letter, including but not limited to: researching the Data

Breach and Blackbaud; reviewing credit reports, financial account statements, and/or medical

records for any indications of actual or attempted identity theft or fraud; researching credit

monitoring and identity theft protection services. Plaintiff Maher now spends approximately 2

hours per month reviewing credit monitoring reports and/or checking account statements for

irregularities. To date, Plaintiff has spent at least 10 hours on these tasks, valuable time Plaintiff

Maher otherwise would have spent on other activities, including but not limited to work and/or

recreation.

               As a result of the Data Breach, Plaintiff Maher has suffered emotional distress as a

result of the release of her PHI which she believed would be protected from unauthorized access

and disclosure, including anxiety about unauthorized parties viewing, selling, and/or using her PHI

for purposes of identity theft and fraud. Plaintiff Maher is very concerned about identity theft and

fraud, as well as the consequences of such identity theft and fraud resulting from the Data Breach.

               Plaintiff Maher suffered actual injury from having her PHI compromised as a result

of the Data Breach including, but not limited to (a) damage to and diminution in the value of her

PHI, a form of property that Blackbaud obtained from Plaintiff Maher; (b) violation of her privacy

rights; and (c) imminent and impending injury arising from the increased risk of identity theft and

fraud.

               Moreover, subsequent to the Data Breach, Plaintiff Maher also experienced actual

identity theft and fraud. Plaintiff Maher had at least 3 unauthorized charges on her debit card that

were small dollar amounts from other countries. She had to cancel her debit card at least 2 times

and each time she received a new card, that card was declined when she tried to use it for purchases.




                                                 31
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 33 of 183




Subsequently, she cancelled her debit card completely. Plaintiff Maher was charged a $45 fee for

a late payment on her Costco/Visa card because her compromised debit card was used for

automatic bill payments for her Costco/Visa card. As a result, her Costco/Visa card was cancelled

permanently. Plaintiff Maher is aware that her Private Information was found on the dark web as

well. In addition, Plaintiff Maher has experienced a significant increase in the amount of

suspicious, unsolicited phishing telephone calls, text messages, and/or emails which she spends

dozens of hours dealing with and trying to rectify.

               Plaintiff Maher has spent approximately over 120 hours responding to these

incidents of identity theft and fraud as a result of the Data Breach. The time spent dealing with

these incidents resulting from the Data Breach is time Plaintiff Maher otherwise would have spent

on other activities, such as work and/or recreation.

               As a result of the Data Breach, Plaintiff Maher anticipates spending considerable

time as needed to try to mitigate and address harms caused by the Data Breach. Plaintiff Maher

will continue to be at increased risk of identity theft and fraud for years to come.

               Plaintiff Ralph Peragine is a resident and citizen of New York. Plaintiff Peragine is

acting on his own behalf and on behalf of others similarly situated. Blackbaud obtained and

continues to maintain Plaintiff Peragine’s Private Information and has a legal duty and obligation

to protect that Private Information from unauthorized access and disclosure. Plaintiff Peragine

would not have entrusted his Private Information to one or more Social Good Entities had he

known that one of the entity’s primary cloud computing vendors entrusted with his Private

Information failed to maintain adequate data security. Plaintiff Peragine’s Private Information was

compromised and disclosed as a result of the Data Breach.




                                                 32
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1        Page 34 of 183




               Plaintiff Peragine was required to provide his PHI to his healthcare provider as a

predicate to receiving healthcare services. Plaintiff Peragine’s PHI was in turn provided to

Blackbaud to be held for safekeeping.

               In or around October 2020, Plaintiff Peragine received notice from New Haven

Hospital that his PHI had been improperly accessed and/or obtained by unauthorized third parties.

This notice indicated that Plaintiff Peragine’s PHI, including name, address, phone number, date

of birth, philanthropic history, name of doctor and dates of service at the hospital, was

compromised as a result of the Data Breach.

               This notice further indicated that the Data Breach did not involve the exposure of

bank accounts, credit cards, SSNs, and/or that certain categories of data were encrypted. However,

later forensic investigations have revealed that Blackbaud’s representations about what

information was exposed and/or encrypted, including SSNs, were inaccurate at best. Thus, at this

time, it is unclear how much PII of Plaintiff Peragine’s was exposed due to Blackbaud’s conduct.

               As a result of the Data Breach, Plaintiff Peragine made reasonable efforts to

mitigate its impact after receiving the notification letter, including but not limited to: reviewing

credit reports, financial account statements, and/or medical records for any indications of actual or

attempted identity theft or fraud. Plaintiff Peragine now spends approximately 30 minutes per

month reviewing credit monitoring reports and/or checking account statements for irregularities.

To date, Plaintiff has spent at least three hours on these tasks, valuable time Plaintiff Peragine

otherwise would have spent on other activities, including but not limited to work and/or recreation.

               Plaintiff Peragine was not offered credit monitoring and identity theft protection

services by Blackbaud.




                                                 33
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 35 of 183




               As a result of the Data Breach, Plaintiff Peragine has suffered emotional distress as

a result of the release of his Private Information, including PHI, which he believed would be

protected from unauthorized access and disclosure, including anxiety about unauthorized parties

viewing, selling, and/or using his PII for purposes of identity theft and fraud. Plaintiff Peragine is

very concerned about identity theft and fraud, as well as the consequences of such identity theft

and fraud resulting from the Data Breach.

               Plaintiff Peragine suffered actual injury from having his Private Information

compromised as a result of the Data Breach including, but not limited to (a) damage to and

diminution in the value of his Private Information, a form of property that Blackbaud obtained

from Plaintiff Peragine; (b) violation of his privacy rights; and (c) imminent and impending injury

arising from the increased risk of identity theft and fraud.

               Moreover, subsequent to the Data Breach, Plaintiff Peragine also experienced

actual identity theft and fraud. Someone applied for and received unemployment benefits in

Plaintiff Peragine’s name. Plaintiff Peragine filed a notice on the New York Department of Labor

website indicating that he had not applied for unemployment benefits. Plaintiff Peragine spent

approximately one hour responding to this incident of identity theft and fraud as a result of the

Data Breach. The time spent dealing with this incident resulting from the Data Breach is time

Plaintiff Peragine otherwise would have spent on other activities, such as work and/or recreation.

               As a result of the Data Breach, Plaintiff Peragine anticipates spending considerable

time on an ongoing basis to try to mitigate and address harms caused by the Data Breach. Plaintiff

Peragine will continue to be at increased risk of identity theft and fraud for years to come.

               Plaintiff Michele Pettiford is a resident and citizen of Ohio. Plaintiff Pettiford is

acting on her own behalf and on behalf of others similarly situated. Blackbaud obtained and




                                                 34
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1         Page 36 of 183




continues to maintain Plaintiff Pettiford’s Private Information and has a legal duty and obligation

to protect that Private Information from unauthorized access and disclosure. Plaintiff Pettiford

would not have entrusted her Private Information to one or more Social Good Entities had her

known that one of the entity’s primary cloud computing vendors entrusted with her Private

Information failed to maintain adequate data security. Plaintiff Pettiford’s Private Information was

compromised and disclosed as a result of the Data Breach.

               In or around September 2020, Plaintiff Pettiford received notice from the

Smithsonian Institution that her PII had been improperly accessed and/or obtained by unauthorized

third parties. This notice indicated that Plaintiff Pettiford’s PII including demographic information

such as names, U.S. addresses, phone numbers, and summary of donations, was compromised as

a result of the Data Breach.

               This notice further indicated that the Data Breach did not involve the exposure of

any credit card information, SSNs, banking information or other similar data. However, later

forensic investigations have revealed that Blackbaud’s representations about what information was

exposed and/or encrypted, including SSNs, were inaccurate at best. Thus, at this time, it is unclear

how much PII of Plaintiff Pettiford’s was exposed due to Blackbaud’s conduct.

               As a result of the Data Breach, Plaintiff Pettiford made reasonable efforts to

mitigate its impact after receiving the notification letter, including but not limited to: purchasing

or maintaining credit monitoring services; reviewing credit reports and financial account

statements for any indications of actual or attempted identity theft or fraud. Plaintiff Pettiford now

spends approximately ten hours per month reviewing credit monitoring reports and/or checking

account statements for irregularities since the data breach to present. This is valuable time Plaintiff




                                                  35
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 37 of 183




Pettiford otherwise would have spent on other activities, including but not limited to work and/or

recreation.

               Since Plaintiff Pettiford was not offered credit monitoring and identity theft

protection services by Blackbaud, Plaintiff Pettiford has elected to maintain credit monitoring and

identity theft protection services on a monthly basis for approximately $24.95 per month. Plaintiff

Pettiford plans to continue purchasing credit monitoring and identity theft protection services on

an ongoing basis to protect herself from identity theft and fraud.

               As a result of the Data Breach, Plaintiff Pettiford has suffered emotional distress

resulting from the release of her PII, which she believed would be protected from unauthorized

access and disclosure, including anxiety about unauthorized parties viewing, selling, and/or using

her PII for purposes of identity theft and fraud. Plaintiff Pettiford is very concerned about identity

theft and fraud, as well as the consequences of such identity theft and fraud resulting from the Data

Breach.

               Plaintiff Pettiford suffered actual injury from having her PII compromised as a

result of the Data Breach including, but not limited to (a) damage to and diminution in the value

of her PII, a form of property that Blackbaud obtained from Plaintiff Pettiford; (b) violation of her

privacy rights; and (c) imminent and impending injury arising from the increased risk of identity

theft and fraud.

               Moreover, subsequent to the Data Breach, Plaintiff Pettiford also experienced

actual identity theft and fraud. An unknown individual fraudulently applied for unemployment

benefits in her name and received $14,280. In order to fix the issue, Plaintiff Pettiford had to call

the unemployment office where she was instructed to file a fraud charge on the government

website. In addition, Plaintiff Pettiford had two unauthorized attempted charges on her American




                                                 36
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1         Page 38 of 183




Express card and has received notifications that her PII information was found on the dark web.

Plaintiff Pettiford has also experienced a significant increase in suspicious, unsolicited phishing

telephone calls, text messages, and/or emails.

               Plaintiff Pettiford has spent approximately 80 hours responding to these incidents

of identity theft and fraud as a result of the Data Breach. The time spent dealing with these

incidents resulting from the Data Breach is time Plaintiff Pettiford otherwise would have spent on

other activities, such as work and/or recreation.

               As a result of the Data Breach, Plaintiff Pettiford anticipates spending considerable

time and money on an ongoing basis to try to mitigate and address harms caused by the Data

Breach. Plaintiff Pettiford will continue to be at increased risk of identity theft and fraud for years

to come.

               Plaintiff Theresa Welsh is a resident and citizen of Oregon. Plaintiff Welsh is acting

on her own behalf and on behalf of others similarly situated. Blackbaud obtained and continues to

maintain Plaintiff Welsh’s Private Information and has a legal duty and obligation to protect that

Private Information from unauthorized access and disclosure. Plaintiff Welsh would not have

entrusted her Private Information to one or more Social Good Entities had she known that one of

the entity’s primary cloud computing vendors entrusted with her Private Information failed to

maintain adequate data security. Plaintiff Welsh’s Private Information was compromised and

disclosed as a result of the Data Breach.

               In or around July, 2020, Plaintiff Welsh received notice from Children’s Cancer

Association that her PII had been improperly accessed and/or obtained by unauthorized third

parties. This notice indicated that Plaintiff Welsh’s PII, including information pertaining to her

relationship with Children’s Cancer Association, was compromised as a result of the Data Breach.




                                                    37
     3:21-cv-01058-JMC        Date Filed 04/09/21       Entry Number 1       Page 39 of 183




               The Children’s Cancer Association notice further indicated that the Data Breach

did not involve credit card information, SSNs, bank account information, usernames, or passwords

because they were encrypted. However, later forensic investigations have revealed that

Blackbaud’s representations about what information was exposed and/or encrypted, including

SSNs, were inaccurate at best. Thus at this time, it is unclear how much Private Information of

Plaintiff Welsh’s was exposed due to Blackbaud’s conduct.

               As a result of the Data Breach, Plaintiff Welsh made reasonable efforts to mitigate

its impact after receiving the notification letter, including but not limited to: purchasing or

continuing to maintain credit monitoring services and continuing to monitor all of her accounts on

a daily basis. To date, Plaintiff Welsh has spent at least 10 hours on these tasks, valuable time

Plaintiff Welsh otherwise would have spent on other activities, including but not limited to work

and/or recreation.

               Since Plaintiff Welsh was not offered credit monitoring and identity theft protection

services by Blackbaud, Plaintiff Welsh will continue paying for credit monitoring through Geico

at a cost of approximately $80 per year. Plaintiff Welsh plans to continue purchasing credit

monitoring and identity theft protection services on an ongoing basis to protect herself from

identity theft and fraud.

               As a result of the Data Breach, Plaintiff Welsh has suffered emotional distress as a

result of the release of her PII, which she believed would be protected from unauthorized access

and disclosure, including anxiety about unauthorized parties viewing, selling, and/or using her PII

for purposes of identity theft and fraud. Plaintiff Welsh is very concerned about identity theft and

fraud, as well as the consequences of such identity theft and fraud resulting from the Data Breach.




                                                38
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 40 of 183




               Plaintiff Welsh suffered actual injury from having her PII compromised as a result

of the Data Breach including, but not limited to (a) damage to and diminution in the value of her

PII, a form of property that Blackbaud obtained from Plaintiff Welsh; (b) violation of her privacy

rights; and (c) imminent and impending injury arising from the increased risk of identity theft and

fraud.

               Moreover, subsequent to the Data Breach, Plaintiff Welsh also experienced actual

identity theft and fraud, including an unauthorized charge on a payment card, information found

on the dark web and at least 20 suspicious, unsolicited phishing telephone calls a day, from the

date of the Data breach and continues to the present. These unsolicited telephone calls are a

tremendous disruption and interference with her job as a trainer/presenter since she is required to

keep her phone on while teaching.

               Plaintiff Welsh has spent at least 10 hours responding to these incidents of identity

theft and fraud as a result of the Data Breach. The time spent dealing with these incidents resulting

from the Data Breach is time Plaintiff Welsh otherwise would have spent on other activities, such

as work and/or recreation.

               As a result of the Data Breach, Plaintiff Welsh anticipates spending considerable

time and money on an ongoing basis to try to mitigate and address harms caused by the Data

Breach. Plaintiff Welsh will continue to be at increased risk of identity theft and fraud for years to

come.

               Plaintiff Latricia Ford is a resident and citizen of South Carolina. Plaintiff Ford is

acting on her own behalf and on behalf of others similarly situated. Defendant obtained and

continues to maintain Plaintiff Ford’s Private Information and has a legal duty and obligation to

protect that Private Information from unauthorized access and disclosure. Plaintiff Ford would not




                                                 39
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1         Page 41 of 183




have entrusted her Private Information to one or more Social Good Entities had she known that

one of the entity’s primary cloud computing vendors entrusted with her Private Information failed

to maintain adequate data security. Plaintiff Ford’s Private Information was compromised and

disclosed as a result of the Data Breach.

               Plaintiff Ford was required to provide her PHI to her healthcare provider as a

predicate to receiving healthcare services. Plaintiff Ford’s PHI was in turn provided to Defendant

to be held for safekeeping.

               In or around September 2020, Plaintiff Ford received notice from Roper St. Francis

Healthcare that her PHI had been improperly accessed and/or obtained by unauthorized third

parties. This notice indicated that Plaintiff Ford’s PHI, including name, gender, date of birth,

address, date(s) of treatment, department(s) of service, and treating physician(s) were

compromised as a result of the Data Breach.

               This notice further indicated that the Data Breach did not involve the exposure of

SSNs, financial account information, credit card information, or electronic health records.

However, later forensic investigations have revealed that Blackbaud’s representations about what

information was exposed and/or encrypted, including SSNs, were inaccurate at best. Thus, at this

time, it is unclear how much PHI of Plaintiff Ford’s was exposed due to Blackbaud’s conduct.

               As a result of the Data Breach, Plaintiff Ford made reasonable efforts to mitigate

its impact after receiving the notification letter, including but not limited to: reviewing explanation

of benefit statements from health care providers for which Plaintiff Ford spends approximately

one hour per month reviewing these statements for irregularities. To date, Plaintiff Ford has spent

at least six hours on these tasks, valuable time Plaintiff Ford otherwise would have spent on other

activities, including but not limited to work and/or recreation.




                                                  40
     3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1       Page 42 of 183




               Plaintiff Ford was not offered credit monitoring and identity theft protection

services by Blackbaud.

               As a result of the Data Breach, Plaintiff Ford has suffered emotional distress as a

result of the release of her PHI, which she believed would be protected from unauthorized access

and disclosure, including anxiety about unauthorized parties viewing, selling, and/or using her PHI

for purposes of identity theft and fraud. Plaintiff Ford is very concerned about identity theft and

fraud, as well as the consequences of such identity theft and fraud resulting from the Data Breach.

               Plaintiff Ford suffered actual injury from having her PHI compromised as a result

of the Data Breach including, but not limited to (a) damage to and diminution in the value of her

PHI, a form of property that Blackbaud obtained from Plaintiff Ford; (b) violation of her privacy

rights; and (c) imminent and impending injury arising from the increased risk of identity theft and

fraud.

               Moreover, subsequent to the Data Breach, Plaintiff Ford also experienced actual

fraud and identity theft, including an increase in suspicious emails and phone calls. Plaintiff Ford

has received numerous cyber alerts from MyIDCare where she was informed that individuals had

gained knowledge of her name, email, previous home address and telephone number. Plaintiff

Ford received a fraudulent phone call from someone impersonating her internet provider who

attempted to gain access to her work computer; and has also been notified that someone had

requested an insurance quote in her name from State Farm Insurance for a vehicle Plaintiff Ford

does not own and in connection with this request for an insurance quote, State Farm did a soft

inquiry on her credit.

               Plaintiff Ford spent approximately four hours responding to these incidents of

identity theft and fraud as a result of the Data Breach. The time spent dealing with these incidents




                                                41
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 43 of 183




resulting from the Data Breach is time Plaintiff Ford otherwise would have spent on other

activities, such as work and/or recreation.

               As a result of the Data Breach, Plaintiff Ford anticipates spending considerable time

on an ongoing basis to try to mitigate and address harms caused by the Data Breach. Plaintiff Ford

will continue to be at increased risk of identity theft and fraud for years to come.

               Plaintiff Clifford Scott is a resident and citizen of South Carolina. Plaintiff Scott is

acting on his own behalf and on behalf of others similarly situated. Defendant obtained and

continues to maintain Plaintiff Scott’s Private Information and has a legal duty and obligation to

protect that Private Information from unauthorized access and disclosure. Plaintiff Scott would not

have entrusted his Private Information to one or more Social Good Entities had he known that one

of the entity’s primary cloud computing vendors entrusted with him Private Information failed to

maintain adequate data security. Plaintiff Scott’s Private Information was compromised and

disclosed as a result of the Data Breach.

               Plaintiff Scott was required to provide his PII to entities to whom he made

charitable donations. Plaintiff Scott’s PII was in turn provided to Defendant to be held for

safekeeping.

               In or around September 2020, Plaintiff Scott received notice from the University of

South Carolina that his PII had been improperly accessed and/or obtained by unauthorized third

parties. This notice indicated that Plaintiff Scott’s PII, including name, contact information,

demographic information, date of birth and giving profiles and history were compromised as a

result of the Data Breach.

               As a result of the Data Breach, Plaintiff Scott made reasonable efforts to mitigate

its impact after receiving the notification letter, including but not limited to: reviewing financial




                                                 42
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 44 of 183




account statements for any indications of actual or attempted identity theft or fraud. Plaintiff Scott

spends at least 2 hours per month reviewing these statements for irregularities. This is valuable

time Plaintiff Scott otherwise would have spent on other activities, including but not limited to

work and/or recreation.

               Plaintiff Scott was not offered credit monitoring and identity theft protection

services by Blackbaud.

               As a result of the Data Breach, Plaintiff Scott has suffered emotional distress as a

result of the release of his PII, which he believed would be protected from unauthorized access

and disclosure, including anxiety about unauthorized parties viewing, selling, and/or using his PII

for purposes of identity theft and fraud. Plaintiff Scott is very concerned about identity theft and

fraud, as well as the consequences of such identity theft and fraud resulting from the Data Breach

               Plaintiff Scott suffered actual injury from having his PII compromised as a result

of the Data Breach including, but not limited to (a) damage to and diminution in the value of his

PII, a form of property that Blackbaud obtained from Plaintiff Scott; (b) violation of his privacy

rights; and (c) imminent and impending injury arising from the increased risk of identity theft and

fraud.

               Moreover, subsequent to the Data Breach, Plaintiff Scott also experienced actual

fraud, including an increase in suspicious text messages and phone calls. In addition, Plaintiff

Scott’s email and phone number have been found on the dark web. Plaintiff Scott has spent

numerous hours responding to these incidents of identity theft and fraud as a result of the Data

Breach and dealing with the Data Breach in general. The time spent dealing with this incident

resulting from the Data Breach is time Plaintiff Scott otherwise would have spent on other

activities, such as work and/or recreation.




                                                 43
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1         Page 45 of 183




               As a result of the Data Breach, Plaintiff Scott anticipates spending considerable

time on an ongoing basis to try to mitigate and address harms caused by the Data Breach. Plaintiff

Scott will continue to be at increased risk of identity theft and fraud for years to come.

               Plaintiff Robert Watts, Jr. is a resident and citizen of Texas. Plaintiff Watts is acting

on his own behalf and on behalf of others similarly situated. Defendant obtained and continues to

maintain Plaintiff Watts’ Private Information and has a legal duty and obligation to protect that

Private Information from unauthorized access and disclosure. Plaintiff Watts would not have

entrusted his Private Information to one or more Social Good Entities had he known that one of

the entity’s primary cloud computing vendors entrusted with his Private Information failed to

maintain adequate data security. Plaintiff Watts’ Private Information was compromised and

disclosed as a result of the Data Breach.

               Plaintiff Watts was required to provide his PHI to his healthcare provider as a

predicate to receiving healthcare services. Plaintiff Watts’ PHI was in turn provided to Defendant

to be held for safekeeping.

               In or around August 17, 2020, Plaintiff Watts received notice from UTHealth that

his PHI had been improperly accessed and/or obtained by unauthorized third parties. This notice

indicated that Plaintiff Watt’s PHI, including his name and address, was compromised as a result

of the Data Breach.

               This notice further indicated that the Data Breach did not involve exposure of

sensitive data-such as SSNs, credit card information or bank account information. However, later

forensic investigations have revealed that Blackbaud’s representations about what information was

exposed and/or encrypted, including SSNs, were inaccurate at best. Thus, at this time, it is unclear

how much Private Information of Plaintiff Watts was exposed due to Blackbaud’s conduct.




                                                  44
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 46 of 183




               As a result of the Data Breach, Plaintiff Watts made reasonable efforts to mitigate

its impact after receiving the notification letter, including but not limited to: researching the Data

Breach and Blackbaud; reviewing credit reports, financial account statements, and/or medical

records for any indications of actual or attempted identity theft or fraud. Plaintiff Watts now spends

approximately 3 hours per month reviewing credit monitoring reports and/or checking account

statements for irregularities. To date, Plaintiff has spent at least 30 hours dealing with this Data

Breach, valuable time Plaintiff Watts otherwise would have spent on other activities, including but

not limited to work and/or recreation.

               Since Plaintiff Watts was not offered credit monitoring and identity theft protection

services by Blackbaud.

               As a result of the Data Breach, Plaintiff Watts has suffered emotional distress as a

result of the release of his PHI, which he believed would be protected from unauthorized access

and disclosure, including anxiety about unauthorized parties viewing, selling, and/or using his PHI

for purposes of identity theft and fraud. Plaintiff Watts is very concerned about identity theft and

fraud, as well as the consequences of such identity theft and fraud resulting from the Data Breach.

               Plaintiff Watts suffered actual injury from having his PHI compromised as a result

of the Data Breach including, but not limited to (a) damage to and diminution in the value of his

PHI, a form of property that Blackbaud obtained from Plaintiff Watts; (b) violation of his privacy

rights; and (c) imminent and impending injury arising from the increased risk of identity theft and

fraud.

               Moreover, subsequent to the Data Breach, Plaintiff Watts also experienced actual

identity theft and fraud, including unauthorized charges of approximately between $1,200-$1,400

on his credit card as well as a significant increase in suspicious, unsolicited phishing phone calls




                                                 45
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1         Page 47 of 183




and emails. Plaintiff Watts traveled to his bank in order to replace his compromised credit card. In

addition, he performed his own investigation into the fraudulent credit card purchases, had

communication with the Federal Bureau of Investigation (“FBI”) regarding these charges and filed

a police report. Plaintiff Watts had to spend time resetting automatic billing instructions tied to his

compromised account and has spent at least 16 hours responding to these incidents of identity theft

and fraud as a result of the Data Breach. The time spent dealing with these incidents resulting from

the Data Breach is time Plaintiff Watts otherwise would have spent on other activities, such as

work and/or recreation.

               As a result of the Data Breach, Plaintiff Watts anticipates spending considerable

time on an ongoing basis to try to mitigate and address harms caused by the Data Breach. Plaintiff

Watts will continue to be at increased risk of identity theft and fraud for years to come.

               Plaintiff Jason Money is a resident and citizen of Virginia. Plaintiff Money is acting

on his own behalf, and on behalf of others similarly situated. Blackbaud obtained and continues to

maintain Plaintiff Money’s Private Information and has a legal duty and obligation to protect that

Private Information from unauthorized access and disclosure. Plaintiff Money would not have

entrusted his Private Information to one or more Social Good Entities had he known that one of

the entity’s primary cloud computing vendors entrusted with his Private Information failed to

maintain adequate data security. Plaintiff Money’s Private Information was compromised and

disclosed as a result of the Data Breach.

               Plaintiff Jason Money was required to provide his PHI to his healthcare provider as

a predicate for him to receive healthcare services. Plaintiff Money’s PHI was in turn provided to

Blackbaud to be held for safekeeping.




                                                  46
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 48 of 183




               In or around September, 2020, Plaintiff Money received notice from Inova Health

System that his PHI had been improperly accessed and/or obtained by unauthorized third parties.

This notice indicated that Plaintiff Money’s PHI, including his name, address, date of birth, phone

number, provider name(s), date(s) of service, and/or hospital department(s), philanthropic giving

history, such as donation dates and amounts, was compromised as a result of the Data Breach.

               This notice further indicated that the Data Breach did not impact his SSN, which

Inova claims they do not collect or his financial account information and/or payment card

information. However, later forensic investigations have revealed that Blackbaud’s representations

about what information was exposed and/or encrypted, including SSNs, were inaccurate at best.

Thus, at this time, it is unclear how much Private Information of Plaintiff Money was exposed

due to Blackbaud’s conduct.

               As a result of the Data Breach, Plaintiff Money made reasonable efforts to mitigate

its impact after receiving the notification letter, including but not limited to: researching the Data

Breach and Blackbaud; reviewing credit reports, financial account statements, and/or medical

records for any indications of actual or attempted identity theft or fraud. Plaintiff Money now

spends approximately 30 minutes a day reviewing his credit card statements, bank accounts, home

equity line of credit and credit monitoring reports for irregularities. To date, Plaintiff Money has

spent at least 150 hours on these tasks, valuable time Plaintiff Money otherwise would have spent

on other activities, including but not limited to work, caring for his wife and/or recreation.

               Plaintiff Money was not offered credit monitoring and identity theft protection

services by Blackbaud.

               As a result of the Data Breach, Plaintiff Money has suffered significant emotional

distress as a result of the release of his PHI, which he believed would be protected from




                                                 47
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 49 of 183




unauthorized access and disclosure, including anxiety about unauthorized parties viewing, selling,

and/or using his PHI for purposes of identity theft and fraud. Plaintiff Money is very concerned

about identity theft and fraud, as well as the consequences of such identity theft and fraud resulting

from the Data Breach.

               Plaintiff Money suffered actual injury from having his PHI compromised as a result

of the Data Breach including, but not limited to (a) damage to and diminution in the value of his

PHI, a form of property that Blackbaud obtained from Plaintiff Money; (b) violation of his privacy

rights; and (c) imminent and impending injury arising from the increased risk of identity theft and

fraud.

               Moreover, subsequent to the Data Breach, Plaintiff Money also experienced actual

identity theft and fraud, including multiple unauthorized charges totaling approximately $200 on

his credit card; he received alerts that his Private Information was found on the dark web, and has

a significant increase in the amount of suspicious, unsolicited phishing telephone calls, which

includes up to 4-5 robocalls per day; and emails related to medical companies for medical services

and medical products. Plaintiff Money has spent dozens of hours responding to these incidents of

identity theft and fraud as a result of the Data Breach including resetting automatic billing

instructions on at least eight accounts that were tied to his compromised account. The time spent

dealing with these incidents resulting from the Data Breach is time Plaintiff Money otherwise

would have spent on other activities, such as work, caring for his wife and/or recreation.

               As a result of the Data Breach, Plaintiff Money anticipates spending considerable

time on an ongoing basis to try to mitigate and address harms caused by the Data Breach. Plaintiff

Money will continue to be at increased risk of identity theft and fraud for years to come.




                                                 48
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1       Page 50 of 183




               Plaintiff Nicole Money is a resident and citizen of Virginia. Plaintiff Nicole

Money’s husband Jason Money is acting on her behalf and on behalf of others similarly situated,

as Plaintiff Money is a quadriplegic and non-verbal. Blackbaud obtained and continues to maintain

Plaintiff Money’s Private Information and has a legal duty and obligation to protect that Private

Information from unauthorized access and disclosure. Plaintiff Money would not have entrusted

her Private Information to one or more Social Good Entities had she known that one of the entity’s

primary cloud computing vendors entrusted with her Private Information failed to maintain

adequate data security. Plaintiff Money’s Private Information was compromised and disclosed as

a result of the Data Breach.

               Plaintiff Nicole Money was required to provide her PHI to her healthcare provider

as a predicate for her to receive healthcare services. Plaintiff Money’s PHI was in turn provided to

Blackbaud to be held for safekeeping.

               In or around September, 2020, Plaintiff Money received notice from Inova Health

System that her PHI had been improperly accessed and/or obtained by unauthorized third parties.

This notice indicated that Plaintiff Money’s PHI, including her name, address, date of birth, phone

number, provider name(s), date(s) of service, and/or hospital department(s), philanthropic giving

history, such as donation dates and amounts, was compromised as a result of the Data Breach.

               This notice further indicated that the Data Breach did not impact her SSN, which

Inova claims they do not collect or her financial account information and/or payment card

information. However, later forensic investigations have revealed that Blackbaud’s representations

about what information was exposed and/or encrypted, including SSNs, were inaccurate at best.

Thus, at this time, it is unclear how much Private Information of Plaintiff Money was exposed

due to Blackbaud’s conduct.




                                                49
     3:21-cv-01058-JMC          Date Filed 04/09/21        Entry Number 1        Page 51 of 183




                As a result of the Data Breach, Plaintiff Money’s husband made reasonable efforts

to mitigate its impact after receiving the notification letter, including but not limited to: researching

the Data Breach and Blackbaud; reviewing credit reports, financial account statements, and/or

medical records and medical claim forms for any indications of actual or attempted identity theft

or fraud. Plaintiff Money’s husband now spends approximately 30 minutes a day reviewing her

credit card statements, bank accounts, home equity line of credit and credit monitoring reports for

irregularities. To date, Plaintiff Money’s husband has spent at least 150 hours on these tasks,

valuable time Plaintiff Money’s husband otherwise would have spent on other activities, including

but not limited to work, caring for Plaintiff Money and/or recreation.

                Plaintiff Money was not offered credit monitoring and identity theft protection

services by Blackbaud.

                As a result of the Data Breach, Plaintiff Money and her husband have suffered

significant emotional distress as a result of the release of her PHI, which she believed would be

protected from unauthorized access and disclosure, including anxiety about unauthorized parties

viewing, selling, and/or using her PHI for purposes of identity theft and fraud. Plaintiff Money is

very concerned about identity theft and fraud, as well as the consequences of such identity theft

and fraud resulting from the Data Breach especially given the fact that Plaintiff Money receives

24/7 medical care and it is extremely important that there is no interference with this care as a

consequence of the Data Breach.

                Plaintiff Money suffered actual injury from having her PHI compromised as a result

of the Data Breach including, but not limited to (a) damage to and diminution in the value of her

PHI, a form of property that Blackbaud obtained from Plaintiff Money; (b) violation of her privacy




                                                   50
     3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1       Page 52 of 183




rights; and (c) imminent and impending injury arising from the increased risk of identity theft and

fraud.

                 Moreover, subsequent to the Data Breach, Plaintiff Money also experienced actual

identity theft and fraud, including an unauthorized credit card opened in her name that Plaintiff

Money did not apply for and a fraudulent PayPal account opened in her name. Plaintiff Money’s

husband has spent 5 hours responding to these incidents of identity theft and fraud as a result of

the Data Breach. The time spent dealing with these incidents resulting from the Data Breach is

time Plaintiff Money’s husband otherwise would have spent on other activities, such as work,

caring for Plaintiff Money and/or recreation.

                 As a result of the Data Breach, Plaintiff Money anticipates that her husband will be

spending considerable time on an ongoing basis to try to mitigate and address harms caused by the

Data Breach. Plaintiff Money will continue to be at increased risk of identity theft and fraud for

years to come.

         B.      Defendant

                 Defendant Blackbaud, Inc. is a Delaware corporation with its principal place of

business located at 65 Fairchild Street, Charleston, South Carolina. Blackbaud’s common stock is

publicly traded on the NASDAQ under the ticker symbol “BLKB.” Blackbaud manages,

maintains, and provides cloud computing software, services, and cybersecurity for clients

including healthcare organizations, education institutions, and other non-profit corporations,42

including the non-profits which obtained and maintained Plaintiffs’ Private Information that was




42
  See About Blackbaud, Blackbaud, https://www.blackbaud.com/company (last visited Mar. 15,
2021).


                                                  51
       3:21-cv-01058-JMC       Date Filed 04/09/21        Entry Number 1       Page 53 of 183




compromised in the Data Breach. Blackbaud has “over 45,000 customers located in over 100

countries.”43

IV.      JURISDICTION AND VENUE

                 This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. §

1711, et seq., because at least one member of the Class, as defined below, is a citizen of a different

state than Blackbaud, there are more than 100 members of the Class, and the aggregate amount in

controversy exceeds $5,000,000, exclusive of interest and costs.

                 This Court has personal jurisdiction over this action because Blackbaud maintains

its principal place of business in this District, has sufficient minimum contacts with this District

and has purposefully availed itself of the privilege of doing business in this District, such that it

could reasonably foresee litigation being brought in this District. This Court also has diversity

jurisdiction over this action. See 28 U.S.C. § 1332(a).

                 Venue is proper in this District under 28 U.S.C. § 1391(a) through (d) because

Blackbaud’s principal place of business is located in this District and a substantial part of the

events or omissions giving rise to the claims occurred in, was directed to, and/or emanated from

this District.

V.       STATEMENT OF FACTS

         A.      A Sophisticated Cloud-Service Provider, Blackbaud Knew of the Risk That
                 Cybercriminals Posed to Hosted Data

                 Incorporated in 1982, Blackbaud describes itself as “the world’s leading cloud

software company powering social good.”44 It provides “cloud software, services, expertise and


43
     2019 Form 10-K, supra n.11.
44
     2019 Form 10-K, supra n.11.


                                                 52
       3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1       Page 54 of 183




data intelligence,” which its clients use for administration, fundraising, and financial

management.45

                   Blackbaud is a publicly-traded company with clients that include “nonprofits,

foundations, corporations, education institutions, healthcare institutions, and the individual change

agents who support them.”46 Blackbaud specifically markets its products to these entities, noting

the robust data security policies and protections it has in place to safeguard the Private Information

of donors, students, congregants, and patients. The Social Good Entities process sensitive

information about individuals’ financial status, health, and/or educational background in order to

perform their missions and raise money.

                   This marketing has proved to be a lucrative business for Blackbaud, which reported

that, “[a]t the end of 2019, [it] had over 45,000 customers located in over 100 countries[,]” with a

“total addressable market (“TAM”) . . . greater than $10 billion.”47 Blackbaud’s business depends

upon the need to process and keep safe the Private Information of millions of individuals every

day.

                   In the ordinary course of doing business with Blackbaud’s clients, individuals are

regularly required to provide Private Information that is collected, stored, maintained, and secured

by Blackbaud.

                   This information is valuable and requires someone to provide security; without this

Private Information, there is no Blackbaud.




45
     Id.
46
     Supra n.42.
47
     2019 Form 10-K, supra n.11, at 3.


                                                   53
       3:21-cv-01058-JMC          Date Filed 04/09/21     Entry Number 1      Page 55 of 183




                    Blackbaud collects and stores Private Information from individuals, for which

Blackbaud is paid. Blackbaud derives a “significant portion” of its revenue from “transaction-

based payment processing fees” that it collects from its customers through the Blackbaud Merchant

Services solution, which enables Blackbaud’s customers’ donors to make donations and purchase

goods and services using various payment options.48 Indeed, based upon the undersigned’s

investigation, the more Private Information is housed on its servers, the more Blackbaud charges.

In offering and marketing its products, Blackbaud solicits and obtains Private Information of

Plaintiffs and class members from the Social Good Entities for storage on its servers and data

analysis. In so doing, Blackbaud offers dedicated services to Social Good Entities, and a significant

component and selling point of these services is data security to protect this high-value Private

Information.

                    Blackbaud offers a number of solutions and services to power what it purports to

be “the world’s most robust philanthropic data set.”49 The solutions offered by Blackbaud include

fundraising and relationship management, marketing and engagement, financial management,

grant and award management, organizational and program management, social responsibility,

payment services, and analytics.50 The Blackbaud portfolio is “delivered primarily through cloud

solutions.”51

                    The specific solutions offered by Blackbaud are named Blackbaud’s Raiser’s Edge

NXT®; Blackbaud CRM™; Blackbaud eTapestry®; Blackbaud TeamRaiser®; Blackbaud Peer-

to-Peer Fundraising™, powered by JustGiving™; Blackbaud Guided Fundraising™ and


48
     2020 Form 10-K, supra n.11, at 18.
49
     Id. at 7.
50
     Id. at 7-10.
51
     Id.


                                                   54
       3:21-cv-01058-JMC          Date Filed 04/09/21    Entry Number 1      Page 56 of 183




Blackbaud Volunteer Network Fundraising™; Blackbaud Luminate Online®; Blackbaud Online

Express™; Blackbaud School Website System™; Blackbaud Financial Edge NXT®; Blackbaud

Tuition Management™; Blackbaud Financial Aid Management™; Blackbaud Grantmaking™;

Blackbaud Award Management™; Blackbaud Student Information System™; Blackbaud

Learning Management System™; Blackbaud Enrollment Management System™; Blackbaud

Altru®; Blackbaud Church Management™; YourCause® Grants Connect® and YourCause CSR

Connect®; Blackbaud Merchant Services™; Blackbaud Purchase Cards; and Blackbaud

Intelligence for Good®.52

                    Two of Blackbaud’s most popular products include “Blackbaud Raiser’s Edge

NXT” and “Blackbaud Financial Edge NXT.”53 With Blackbaud Financial Edge NXT®,

Blackbaud uses “advanced technology with powerful reporting tools to help accounting teams

drive transparency, stewardship, and compliance while enabling them to seamlessly manage

transactions and eliminate manual processes.” It also integrates with Blackbaud’s Raiser’s Edge

NXT to “simply gift entry processing and relates information from both systems in an informative

manner to eliminate redundant tasks and manual processes.”54

                    Blackbaud determines the purposes or means of processing customers’ data based

on which solutions or services are utilized by the customers. Blackbaud has specific means by

which it processes payments using Blackbaud Raiser’s Edge NXT®, Blackbaud Tuition

Management™, Blackbaud Merchant Services™, Blackbaud Purchase Cards, and other tools.

Blackbaud describes its payment services as providing its customers “payment processing abilities



52
     Id.
53
     Id. at 7, 8.
54
     Id.


                                                  55
       3:21-cv-01058-JMC           Date Filed 04/09/21      Entry Number 1        Page 57 of 183




that enable their donors to make donations and purchase goods and services using numerous

payment options, including credit card and automated clearing house (“ACH”) checking

transactions, through secure online transactions.”55

                    It also has specific means by which it processes gifts using Blackbaud eTapestry®,

Blackbaud Luminate Online®, and Blackbaud Financial Edge NXT®.56

                    Blackbaud also has a specific “intuitive and streamlined application process” it uses

for purposes of Blackbaud Award Management™ and a simplified system of sharing student data

and academic records securely that it uses in its Blackbaud Student Information System™.57

                    In addition to these services, Blackbaud has professional and managed services in

which its expert consultants provide data conversion, implementation, and customization services

for each of its software solutions, including system implementation; data conversion, business

process analysis and application customization; database merging and enrichment, and secure

credit card transaction processing; database production activities; and website design services.58

In addition, Blackbaud provides consulting services to advise customers on how to improve a

business process.59

                    Blackbaud also touts its Customer Success organization, which “develops and

fosters relationships within all levels of the customer organization to build more demonstrated

value in [Blackbaud’s] solutions and services, while helping customers achieve their desired




55
     Id.
56
     Id. at 7-10.
57
     Id.
58
     Id.
59
     Id.


                                                     56
       3:21-cv-01058-JMC        Date Filed 04/09/21     Entry Number 1       Page 58 of 183




outcomes.”60 Blackbaud has Customer Success Managers that work with customers to collect and

analyze actionable information through direct customer relationships or aggregated analytics that

drives future one-to-one or one-to-many interactions. The goal of the Customer Success

organization is to “partner with customers to ensure that they are full engaged and have an advocate

at Blackbaud who works with them to meet their needs.”61

                  In addition to its Customer Success organization, Blackbaud offers customer

support and maintenance, which includes up-to-date regular communications, around-the-clock

support resources, and Blackbaud’s extensive knowledgebase and forums. Blackbaud also claims

to apply its “industry knowledge and experience, combined with expert knowledge of [its]

solutions, to evaluate an organization’s needs and consult on how to improve a business

process.”62

                  Despite Blackbaud’s self-representation as a data security company, it has a

deficient security program and no means to effectively manage or govern the data it holds. There

are a number of known instances where Blackbaud maintained unencrypted Private Information.

For example, the document ID field in Financial Edge NXT for I9 data was not encrypted.63 This

data field included, inter alia, SSNs, driver’s license numbers, and passport numbers.64 Additional

unencrypted information, including credit card information, was also accessible from Raiser’s




60
     Id. at 10.
61
     Id.
62
     Id.
63
   See Build Consulting, Blackbaud Cybersecurity Incident: You’re your Organization Needs to
Know, https://buildconsulting.com/learning/blackbaud-cybersecurity-incident-response-options/
(last visited Mar. 29, 2021).
64
     Id.


                                                57
     3:21-cv-01058-JMC        Date Filed 04/09/21       Entry Number 1       Page 59 of 183




Edge NXT and a system table from the Education Edge solution.65 Blackbaud has also

acknowledged that prior versions of its products, like Blackbaud CRM, stored unencrypted

cardholder data.66 Blackbaud also maintained unencrypted Private Information of some

individuals on legacy versions of programs which were no longer in active use. Blackbaud knew

this information was (a) unencrypted and thus subject to breach and misuse; (b) could not be seen

by the Social Good Entities; (c) included highly sensitive PII; and (d) was “at rest,” meaning the

data was not in transit and being actively used. The failure to encrypt this “at rest” obsolete data

containing highly sensitive PII on legacy and/or back-up versions of Blackbaud systems was

particularly flagrant and egregious. There was no valid reason for retaining this highly sensitive

PII, including SSNs, and Blackbaud’s lax treatment of this PII made public exposure in a

cyberattack very likely. Blackbaud has, in fact, acknowledged its failure to encrypt this highly

sensitive PII which was “at rest,” and only after the breach has embarked on a program to encrypt

such data.67

               The data security component of Blackbaud’s services is of great value to Social

Good Entities, and the Social Good Entities pay a premium for this component of Blackbaud’s

services. Many of the Social Good Entities depend largely or wholly upon voluntary donations,

and any concerns by donors as to the security of their Private Information can have significant

adverse economic impacts, including a substantial decrease in donations. This is particularly true



65
     Blackbaud, How are credit cards imported in version 7.91                        and    higher,
https://kb.blackbaud.com/articles/Article/51196 (last visited Mar. 29, 2021).
66
  Blackbaud, PA DSS Implementation for Blackbaud CRM, https://www.blackbaud.com/files/
support/guides/enterprise/400/padsscrm40sp7.pdf (last visited Mar. 29, 2021).
67
  See Paul Clolery, Some Donor Data Accessed in Blackbaud Hack, NonProfit Times (Sept. 29,
2020), https://www.thenonprofittimes.com/npt_articles/breaking-some-donor-data-accessed-in-
blackbaud-hack/.


                                                58
       3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1        Page 60 of 183




now, when many of the Social Good Entities are especially vulnerable on account of the

widespread economic impacts of the ongoing pandemic.

                  At all relevant times, Blackbaud knew the Private Information stored on its

computer systems was valuable and at risk of cyberattack. In its 2019 Annual Report, Blackbaud

specifically acknowledged the risk of cyberattacks. Specifically, Blackbaud stated:

           If the security of our software is breached, we fail to securely collect, store and
           transmit customer information, or we fail to safeguard confidential donor data, we
           could be exposed to liability, litigation, penalties and remedial costs and our
           reputation and business could suffer.
           Fundamental to the use of our solutions is the secure collection, storage and
           transmission of confidential donor and end user data and transaction data, including
           in our payment services. Despite the network and application security, internal
           control measures, and physical security procedures we employ to safeguard our
           systems, we may still be vulnerable to a security breach, intrusion, loss or theft of
           confidential donor data and transaction data, which may harm our business,
           reputation and future financial results.68

                  Further, Blackbaud acknowledged the sophistication of attacks and the need to

constantly evaluate and adjust its procedures:

           Like many major businesses, we are, from time to time, a target of cyber-attacks
           and phishing schemes, and we expect these threats to continue. Because of the
           numerous and evolving cybersecurity threats, including advanced and persistent
           cyber-attacks, phishing and social engineering schemes, used to obtain
           unauthorized access, disable or degrade systems have become increasingly more
           complex and sophisticated and may be difficult to detect for periods of time, we
           may not anticipate these acts or respond adequately or timely. As these threats
           continue to evolve and increase, we may be required to devote significant additional
           resources in order to modify and enhance our security controls and to identify and
           remediate any security vulnerabilities.69

                  As such, Blackbaud identified the risk of failing to detect an attack and the

consequences of such a failure, including a failure to respond adequately or on a timely basis.




68
     Id. at 20.
69
     Id.


                                                    59
       3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1        Page 61 of 183




Additionally, Blackbaud identified risks inherent in a data breach and duties such a breach would

trigger.

           A compromise of our data security that results in customer or donor personal or
           payment card data being obtained by unauthorized persons could adversely affect
           our reputation with our customers and others, as well as our operations, results of
           operations, financial condition and liquidity and could result in litigation against us
           or the imposition of penalties. We might be required to expend significant capital
           and other resources to further protect against security breaches or to rectify
           problems caused by any security breach, including notification under data privacy
           laws and regulations and expenses related to remediating our information security
           systems. Even though we carry cyber-technology insurance policies that may
           provide insurance coverage under certain circumstances, we might suffer losses as
           a result of a security breach that exceed the coverage available under our insurance
           policies or for which we do not have coverage. A security breach and any efforts
           we make to address such breach could also result in a disruption of our operations,
           particularly our online sales operations.70

                  Although Blackbaud identified these risks as its own, it demonstrates an acute

awareness of the adverse effects that could result from a data breach. Blackbaud recognized that it

had a duty to keep Private Information secure.

           Further, the existence of vulnerabilities, even if they do not result in a security
           breach, may harm client confidence and require substantial resources to address,
           and we may not be able to discover or remedy such security vulnerabilities before
           they are exploited, which may harm our business, reputation and future financial
           results.71

                  The risk that data breaches and ransomware could cause to any business was well-

known throughout the cybersecurity industry. The Identity Theft Resource Center identified

ransomware as the “preferred method of data theft” by cyberthieves,72 and the FTC cautioned




70
     Id.
71
     Id.
72
     Identity Theft Resource Center 2020 Annual Report, https://notified.idtheftcenter.org/s/.


                                                     60
     3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1       Page 62 of 183




businesses that developing a cybersecurity plan and educating employees is the best way to combat

such attacks.73

               The importance of developing a cybersecurity plan is more acute now than ever, as

data breaches and ransomware attacks become more prevalent.74 Accordingly, Blackbaud was on

notice of the harms that could ensue if it failed to protect individuals’ Private Information.

               Blackbaud itself knew that cyberattacks were a problem for businesses, and

frequently informed its customers about the risks that companies faced as a result. Blackbaud

recommended that its customers develop a “cybersecurity strategy that will combat cyberattacks

and empower staff to become cyber security experts” to avoid the significant costs of data

breaches:




73
     Cybersecurity for Small Business: Ransomware, Federal Trade Commission,
https://www.ftc.gov/tips-advice/business-center/small-businesses/cybersecurity/ransomware (last
visited Mar. 28, 2021).
74
  Healthcare Data Breach Statistics, HIPAA Journal, https://www.hipaajournal.com/healthcare-
data-breach-statistics/ (last visited Mar. 28, 2021) (“Our healthcare data breach statistics clearly
show there has been an upward trend in data breaches over the past 9 years, with 2018 seeing more
data breaches reported than any other year since records first started being published.”).


                                                 61
       3:21-cv-01058-JMC     Date Filed 04/09/21      Entry Number 1       Page 63 of 183




                                                                                 75


              Blackbaud cautioned that its customers could face significant risk of the “exposure

of data / personal identity information” in the event of a data breach, as well as the threat of

ransomware. Blackbaud recommended that clients build out controls to guard against these risks.




                                                                                           76




75
    Fighting Cyber Crime: Its Not Just a Job for IT, Blackbaud (Sept. 2019),
https://s21acms01blkbsa02.blob.core.windows.net/prod/docs/default-source/security/cyber-
security.pdf?sfvrsn=61aa0bb_0.
76
     Id.


                                              62
       3:21-cv-01058-JMC       Date Filed 04/09/21      Entry Number 1        Page 64 of 183




               Based upon their significant expertise, Blackbaud warned consumers that managing

data, knowing what data customers had, ensuring that vendors perform due diligence on their

systems, and encrypting data were—among other things—the best way to safeguard data.




                                                                                        77


               But Blackbaud’s customers, alone, could not ward off cyberattacks, and Blackbaud

knew that a significant amount of the risk fell upon Blackbaud. Blackbaud anticipated that, even

if it followed best practices, it could still be the subject of a data breach. Accordingly, Blackbaud




77
     Id.


                                                 63
       3:21-cv-01058-JMC       Date Filed 04/09/21       Entry Number 1        Page 65 of 183




developed an Incident Management and Response plan, and provided an overview to its

customers.78

               In its Incident Management and Response Overview, Blackbaud noted that its chief

concerns in the event of any data breach were to mitigate the impact and duration of a breach. In

order to do so, preparation was key:




                                                                               79


               Blackbaud’s Incident Management and Response Overview focuses on the early

identification of threats, notification “in a time frame that adheres to the latest compliance

standards,” using security infrastructure in place to contain the threat, eradicating any of the tools

or applications that a hacker used, restoring access to accounts, and performing “after-action”

review to improve systems through detailed security analysis of the incident response.80




78
   Blackbaud Cyber Security, Incident Management and Response Overview (Feb. 2020),
https://s21acms01blkbsa02.blob.core.windows.net/prod/docs/default-source/security/blackbaud_
incident-management-and-response-overview.pdf?sfvrsn=15d418c6_0.
79
     Id.
80
     Id.


                                                 64
     3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1        Page 66 of 183




Blackbaud’s practices do not include paying a ransom to mitigate damages associated with a data

breach.

               Blackbaud was also aware of the risk that data breaches would pose by virtue of its

understood obligations under foreign law. Blackbaud’s Privacy Shield Notice commits to

maintaining “reasonable administrative, technical and physical safeguards to protect Personal Data

from loss, misuse and unauthorized access, disclosure, alteration and destruction.”81 The EU-U.S.

and Swiss-U.S. Privacy Shield Frameworks are voluntary programs in which U.S. organizations

may self-certify that they employ high data protection and security standards. The FTC enforces

the Privacy Shield standards and encourages companies to “review their privacy policies to ensure

they describe their privacy practices accurately.”82

               Organizations that self-certify under the Privacy Shield Framework must

“[d]evelop a Privacy Shield-[c]ompliant [p]rivacy [p]olicy [s]tatement”83 that, among other

things, must “inform individuals about . . . the types of personal data collected.”84

               Blackbaud has self-certified to the Privacy Shield Framework, effective between

August 1, 2016 and October 20, 2020.85 Blackbaud’s Privacy Shield Policy, submitted to the U.S.




81
     Blackbaud Privacy Shield Certification Notice, Blackbaud (Jan. 1,                     2017),
https://fundraising.blackbaud.co.uk/2017/01/01/blackbaud-privacy-shield-certification-
notice/?_ga=2.190806440.2072851594.1616543868-605719626.1616543868.
82
   Update on the Privacy Shield Framework, FTC (updated July 21, 2020), https://www.ftc.gov/
tips-advice/business-center/privacy-and-security/privacy-shield.
83
    The EU-U.S. and Swiss-U.S. Privacy Shield Frameworks at 2, Int’l Trade Admin.
https://www.privacyshield.gov/servlet/servlet.FileDownload?file=015t0000000QJdg (last visited
Mar. 24, 2021).
84
   1. Notice, Privacy Shield Framework, https://www.privacyshield.gov/article?id=1-NOTICE
(last visited Mar. 24, 2021).
85
    Other Covered Entities, Privacy Shield Framework, https://www.privacyshield.gov/
participant?id=a2zt0000000015lAAA (last visited Mar. 10, 2021).


                                                65
       3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1        Page 67 of 183




Department of Commerce and posted publicly on its website became effective August 1, 2016,

and was last revised September 18, 2019.86

                  Blackbaud’s Privacy Shield Notice also contains inaccuracies and unfair

misrepresentations. Blackbaud’s Privacy Shield Notice purportedly applies to Personal Data as

follows:

           For purposes of this Notice, “Personal Data” means information that (i) is
           transferred from the EEA or Switzerland to the United States, (ii) is recorded in any
           form, (iii) is about, or relates to, an identified or identifiable job applicant,
           consumer, customer, supplier or other individual (excluding Blackbaud
           employees), and (iv) can be linked to that job applicant, consumer, customer
           supplier or other individual.87

                  Blackbaud’s Privacy Shield Notice commits to maintaining “reasonable

administrative, technical and physical safeguards to protect Personal Data from loss, misuse and

unauthorized access, disclosure, alteration and destruction.”88

                  Despite this commitment, Blackbaud did not protect Personal Data from

unauthorized access during the Data Breach.

                  Further in its Privacy Shield Notice, Blackbaud states:

                  We do not collect sensitive Personal Data of consumers, customers or suppliers,

such as information about medical or health conditions…political opinions, religious or

philosophical beliefs…or other sensitive information as defined by the Privacy Shield

framework.89




86
     Id.
87
     Id.
88
     Id.
89
     Id.


                                                    66
     3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1         Page 68 of 183




               This statement is misleading and untrue. Blackbaud markets its “Grateful Patient

Programs” (“GPPs”), which collects sensitive information, including medical and health

conditions, as well as its other “purpose-built patient engagement solutions”90 to U.K. and

European healthcare organizations, including, inter alia, Operation Smile Ireland, Sarcoma UK,

and St Columba’s Hospice.91

               Blackbaud knew of the attendant risks that it and its customers faced as a result of

hosting the Private Information of millions of individuals and determined that it, in the regular

course of business, developing a robust cybersecurity program, including policies and building

upon cybersecurity infrastructure were the best ways to prevent and recover from data breaches.

               Because of the highly-sensitive and personal nature of Plaintiffs’ Private

Information that Blackbaud collects and warehouses, Blackbaud has publicly affirmed its

obligation and duty to secure Private Information.

       B.      Blackbaud’s Responsibility to Safeguard Information

               Beyond the obligations created in its security and privacy policies, Blackbaud owed

Plaintiffs and class members a duty to safeguard their Private Information.

               First, as described further below, Blackbaud owed a duty to safeguard Private

Information pursuant to a number of statutes, including the HIPAA, the Federal Trade Commission

Act (“FTC Act”), Children’s Online Privacy Protection Act (“COPPA”), to ensure that all

information it collected and stored was secure. These statutes were intended to protect Plaintiffs

and the class members from the type of conduct by Blackbaud alleged herein.



90
  Healthcare Organizations, Blackbaud, https://www.blackbaud.co.uk/who-we-serve/healthcare-
organisations (last visited Mar. 24, 2021).
91
  Customer Stories, Blackbaud, https://www.blackbaud.co.uk/customer-stories (last visited Mar.
24, 2021).


                                                67
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1        Page 69 of 183




               Next, Blackbaud owed a duty to safeguard Private Information given that it was on

notice that it was maintaining highly-valuable data, for which Blackbaud knew there was a risk

that it would be targeted by cybercriminals. Blackbaud knew of the extensive harm that would

occur if Plaintiffs’ and class members’ Private Information were exposed through a Data Breach,

and thus owed a duty to safeguard that information.

               Given the sensitive nature of the Private Information obtained by the Social Good

Entities, Blackbaud knew that hackers and cybercriminals would be able to commit identity theft,

financial fraud, phishing, socially-engineered attacks, healthcare fraud, and other identity-related

fraud if it were able to exfiltrate that data from Blackbaud’s servers. Blackbaud also knew that

individuals whose Private Information was stored on Blackbaud’s servers would be reasonable in

spending time and effort to mitigate their damages and prevent identity theft and fraud if that data

were exfiltrated.

               Blackbaud also owed a duty to safeguard Plaintiffs’ and class members’ data based

upon the promises that it made to its customers to safeguard data, as well as the disclosures that it

made in its data security policies and privacy policies. Blackbaud voluntarily undertook efforts to

keep that data secure as part of its business model and thus owes a continuing obligation to

Plaintiffs and class members to keep their Private Information secure.

               Blackbaud also owed a duty to comply with industry standards in safeguarding

Private Information, which—as discussed herein—it did not do.

       C.      Blackbaud Failed to Meet Its Obligations to Protect Private Information or
               Comply with its own Privacy Policies

               Blackbaud’s services are supported by privacy policies and security practices,

which it provides on a publicly-facing website.




                                                  68
     3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1        Page 70 of 183




               Blackbaud was keenly aware of the obligations that state and federal law imposed

upon it given the types of information that Blackbaud stored and processed for Social Good

Entities.92

               Blackbaud also had a special relationship with Plaintiffs and class members from

being entrusted with their Private Information, which provided an independent duty of care.

Blackbaud had a duty to use reasonable security measures because it undertook to collect, store

and use consumers’ Private Information. Regardless of whether an individual entered their

information through Blackbaud’s website (such as on a hosted form for a charitable entity), or the

information was provided to Blackbaud by a Social Good Entity as part of a servicing agreement,

Blackbaud owed a duty to protect and safeguard that Private Information. Blackbaud’s contention

in a recent SEC filing that “plaintiffs lack contractual privity with us”93 misses the point.

               Blackbaud has further failed Plaintiffs and class members by its failure to maintain

a comprehensive and sufficient security program, including by not adequately securing and

protecting Private Information that was stored on outdated legacy tables or files stored on

Blackbaud’s systems that no longer had a reasonable or practicable business purpose, which, as

proven by the Data Breach, were exposed and vulnerable to hacking and theft.

               Blackbaud failed to provide Plaintiffs and Class Members with timely and adequate

notice of the extent of the Data Breach by falsely assuring them in its public statements and Notices

issued prior to September 29, 2020, that the attack only impacted certain Private Information and

specifically did not include SSNs. Timely notification of the breach was required so that, among



92
   Blackbaud Security (Mar. 2, 2020), available at https://web.archive.org/web/20200302212750/
https://www.blackbaud.com/security.
93
  Blackbaud, Inc., Form 10-Q at 20 (Nov. 3, 2020), https://investor.blackbaud.com/static-files/
b861e404-fa85-4f5b-a833-bc30de0165dd.


                                                 69
       3:21-cv-01058-JMC         Date Filed 04/09/21     Entry Number 1       Page 71 of 183




other things, Plaintiffs and Class members could take measures to freeze or lock their credit

profiles, avoid unauthorized charges to their credit or debit card accounts, cancel or change

usernames and passwords on compromised accounts, monitor their account information and credit

reports for fraudulent activity, contact their banks or other financial institutions that issue their

credit or debit cards, obtain credit monitoring services, and take other steps to try to prevent

identify theft.

                  Remarkably, Blackbaud President and CEO, Mike Gianoni, told The NonProfit

Times that Blackbaud had “‘no reason to believe it [the Data Breach] will result in any public

disclosure of any of our customers’ data.’”94

                  The duty to protect Plaintiffs’ Private Information is non-delegable, particularly

here where Blackbaud’s entire business model is premised upon voluntarily assuming the duty by

soliciting customers to utilize its professed ability to manage, house, and safeguard data.

Accordingly, Blackbaud is liable to Plaintiffs and the Class or the compromise and unauthorized

disclosure of their Private Information.

          D.      Blackbaud Failed to Comply with Industry and Regulatory Standards

                  Because of the value of PII and PHI to hackers and identity thieves, companies in

the business of storing, maintaining and securing Private Information, such as Blackbaud, have

been identified as being particularly vulnerable to cyber-attacks. Cybersecurity firms have

promulgated a series of best practices that at minimum should be implemented by sector

participants including, but not limited to: installing appropriate malware detection software;

monitoring and limiting the network ports; protecting web browsers and email management

systems; setting up network systems such as firewalls, switches and routers; monitoring and


94
     See supra n.13.


                                                  70
       3:21-cv-01058-JMC      Date Filed 04/09/21      Entry Number 1       Page 72 of 183




protection of physical security systems; protection against any possible communication system;

and training staff regarding critical points.95 Indeed, Blackbaud recognizes these best practices,

and discusses many of them in its security and privacy protocols and policies.

               Additionally, part of a company’s cybersecurity hygiene concerns the ability to

patch software and ensure that older databases and servers remain secure. According to

Confidential Witness No. 1, the databases that were impacted by the Data Breach were older, and

“one of the last vestiges” of Blackbaud’s old data center.

               Further, Federal and State governments have likewise established security

standards and issued recommendations to diminish data breaches and the resulting harm to

consumers and financial institutions. The FTC has issued numerous guides for business

highlighting the importance of reasonable data and cyber security practices. According to the FTC,

the need for data and cyber security should be factored into all business decision-making.96

               In 2016, the FTC updated its publication, Protecting Personal Information: A Guide

for Business, which established guidelines for fundamental data and cyber security principles and

practices for business.97 The guidelines note businesses should protect the personal customer and

consumer information that they keep; properly dispose of personal information that is no longer

needed; encrypt information stored on computer networks; understand their network’s

vulnerabilities; and implement policies to correct security problems.98 The guidelines also


95
   See White Paper: Addressing BPO Information Security: A Three-Front Approach,
DATAMARK, Inc. (Nov. 2016), https://insights.datamark.net/addressing-bpo-information-
security/.
96
     Start with Security: A Guide for Business at 2, FTC (June 2015),
https://www.ftc.gov/system/files/documents/plain-language/pdf0205-startwithsecurity.pdf.
97
   Protecting Personal Information: A Guide for Business, FTC (Oct. 2016), https://www.ftc.gov/
tips-advice/business-center/guidance/protecting-personal-information-guide-business.
98
     See id.


                                                71
       3:21-cv-01058-JMC      Date Filed 04/09/21      Entry Number 1       Page 73 of 183




recommend that businesses use an intrusion detection system to expose a breach as soon as it

occurs; monitor all incoming traffic for activity indicating someone is attempting to hack the

system; watch for large amounts of data being transmitted from the system; and have a response

plan ready in the event of a breach.99

               The FTC recommends that companies not maintain cardholder information longer

than is needed for authorization of a transaction; limit access to sensitive data; require complex

passwords to be used on networks; use industry-tested methods for security; monitor for suspicious

activity on the network; and verify that third-party service providers have implemented reasonable

security measures.

               The FTC has brought enforcement actions against businesses for failing to

adequately and reasonably protect customer and consumer data, treating the failure to employ

reasonable and appropriate measures to protect against unauthorized access to confidential

consumer data as an unfair act or practice prohibited by Section 5 of the FTC Act, 15 U.S.C. § 45.

Orders resulting from these actions further clarify the measures businesses must take to meet their

data and cyber security obligations.

               Blackbaud also has obligations created by other federal and state law and

regulations, contracts, industry standards, and common law to maintain reasonable and appropriate

physical, administrative, and technical measures to keep Plaintiffs’ and class members’ Private

Information confidential and to protect it from unauthorized access and disclosure.

               Blackbaud was no stranger to following stringent security and privacy policies.

Upon information and belief, as a government contractor for, inter alia, the Department of the

Army, the Department of State, the Department of Veterans Affairs, and the Smithsonian


99
     Id.


                                                72
      3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1        Page 74 of 183




Institution, Blackbaud is subject to cyber security obligations stemming from federal law, such as

the Privacy Act of 1974, as amended, 5 U.S.C. § 552a, and 48 C.F.R. § 52.204-21.100

               Blackbaud also had a duty to safeguard Plaintiffs’ and class members’ PHI under

HIPAA and its implementing regulations, 45 C.F.R. §§ 160, et seq., which establish privacy and

security standards for certain health organizations and their “business associates.” See id. §

164.302. Blackbaud is a “business associate” subject to HIPAA because it receives, maintains, or

transmits its customers’ PHI. Id. § 160.103. “PHI” includes, in relevant part, individually

identifiable health information relating to the provision of health care, such as Plaintiff Clayton’s

compromised medical data. Id.

               For example, HIPAA required Blackbaud to ensure the confidentiality of the

electronic PHI it received and maintained by protecting against reasonably anticipated threats to

its integrity. Id. § 160.306(a). To do so, Blackbaud was required to implement reasonable and

appropriate security measures to mitigate the risk of unauthorized access to its customers’

electronic personal health information, including by encrypting certain data where appropriate.

See id. §§ 164.308 (administrative safeguards), 164.312 (technical safeguards).

               Blackbaud similarly violated other statutes by failing to implement reasonable

security measures to mitigate the risk of unauthorized access, and encrypting necessary

information.

               Given the magnitude of the risk and repercussions of a breach or attack targeting

this type of data, the likelihood of a breach or attack, and Blackbaud’s explicit awareness of these

vulnerabilities, Blackbaud should have taken every reasonable precaution in developing a robust


100
   Darren Death, Information Security Requirements for U.S. Federal Contractors, Forbes (Sept.
4, 2018), https://www.forbes.com/sites/forbestechcouncil/2018/09/04/information-security-
requirements-for-u-s-federal-contractors/#4c0c6b83451b.


                                                 73
    3:21-cv-01058-JMC         Date Filed 04/09/21         Entry Number 1     Page 75 of 183




security program and protecting Plaintiffs’ and the class members’ Private Information. However,

Blackbaud failed to even employ “appropriate” safeguards as it pledged in its Privacy Policy,

leaving the sensitive Private Information in its possession exposed to unauthorized access. This is

especially concerning since Blackbaud serves many non-profit organizations, which depend on

donor contributions such as those of Plaintiffs to fund their operations, and ultimately allowed the

donors’ data to be compromised and misused.

               Despite its duties, representations, and promises, Blackbaud failed to adequately

secure and protect its clients’ data, including that of the numerous non-profits, such as the

respective organizations which maintained Plaintiffs’ and the class members’ Private Information,

allowing the Private Information to be accessed, disclosed, and misused.

       E.      Blackbaud’s Failures Resulted in a Data Breach

               Prior to the ransomware attack and Data Breach, Plaintiffs and class members

provided sensitive and personally identifying Private Information to Blackbaud as part of their

participation in fundraising by non-profit companies, seeking healthcare from healthcare

providers, seeking education from K-12 school providers and universities, and/or seeking other

services from Blackbaud’s clients, the Social Good Entities. When providing such information,

Plaintiffs and class members reasonably expected that the manager and securer of their Private

Information, Blackbaud, would maintain security against cybercriminals and cyberattacks.

               Blackbaud maintained Plaintiffs’ and the class members’ data on a shared network,

server, and/or software. Despite its own awareness of steady increases of cyberattacks on health

care providers, schools, and other facilities over the course of recent years, Blackbaud did not

maintain adequate security of Plaintiffs’ and the class members’ Private Information, and did not

adequately protect it against hackers and cyberattacks.




                                                74
       3:21-cv-01058-JMC      Date Filed 04/09/21      Entry Number 1       Page 76 of 183




                Blackbaud maintained Private Information on servers that were obsolete.

According to Confidential Witness No. 1, the servers were not on the system patch schedule and

were “forgotten machines.”

                According to Confidential Witness No. 1, Blackbaud had planned on upgrading the

old servers to new technology. The servers that were breached were one of the last environments

to be rolled over onto a new platform that Blackbaud was implementing called “Raiser’s Edge.”

The older servers, according to Confidential Witness No. 1, were operating multiple applications,

and Blackbaud wanted to eventually merge them onto a new, base application on one server.

According to Confidential Witness No. 1, upgrading to new technology had been “on a laundry

list for a while.”

                According to Confidential Witness No. 1, employees at Blackbaud became

increasingly alarmed with Blackbaud’s failure to patch old systems, and even eventually emailed

executives about the vulnerabilities—receiving a response from one executive: “we’re working on

it.”

                Confidential Witness No. 1 also warned Blackbaud about process vulnerabilities

that would subject them to attack—such as using remote desktop access and the vulnerabilities

that had been uncovered in security scans. According to Confidential Witness No. 1, the remote

desktop access configuration was particularly concerning for a year leading up to the data breach—

so much so that s/he or his/her team member would simply “shut down the machines” because

they knew the risk was too high to allow them to continue to operate.

                In addition to the emails that Confidential Witness No. 1 and his team sent to

executives, prior to the breach s/he separately advised that Crowdstrike needed to be installed on

Blackbaud’s machines to capture logs, including the logs that were later erased by the ransomware




                                               75
       3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1     Page 77 of 183




in this case. Because Blackbaud elected not to install a program on their servers that would have

assisted in the forensic investigation of the Data Breach, the data that would normally be used in

a forensic investigation is limited. To be clear: Blackbaud elected to not have this functionality

and, as a result, the data on the Data Breach is limited.

                   The ransomware attack that began in February 2020 and continued until May 2020,

led to the removal of one or more copies of some or all of the accessed data. Once removed, the

hackers could easily have re-copied the stolen data.101 The ransomware attack was twofold: the

cybercriminals copied data from the systems and held it for ransom, and upon being discovered,

the cybercriminals attempted but allegedly failed to block Blackbaud from accessing its own

systems.102

                   The first paragraph of Blackbaud’s notice about the Data Breach on its website

dated July 16, 2020 (the “Website Notice”), does not inform class members about the true nature

of the sensitive Private Information exfiltrated by the hackers; rather, it seeks to normalize hacking

and paint Blackbaud as both a victim and a hero, stating:

            The Cybercrime industry represents an over trillion-dollar industry that is ever-
            changing and growing all the time—a threat to all companies around the world.
            Like many in our industry, Blackbaud encounters millions of attacks each month,
            and our expert Cybersecurity team successfully defends against those attacks while
            constantly studying the landscape to stay ahead of this sophisticated criminal
            industry. We wanted to notify our customers and other stakeholders about a
            particular security incident that recently occurred.103




101
    Gary Guthrie, Paying to delete stolen data doesn’t always work out for the victim, new study
suggests, ConsumerAffairs, https://www.consumeraffairs.com/news/paying-to-delete-stolen-
data-doesnt-always-work-out-for-the-victim-new-study-suggests-110520.html (last visited Mar.
29, 2021).
102
    See supra n.3.
103
      Id.


                                                   76
       3:21-cv-01058-JMC           Date Filed 04/09/21      Entry Number 1       Page 78 of 183




                   In fact, Blackbaud’s Website Notice devotes only three of 20 sentences to

describing the impact the Data Breach might have on its class members, withholding critical details

from the public that would have allowed Plaintiffs and class members to assess the risks to their

Private Information and take targeted, but reasonable, precautionary protective measures based on

the nature of the incident.

                   Blackbaud stated in its Website Notice that it initially discovered a ransomware

attack in May of 2020104 that attempted to “disrupt the business by locking companies out of their

own data and servers.”105 According to Blackbaud’s statement:

            After discovering the attack, our Cyber Security team—together with independent
            forensics experts and law enforcement—successfully prevented the cybercriminal
            from blocking our system access and fully encrypting files; and ultimately expelled
            them from our system. Prior to our locking the cybercriminal out, the cybercriminal
            removed a copy of a subset of data from our self-hosted environment. The
            cybercriminal did not access credit card information, bank account
            information, or social security numbers. Because protecting our customers’ data
            is our top priority, we paid the cybercriminal’s demand with confirmation that the
            copy they removed had been destroyed. Based on the nature of the incident, our
            research, and third party (including law enforcement) investigation, we have no
            reason to believe that any data went beyond the cybercriminal, was or will be
            misused; or will be disseminated or otherwise made available publicly. . . . The
            subset of customers who were part of this incident have been notified and supplied
            with additional information and resources. We apologize that this happened and
            will continue to do our very best to supply help and support as we and our customers
            jointly navigate this cybercrime incident.106

                   Overall, Blackbaud’s Website Notice raised more questions about the impact to

class members than it answered. For example, Blackbaud’s Website Notice did not:




104
    Security Incident, Blackbaud (July 19, 2020), https://www.blackbaud.com/securityincident
[https://web.archive.org/web/20200719170537/https://www.blackbaud.com/securityincident].
105
      Id.
106
    Id. (emphasis added). Notably, the language in bold has since been removed. See Security
Incident, Blackbaud (updated Sept. 29, 2020), https://www.blackbaud.com/securityincident (last
visited Mar. 18, 2021).


                                                    77
       3:21-cv-01058-JMC       Date Filed 04/09/21      Entry Number 1       Page 79 of 183




                  a.    disclose the size of the Data Breach (an unspecified “subset” of individuals
                        were impacted);
                  b.    explain why Blackbaud waited approximately two months to notify
                        authorities of the Data Breach after the ransomware attack was detected;
                  c.    explain how the hackers gained access to Blackbaud’s system (e.g., via
                        phishing or an exploit kit);
                  d.    explain the nature of the “confirmation” that the copy of the data the
                        cybercriminals removed “had been destroyed;”
                  e.    explain what specific facts cause Blackbaud to believe that the exfiltrated
                        data will not be misused by the individuals who stole it, despite those
                        individuals having already proven to be criminal by their actions;
                  f.    explain what specific changes Blackbaud “implemented . . . to prevent this
                        specific issue from happening again” or what vulnerabilities the attack
                        exposed that needed to be remediated; or
                  g.    say whether the method is used to “prevent[] the cybercriminal from
                        blocking our system access and fully encrypting [our] files” was actually
                        the payment of a ransom to the cybercriminals.107

                  Blackbaud’s opaque data breach announcement has left Plaintiffs and class

members with more questions than answers. Blackbaud’s lack of transparency means that

Plaintiffs and class members still do not know how Blackbaud restricted access to Private

Information or the extent to which it practiced cybersecurity hygiene, such as data minimization

or deleting data after a certain period of time. Similarly, Blackbaud has completely failed to

provide basic information about the Data Breach, itself, to the public—including when it was

actually first detected; what Private Information was compromised, accessed, and exfiltrated;

which security and privacy practices were insufficient (or not followed) so as to allow the Data

Breach to occur; what Blackbaud is doing to prevent future data breaches; what representations

were made by the cybercriminals during the ransom negotiations; and how can Blackbaud be

assured that the cybercriminals will not target the individuals whose Private Information was

taken.


107
      Id.; supra n.3.


                                                 78
      3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1       Page 80 of 183




               Blackbaud’s lack of clarity about the extent of the information that was comprised,

has left Plaintiffs and class members to fend for themselves, spending time, effort, and money to

protect themselves in the wake of the Data Breach.

               Both the Security Incident and blog pages on Blackbaud’s website are devoid of

any explanation to the affected individuals as to how they could protect themselves with credit

freezes, credit monitoring, or other action.

               Although Blackbaud originally claimed in its Website Notice that credit card

information and bank account information was not accessed, from August 17, 2020 through

September 3, 2020, many Social Good Entities warned individuals that their sensitive data,

including SSNs and payment information, may actually have been accessed.108

               Plaintiffs received notices advising individuals whose Private Information was

accessed to, inter alia, “remain vigilant over the next twelve to twenty-four months for any strange

inquiries, including potential phishing attempts,” and report “any suspicious activity or suspected

identity theft.” Furthermore, one Notice furnished to Plaintiff Case advised that the organization

“cannot be completely certain” that Blackbaud was indeed able to retrieve the stolen data. In at

least one other notice, the institution advised that it was “examining our vendor relationship with

Blackbaud and evaluating their security safeguards.”


108
    See, e.g., Notice Letter from University of Detroit Mercy, https://oag.ca.gov/system/files/
9028629.PDF (warning that cybercriminals may have accessed individuals’ full name and SSN);
bigthought.org, Blackbaud Security Breach and How it Affects You, Your Privacy, and Big
Thought, https://www.bigthought.org/announcements/news-announcements/blackbaud-security-
breach-and-how-it-affects-you-your-privacy-and-big-thought/ (last visited Mar. 29, 2021)
(“Although Blackbaud has stated that all information was encrypted, a social security number or
employment identification number (EIN) may have been accessible to the cybercriminal…”);
HIPAA Journal, 56,000 Northwestern Memorial HealthCare Donors Impacted by Blackbaud
Ransomware Attack, https://www.hipaajournal.com/56000-northwestern-memorial-healthcare-
donors-impacted-by-blackbaud-ransomware-attack/ (last visited Mar. 29, 2021) (noting that the
database contained the SSNs and/or financial payment card information of individuals).


                                                79
      3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1       Page 81 of 183




                Blackbaud originally (and falsely) reported that no SSNs, bank account

information, or other financial data was compromised. For example, Plaintiff Glasper received a

notice from Allina Health informing him that the information that could have been accessed “DID

NOT include: [c]redit card information, [b]ank account information, Social [S]ecurity numbers,

[and] [a]ny additional medical information, such as diagnosis or treatment plan.”

                Blackbaud’s defective notice further increased the likelihood of harm to Plaintiffs

and class members by suggesting that the Social Good Entities were “unlikely” to have data breach

notification obligations to their students, patients, constituents, and donors.109 This improper

suggestion may have caused some Social Good Entities to delay notifying class members and some

to never be notified at all.

                As a result of Blackbaud’s lax data protection standards, cybercriminals obtained

access not only to recently-obtained information, but Private Information that remained on backup

files for years, if not decades. For example, one Notice warned “we cannot determine with certainty

that the [i]nformation will not be misused.” This Notice also advised that “[u]nfortunately, the

cybercriminal removed a copy of the backup files of many of its customers, including our backup

file that may have contained your personal information.”

                Moreover, Blackbaud’s initial assurances that SSNs and other sensitive data had

not been accessed ultimately proved false. As late as September 14, 2020, as reflected in a letter

from an attorney representing not-for-profit Lakes & Prairies Community Action Partnership,

Blackbaud had provided assurances that SSNs and other “sensitive text fields” on Blackbaud’s



109
   Letter from Anjali Das, attorney at Wilson Elser Moskowitz Edelman & Dicker LLP, to Wayne
Stenehjem, North Dakota Attorney General, at PDF p. 5 (Sept. 14, 2020),
https://attorneygeneral.nd.gov/sites/ag/files/documents/DataBreach/2020-09-14-
LakesPrairiesCAP.PDF.


                                                80
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1        Page 82 of 183




Financial Edge platforms, even in back-up data, were encrypted. However, in September and

October 2020, Blackbaud informed certain of its customers that, in fact, such information had been

compromised—and, shockingly, this breach occurred in some instances because Blackbaud had

maintained much of this sensitive Private Information for decades without encryption, making it

particularly vulnerable to theft. Plaintiff Roth received a Notice from his children’s former school

that stated “Blackbaud indicated that certain information previously believed to have been

encrypted was subsequently determined . . . to not have been encrypted, and that the compromised

file may have contained your full name, Social Security number, date of birth, and address.”

               The Data Breach was the result of Blackbaud’s failure not only to properly and

adequately determine whether it was susceptible to a data breach but also its negligent and reckless

failure to remove old unused and obsolete data containing Private Information or to encrypt such

information. Blackbaud, in fact, had no valid business reason for retaining such records containing

highly sensitive Private Information—including SSNs—for such long periods and for failing to

delete or encrypt such information. For example, the letter from Blackbaud to one of its educational

institution customers impacted by the Data Breach stated that SSNs of former students and their

parents, as well as faculty members, were exposed on unused tables in a legacy version on

Blackbaud’s systems.

               Remarkably, Blackbaud’s retention of this Private Information in unencrypted form

on older legacy versions of its programs made public exposure of such data in a cyberattack very

likely. It is particularly egregious that Blackbaud continued to keep legacy versions of the software

on its systems, despite the fact that, by the time of the Data Breach, there was no valid business

reason to continue to maintain this information on its systems. The failure was knowing, reckless

and, at bare minimum, negligent given the known risks to Blackbaud—particularly given vendor




                                                 81
       3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1       Page 83 of 183




announcements regarding the sunset of certain databases and Blackbaud’s failure to move Private

Information to newer systems with more robust security features. The breach of Plaintiffs and class

members’ Private Information, particularly their SSNs, is a direct consequence of this conduct.

                   Accordingly, Blackbaud’s statements of reassurance were unfounded, particularly

in light of Blackbaud’s earlier admission to the SEC that: “further forensic investigation found that

for some of the notified customers, the cybercriminal may have accessed some unencrypted fields

intended for bank account information, [S]ocial [S]ecurity numbers, usernames and/or

passwords.”110

                   Blackbaud did not have a sufficient security program in place to prevent

cyberattack and access, which is evident by its own statements after the Data Breach that it has

“already implemented changes to prevent this specific issue from happening again.”111

                   Blackbaud’s reliance on the word of cybercriminals or a “certificate of destruction”

issued by those same thieves that the “copied” or stolen subset of any data was destroyed is patently

unreasonable. Blackbaud has not and cannot be assured that SSNs, bank account numbers, and

credit card numbers were not also accessed and retained by the cybercriminals, particularly insofar

as it advised its clients to inform affected individuals to monitor accounts for suspicious activity

and/or identity theft. Despite recognizing the need for ongoing monitoring due to significant

heightened risk, Blackbaud has offered no remuneration in the event of actual identity theft or

misuse.

                   Likewise, reputable third parties have questioned the reasonableness of

Blackbaud’s faith in the cybercriminals and encouraged those individuals impacted by the Data



110
      Form 8-K, supra n.25, at 2.
111
      Supra n.3.


                                                    82
      3:21-cv-01058-JMC       Date Filed 04/09/21       Entry Number 1       Page 84 of 183




Breach to take measures to protect against targeted future criminal activity.112 For example, the

Michigan Attorney General’s office rejected Blackbaud’s reliance on the promises of

cybercriminals, noting that “Blackbaud claims that it has ‘no reason to believe that any data went

beyond the cybercriminal, was or will be misused; or will be disseminated or otherwise made

available publicly’ but, to date, has not announced any concrete substantiation of this claim.”113

               The FBI recognizes the likelihood that cybercriminals will renege on their promises

once a ransom is paid, stating that it “does not advocate paying a ransom, in part because it does

not guarantee an organization will regain access to its data.”114 Several media outlets and industry

groups have likewise questioned reliance on promises by cybercriminals.115 Additionally, many

Social Good Entities’ own Data Breach notices rightly advise affected individuals to monitor their

own credit and financial accounts for suspicious account activity and notify the Social Good Entity

of any such activity.116


112
   Leo Kelion & Joe Tidy, National Trust Joins Victims of Blackbaud Hack, BBC News (July 30,
2020), https://www.bbc.com/news/technology-53567699 (“Although Blackbaud has said the
cyber-criminals had provided confirmation that the stolen data was destroyed, one expert
questioned whether such an assurance could be trusted. ‘The hackers would know these people
have a propensity to support good causes,’ commented Pat Walshe from the consultancy Privacy
Matters. This would be valuable information to fraudsters, he added, who could use it to fool
victims into thinking they were making further donations when in fact they would be giving away
their payment card details.”).
113
    Phishing Scams Following Blackbaud Security Breach, Michigan Dep’t Attorney General,
https://www.michigan.gov/ag/0,4534,7-359-81903_20942-540014--,00.html (last visited Mar. 18,
2021).
114
   High-Impact Ransomware Attacks Threaten U.S. Businesses and Organizations, FBI (Oct. 2,
2019), https://www.ic3.gov/Media/Y2019/PSA191002.
115
   See, e.g., Phil Muncaster, US Data Breach Volumes Plummet 30% in 2020, Infosecurity Mag.
(Oct. 15, 2020), https://www.infosecurity-magazine.com/news/us-data-breach-volumes-plummet-
30/; Zack Whittaker, Decrypted: The Major Ransomware Attack You Probably Didn’t Hear About,
TechCrunch (Oct. 7, 2020), https://techcrunch.com/2020/10/07/decrypted-blackbaud-
ransomware-attack-gets-worse/.
116
   Letter from Jeffrey Boogay, attorney at Mullen Coughlin LLC, to Consumer Protection Bureau,
Office     of    the    New      Hampshire      Attorney    General    (Aug.     21,    2020),


                                                83
       3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1       Page 85 of 183




                 Thus, despite Blackbaud’s claim to the contrary, Blackbaud cannot reasonably rely

on the promises of cybercriminals that they destroyed the exfiltrated data after Blackbaud paid

those cybercriminals a ransom. Even now, because of its insistence on this illogical reliance,

Blackbaud knowingly and recklessly continues to mislead Plaintiffs and class members regarding

the scope and potential impact of the Data Breach.

                 Despite having knowledge of the attack and compromised stolen data since at least

May 2020, Blackbaud willfully and knowingly withheld this knowledge from its affected clients

and their constituents who were victims of the fraud until mid-July or August 2020.

                 Blackbaud has obligations and duties created by state and federal law, contracts,

industry standards, common law, and representations made to the clients who entrusted Plaintiffs’

and others’ data to Blackbaud’s care to keep Private Information secure, confidential, and

protected from unauthorized access and disclosure.

                 Indeed, cyberattacks have become so notorious that, as recently as November 2019,

the FBI and the U.S. Secret Service issued warnings to potential targets like Blackbaud, so they

are aware of and are prepared for a potential attack.117

                 The increase in such attacks, and attendant risk of future attacks, was widely known

to the public and to anyone in Blackbaud’s industry, including by Blackbaud’s own admissions in

its 2019 Annual Report.118




https://www.doj.nh.gov/consumer/security-breaches/documents/heifer-project-international-
20200901.pdf (last visited Mar. 10, 2021); Letter from University of Detroit Mercy regarding
Notice of Data Breach, https://oag.ca.gov/system/files/9028629.PDF (last visited Mar. 18, 2021).
117
   Ben Kochman, FBI, Secret Service Warn of Targeted Ransomware, Law360 (Nov. 18, 2019),
https://www.law360.com/consumerprotection/articles/1220974/fbi-secret-service-warn-of-
targeted-ransomware (last visited Mar. 10, 2021) (emphasis added).
118
      2019 Form 10-K, supra n.8, at 20.


                                                  84
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1        Page 86 of 183




               Blackbaud breached its obligations to Plaintiffs and the class members, and/or was

otherwise negligent and reckless because it failed to properly maintain and safeguard Blackbaud’s

computer systems and data. Blackbaud’s unlawful conduct includes, but is not limited to, the

following acts and/or omissions:

               a.      Failing to maintain an adequate data security program to reduce the risk of
                       data breaches and cyberattacks;
               b.      Failing to adequately protect consumers’ Private Information;
               c.      Failing to properly monitor its own data security programs for existing
                       intrusions;
               d.      Failing to destroy highly confidential personal data information including
                       Social Security numbers on its legacy software which was unnecessarily
                       kept on Blackbaud’s systems despite no reasonable or practicable business
                       reason for doing so; and
               e.      Failing to timely notify its Clients, Plaintiffs, and the class members of the
                       data breach.

               As the result of Blackbaud’s failure to take certain measures to prevent the attack

before it occurred, Blackbaud negligently and unlawfully failed to safeguard Plaintiffs’ and class

members’ Private Information.

               Accordingly, as outlined below, Plaintiffs’ daily lives were disrupted; Plaintiffs and

class members experienced actual incidents of identity theft and fraud, and Plaintiffs and class

members face an increased risk of fraud and identity theft.

       F.      Data Breaches Put Consumers at Increased Risk of Fraud and Identify Theft

               Private Information is valuable property. Its value is axiomatic, considering the

market value and profitability of “Big Data” corporations in America. Illustratively, Alphabet Inc.,

the parent company of Google, reported in its 2020 Annual Report a total annual revenue of $182.5




                                                 85
      3:21-cv-01058-JMC         Date Filed 04/09/21     Entry Number 1        Page 87 of 183




billion and net income of $40.2 billion.119 $160.7 billion of this revenue derived from its Google

business, which is driven almost exclusively by leveraging the Private Information it collects about

the users of its various free products and services. America’s largest corporations profit almost

exclusively through the use of Private Information illustrating the considerable market value of

personal Private Information.

               Criminal law also recognizes the value of Private Information and the serious nature

of the theft of such an asset by imposing prison sentences. This strong deterrence is necessary

because cybercriminals earn significant revenue through stealing Private Information. Once a

cybercriminal has unlawfully acquired personal data, the criminal can demand a ransom or

blackmail payment for its destruction, use the information to commit fraud or identity theft, or sell

the Private Information to another cybercriminal on a thriving black market.

               Cybercriminals use “ransomware” to make money and harm victims. Ransomware

is a widely known and foreseeable malware threat in which a cybercriminal encrypts a victim’s

computer such that the computer’s owner can no longer access any files or use the computer in

any way. The cybercriminal then demands a payment for the decryption key. Ransomware is

typically propagated through phishing, spear phishing, or visiting a malicious or compromised

website that contains a virus or other malware.

               Once stolen, Private Information can be used in a number of different ways. One of

the most common is that it is offered for sale on the “dark web,” a heavily encrypted part of the

Internet that makes it difficult for authorities to detect the location or owners of a website. The

dark web is not indexed by normal search engines such as Google and is only accessible using a


119
       Alphabet Inc., Annual Report (Form 10-K) at 32 (Feb. 3, 2021),
https://www.sec.gov/ix?doc=/Archives/edgar/data/0001652044/000165204421000010/goog-
20201231.htm.


                                                  86
      3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1       Page 88 of 183




Tor browser (or similar tool), which aims to conceal users’ identities and online activity. The dark

web is notorious for hosting marketplaces selling illegal items such as weapons, drugs, and Private

Information. Websites appear and disappear quickly, making it a dynamic environment.

                The U.S. government, various U.S. and international law enforcement agencies,

cybersecurity industry groups and laboratories, and numerous industry trade groups have issued

warnings and guidance on managing and mitigating phishing and ransomware threats. There are

industry best practices for cybersecurity related to phishing and ransomware, some of which are

particularly effective.

                For example, in 2019, both Microsoft and Google have publicly reported that using

multi-factor authentication (“MFA”) blocks more than 99% of automated hacks, including most

ransomware attacks that occur because of unauthorized account access. Likewise, the reputable

SANS Software Security Institute issued a paper stating “[t]ime to implement multi-factor

authentication!”120 An example of MFA implementation is receiving a text with a code when you

input your username and password into a website; even if a cybercriminal knew your username

and password, the cybercriminal would not be able to see the code on your phone and would thus

be blocked from accessing your online account.

                In this regard, implementing MFA “can block over 99.9 percent of account

compromise attacks.”121




120
   Matt Bromiley, Bye Passwords: New Ways to Authenticate at 3, SANS Software Security Inst.
(July 2019), https://query.prod.cms.rt.microsoft.com/cms/api/am/binary/RE3y9UJ.
121
     What Is Multi-Factor Authentication (MFA)?, Consensus Techs. (Sept. 16, 2020),
https://www.concensus.com/what-is-multi-factor-authentication/#:~:text=The%20proof%20
that%20MFA%20works,percent%20of%20account%20compromise%20attacks.


                                                87
       3:21-cv-01058-JMC       Date Filed 04/09/21      Entry Number 1        Page 89 of 183




                The FBI concurs, listing “applying two-factor authentication wherever possible” as

a best practice to defend against ransomware attacks.122

                The industries that Blackbaud serves have seen a substantial increase in

cyberattacks and data breaches since as early as 2016.123

                Indeed, cyberattacks have become so notorious that the FBI and Secret Service

issued a warning in 2019 to potential targets so they were aware of, and prepared for, a potential

attack.124

                Cyberattacks and data breaches of medical facilities, educational and religious

institutions, and non-profit entities are especially problematic because of the disruption they cause

to the daily lives of the patients, students, donors, and other individuals affected by attack,

including minor children and adults lacking capacity to consent to the disclosure of their

information.

                Perhaps most illustrative of the danger that can be caused by cyberattacks on

medical facilities, the first known death from a cyberattack was recently reported in Germany after

a ransomware attack crippled a hospital’s systems and they were forced to turn away emergency

patients.125




122
   Ransomware Victims Urged to Report Infections to Federal Law Enforcement, FBI (Sept. 15,
2016), https://www.ic3.gov/Media/Y2016/PSA160915.
123
      Id.
124
      Kochman, supra n.117.
125
   Melissa Eddy & Nicole Perlroth, Cyber Attack Suspected in German Woman’s Death, N.Y.
Times (Sept. 18, 2020), https://www.nytimes.com/2020/09/18/world/europe/cyber-attack-
germany-ransomeware-death.html.


                                                 88
      3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1           Page 90 of 183




               The U.S. Government Accountability Office (“GAO”) released a report in 2007

regarding data breaches finding that victims of identity theft will face “substantial costs and time

to repair the damage to their good name and credit record.”126

               The FTC recommends that identity theft victims take several steps to protect their

personal health and financial information after a data breach, including contacting one of the credit

bureaus to place a fraud alert (and to consider an extended fraud alert that lasts for seven years if

identity theft occurs), reviewing their credit reports, contacting companies to remove fraudulent

charges from their accounts, placing a credit freeze on their credit, and correcting their credit

reports.127

               Cybercriminals use stolen Private Information such as SSNs for a variety of crimes,

including credit card fraud, phone or utilities fraud, and bank/finance fraud.

               Identity thieves can also use SSNs to obtain a driver’s license or other official

identification card in the victim’s name, but with the thief’s picture; use the victim’s name and

SSN to obtain government benefits; or file a fraudulent tax return using the victim’s information.

In addition, identity thieves may obtain a job using the victim’s SSN, rent a house or receive

medical services in the victim’s name, seek unemployment or other benefits, and may even give

the victim’s Private Information to police during an arrest resulting in an arrest warrant being

issued in the victim’s name. A study by the Identity Theft Resource Center (“ITRC”) shows the

multitude of harms caused by fraudulent use of personal and financial information:




126
    Personal Information: Data Breaches Are Frequent, but Evidence of Resulting Identity Theft
Is Limited; However, the Full Extent Is Unknown (“GAO Report”) at 2, GAO (June 2007),
https://www.gao.gov/assets/270/262899.pdf.
127
   Identity Theft Recovery Steps, FTC, https://www.identitytheft.gov/Steps (last visited Mar. 23,
2021).


                                                 89
       3:21-cv-01058-JMC       Date Filed 04/09/21      Entry Number 1        Page 91 of 183




                                                                                                128


               As set forth above, 96.7% of study subjects experienced costs or other harms from

the criminal activity.129 As illustrated in the above graphic, this includes devastating results such

as “I lost my home/place of residence” and “I couldn’t care for my family.” Moreover, the harms

of identity theft are not limited to the affected individual and may adversely impact other

associated persons and support systems, including government assistance programs. In the ITRC

study, nearly one third of survey respondents had to request government assistance as a result of

the identity theft, such as welfare, EBT, food stamps, or similar support systems.130 The ITRC



128
    Jason Steele, Credit Card and ID Theft Statistics, Creditcards.com (updated Oct. 24, 2017),
https://www.creditcards.com/credit-card-news/credit-card-security-id-theft-fraud-statistics-
1276.php      [https://web.archive.org/web/20171215215318/https://www.creditcards.com/credit-
card-news/credit-card-security-id-theft-fraud-statistics-1276.php].
129
      Id.
130
      Id.


                                                 90
       3:21-cv-01058-JMC           Date Filed 04/09/21      Entry Number 1        Page 92 of 183




study concludes that “identity theft victimization has an extreme and adverse effect on each

individual as well as all of the support systems and people associated with the individual.”131

                   Private Information is a valuable property right.132 Its value is axiomatic,

considering the value of Big Data in corporate America as well as the consequences of cyber thefts

resulting in heavy prison sentences. This obvious risk to reward analysis illustrates that Private

Information has considerable market value that is diminished when it is compromised.

                   It must also be noted there may be a substantial time lag—measured in years—

between when harm occurs versus when it is discovered, and also between when Private

Information and/or financial information is stolen and when it is used. According to the GAO,

which conducted a study regarding data breaches:

            [L]aw enforcement officials told us that in some cases, stolen data may be held for
            up to a year or more before being used to commit identity theft. Further, once stolen
            data have been sold or posted on the Web, fraudulent use of that information may
            continue for years. As a result, studies that attempt to measure the harm resulting
            from data breaches cannot necessarily rule out all future harm.133

Private Information is such an inherently valuable commodity to identity thieves that, once it

compromised, criminals often trade the information on the cyber black-market for years.

                   Furthermore, data breaches that expose any personal data, and in particular non-

public data of any kind (e.g., donation history or hospital records), directly and materially increase




131
      Id.
132
   See, e.g., John T. Soma et al., Corporate Privacy Trend: The “Value” of Personally Identifiable
Information (“PII”) Equals the “Value” of Financial Assets, 15 Rich. J.L. & Tech. 11, at *1 (2009)
(“PII, which companies obtain at little cost, has quantifiable value that is rapidly reaching a level
comparable to the value of traditional financial assets.”).
133
      GAO Report, supra n.126, at 29.


                                                     91
      3:21-cv-01058-JMC        Date Filed 04/09/21       Entry Number 1         Page 93 of 183




the chance that a potential victim is targeted by a spear phishing attack in the future, and spear

phishing results in a high rate of identity theft, fraud, and extortion.134

               There is a strong probability that entire batches of stolen information from the Data

Breach have yet to be made available on the black market, meaning Plaintiffs and the class

members are at an increased risk of fraud and identity theft for many years into the future. Indeed,

some of the Plaintiffs and many of the Class Members are in very early stages of their lives—in

their twenties and thirties. Thus, as the respective Notices advise, Plaintiffs must vigilantly monitor

their financial accounts for many years to come.

        G.     Blackbaud’s Inadequate Response to the Data Breach

               Upon information and belief, to date, Blackbaud has provided only certain class

members with “Single Credit Bureau Monitoring,” which provides data access to only one of the

three national credit reporting bureaus, as well as “access remediation support” from CyberScout

Fraud Investigator, for a period of only 24 months from the date of enrollment. This is plainly

inadequate, as the compromised Private Information can be utilized by thieves at any time after

two years, and as such the threat to Plaintiffs’ and the class members’ credit or identity will

continue for many years thereafter. Beyond this two-year window, Blackbaud offers these victims

no assistance or protection, even if identity theft occurs. Consequently, Plaintiffs and class

members have and will incur out of pocket costs including the costs of purchasing credit




134
    See supra n.113 (concluding that personal information such as “names, titles, telephone
numbers, email addresses, mailing addresses, dates of birth, and, more importantly, donor
information such as donation dates, donation amounts, giving capacity, philanthropic interests, and
other donor profile information . . . . in the hands of fraudsters, [makes consumers] particularly
susceptible to spear phishing—a fraudulent email to specific targets while purporting to be a
trusted sender, with the aim of convincing victims to hand over information or money or infecting
devices with malware”).


                                                  92
      3:21-cv-01058-JMC        Date Filed 04/09/21       Entry Number 1         Page 94 of 183




monitoring services, credit freezes, credit reports, and/or other protective measures to deter, detect,

respond to, and address identity theft.

                As a result of the Data Breach, even if Plaintiffs used credit monitoring, the data

thieves could wait another seven or more years to sell or use their Private Information without

detection. Moreover, cybercriminals may be able to cross-reference information obtained from this

Data Breach with other data sources with an astonishingly comprehensive scope and degree of

accuracy to build valuable profiles on Plaintiffs and members of the class. Two years of single-

bureau credit monitoring is not enough to protect against these attacks.

                Further, even if the class members’ credit is frozen, they will eventually need to

unfreeze their credit in order to, among other things, obtain any car loans, obtain any mortgages,

apply for jobs and various other tasks associated with building and strengthening their credit

histories. Doing so will make the class members vulnerable again in the future.

VI.        PLAINTIFFS’ AND CLASS MEMBERS’ INJURIES AND DAMAGES

                Plaintiffs and class members have been harmed and incurred damages as a result of

the compromise of their Private Information in the Data Breach. Plaintiffs’ Private Information

was compromised as a direct and proximate result of the Data Breach. While the compromise of

this information was known as early as May of 2020, Plaintiffs did not receive Notice until July

of 2020 at the earliest—nearly six months after the breach began.

           A.   Plaintiffs’ and Class Members’ Private Information was Compromised in the
                Data Breach

                This security incident is not limited to automated attacks against the availability of

information in Blackbaud’s possession, custody or control. This incident included unauthorized

persons taking possession of the information, available for their use however and whenever they

see fit.



                                                  93
     3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1        Page 95 of 183




               Plaintiffs include students and donors to educational institutions, healthcare

patients and donors to healthcare organizations, as well as donors to other non-profit

organizations—such as international relief funds, museums, charitable trusts, legal rights

organizations, animal welfare organizations, child welfare organizations, as well as national and

local charities. Plaintiffs were required to provide Private Information that was obtained and

maintained by Blackbaud, which Blackbaud had a duty to secure and safeguard.

               Like Plaintiffs, the class members’ Private Information was compromised as a

direct and proximate result of the Data Breach.

               As a direct and proximate result of Blackbaud’s conduct, Plaintiffs and the class

members have been damaged because of the disclosure of their Private Information in several

ways.

               First, because Blackbaud paid a ransom to the cybercriminals to avoid disclosure

of the data that was already stolen, Blackbaud has already demonstrated to those criminals that the

stolen data has value. Accordingly, now Plaintiffs and class members face their own risk of

extortion, because there can be no guarantee that the cybercriminals actually deleted the data that

they stole.

               Although Blackbaud will argue that its payment of a ransom diminishes the risk to

Plaintiffs and class members to close to zero, privacy and security professionals disagree, and

believe that payment of a ransom may encourage further exploits.

        Unlike negotiating for a decryption key, negotiating for the suppression of stolen
        data has no finite end. Once a victim receives a decryption key, it can’t be taken
        away and does not degrade with time. With stolen data, a threat actor can return for
        a second payment at any point in the future. The track records are too short and
        evidence that defaults are selectively occurring is already collecting. Accordingly,
        we strongly advise all victims of data exfiltration to take the hard, but responsible
        steps. Those include getting the advice of competent privacy attorneys, performing
        an investigation into what data was taken, and performing the necessary



                                                  94
      3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1          Page 96 of 183




        notifications that result from that investigation and counsel. Paying a threat actor
        does not discharge any of the above, and given the outcomes that we have recently
        seen, paying a threat actor not to leak stolen data provides almost no benefit to the
        victim.135

               The risk borne by Plaintiffs and class members is a real one, evidenced by the

notices received by the Plaintiffs, which continue to advise Plaintiffs to remain vigilant, monitor

their credit, and engage in preventative measures to avoid identity theft.

               Second, Plaintiffs and class members have sustained injuries as a result of the

disclosure of their Private Information to unauthorized third-party cybercriminals as a result of

Blackbaud’s insufficient cybersecurity.

               Plaintiffs have lost the value of their Private Information because the information

is a valuable commodity. As discussed herein, Blackbaud demonstrated its value when it paid a

ransom to avoid its disclosure. The cybercriminals also recognize its value—placing a price on

what it would cost to prevent the disclosure of that information. Further, Blackbaud recognizes the

value of the Private Information because it is paid handsomely to protect it.

               Plaintiffs face real, concrete, and cognizable injuries as a result of the ransomware

attack, because cybercriminals confirmed that they exfiltrated data from Blackbaud’s systems, and

cybersecurity professionals agree that Blackbaud cannot trust the word of criminals in ensuring

the safety of Plaintiffs’ and class members’ Private Information. The payment of a ransom cannot

ensure that the data was deleted, and the Social Good Entities have even warned Plaintiffs and

class members that they must be diligent to prevent identity theft and fraud from occurring as a

result of the Data Breach.




135
   Ransomware Demands continue to rise as Data Exfiltration becomes common, and Maze
subdues, supra n.41 (emphasis added).


                                                 95
     3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1         Page 97 of 183




                As a result, Plaintiffs and class members face immediate and substantial risk of

identity theft or fraud, such as loans opened in their names, medical services billed in their names,

tax return fraud, utility bills opened in their names, credit card fraud, and similar identity theft.

                Plaintiffs and the class members also face substantial risk of being targeted for

future phishing, data intrusion, and other illegal schemes based on their Private Information as

potential fraudsters could use that information to more effectively target such schemes to Plaintiffs.

As a result of Blackbaud’s payment of the ransom to the cybercriminals, Blackbaud has also placed

Plaintiffs and class members at risk for being targeted to make ransom payments, themselves, to

prevent the disclosure and dissemination of the Private Information that was taken from

Blackbaud’s systems.

                Further, Blackbaud has not provided sufficient information to allow Plaintiffs and

class members to adequately protect themselves. As a direct and proximate result of Blackbaud’s

conduct, Plaintiffs and the class members have and will continue to incur out-of-pocket costs for

protective measures such as on-going credit monitoring fees and may also incur additional costs

for credit report fees, and similar costs directly related to the Data Breach.

                Plaintiffs and the class members have suffered or will suffer actual injury as a direct

result of the Data Breach. Plaintiffs and the class members have and will suffer ascertainable losses

in the form of out-of-pocket expenses and/or the loss of the value of their time spent in reasonably

acting to remedy or mitigate the effects of the Data Breach relating to:

                a.      Finding fraudulent charges;
                b.      Canceling and reissuing credit and debit cards;
                c.      Addressing their inability to withdraw funds linked to compromised
                        accounts;
                d.      Taking trips to banks and waiting in line to obtain funds held in limited
                        accounts;
                e.      Placing “freezes” and “alerts” with credit reporting agencies;


                                                  96
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1       Page 98 of 183




               f.      Spending time on the phone with or at a financial institution to dispute
                       fraudulent charges;
               g.      Contacting financial institutions and closing or modifying financial
                       accounts;
               h.      Resetting automatic billing and payment instructions from compromised
                       credit and debit cards to new ones;
               i.      Paying late fees and declined payment fees imposed as a result of failed
                       automatic payments that were tied to compromised cards that had to be
                       cancelled;
               j.      Closely reviewing and monitoring bank accounts and credit reports for
                       unauthorized activity for years to come; and
               k.      Interacting with government agencies and law enforcement to address the
                       impact and harm caused by this breach.

               Further, Plaintiffs and class members will have to continue to spend significant

amounts of time to respond to the Data Breach and monitor their financial, student, and medical

accounts and records for misuse.

               Third, Plaintiffs have, at the very least, sustained nominal damages for Blackbaud’s

violations as discussed herein. As a result of Blackbaud’s failures to safeguard Plaintiffs’ and the

class members’ Private Information, they are forced to live with the knowledge that their Private

Information—which contains private and personal details of their life—may be disclosed to the

entire world, thereby making them vulnerable to cybercriminals, permanently subjecting them to

loss of security, and depriving Plaintiffs and the class members of their fundamental right to

privacy.

               Fourth, Plaintiffs are entitled to statutory damages, as provided, based upon the

relevant causes of action alleged herein, and described below.

               Fifth, Blackbaud was unjustly enriched at the expense of, and to the detriment of,

Plaintiffs and class members. Among other things, Blackbaud continues to benefit and profit from




                                                97
      3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 99 of 183




class members’ Private Information while its value to Plaintiffs and Class and Subclasses members

has been diminished.

               Finally, Plaintiffs and the class members have an interest in ensuring that their

Private Information, which remains in the possession of Blackbaud, is protected from further

breaches by the implementation of security measures and safeguards, including, but not limited to,

making sure that the storage of data or documents containing Plaintiffs’ and the class members’

data is not accessible online and that access to such data is limited and secured.

        B.     The Private Information of Minors Was Also Compromised in the Data
               Breach

               Plaintiffs include guardians of minor students of educational institutions, who were

required to provide Private Information that was obtained and maintained by Blackbaud, which

Blackbaud had a duty to secure and safeguard. In some instances, this information included the

student’s academic records as well as sensitive Private Information.

               Children’s data is particularly attractive to data thieves and can have long-lasting

effects on the child’s financial history and identity. Specifically:

        The theft of a child’s identity is lucrative to a cyber-criminal because it can remain
        undetected for years, if not decades. Without regular monitoring, a child’s identity
        that has been stolen may not be discovered until they are preparing to go to college
        and start applying for student loans or get their first credit card. By then, the damage
        is done and the now young adult will need to go through the pain of proving that
        their identity was indeed stolen.136




136
   Avery Wolfe, How Data Breaches Affect Children, AXIOM Cyber Solutions (Mar. 15, 2018),
https://axiomcyber.com/data-breach/how-data-breaches-affect-children/.


                                                  98
       3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1       Page 100 of 183




                   In 2011, Carnegie Mellon University’s CyLab reported “the rate of child identity

theft is 51 times higher than for adults (whose data sets cost about $10 - $25 on dark web

markets).”137

                   By early 2018, it became well known that the data of infants was being sold on the

dark web. As of 2018, the cost of an infant’s data was approximately $300 in Bitcoin, which would

“provide cybercriminals access to a clean credit history.”138

                   As instructed by the FTC:

            A child’s Social Security number can be used by identity thieves to apply for
            government benefits, open bank and credit card accounts, apply for a loan or utility
            service, or rent a place to live.139

                   As one cyber-security author further explained, the impact of the use of children’s

information is further exacerbated by the fact that there are few checks on using a child’s data to

initially obtain credit and slowly increase it over time—all while being undetected by the child and

the parents.140 Thus, “[t]he problem goes unnoticed for years—possibly decades—before the

child goes to apply for student loans, open their first credit card, or buy their first car.”141




137
    Selena Larson, Infant Social Security Numbers Are for Sale on the Dark Web, CNN Bus. (Jan.
22,      2018),     https://money.cnn.com/2018/01/22/technology/infant-data-dark-web-identity-
theft/index.html.
138
      Id.
139
     Child Identity Theft, FTC: Consumer Info. (Sept. 2018), https://www.consumer.ftc.gov/
articles/0040-child-identity-theft.
140
   See Emily Wilson, The Worrying Trend of Children’s Data Being Sold on the Dark Web, TNW
(Feb. 23, 2019), https://thenextweb.com/contributors/2019/02/23/children-data-sold-the-dark-
web/.
141
      Id.


                                                    99
       3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1       Page 101 of 183




                   In light of regulations about how children’s Private Information is collected and

maintained, the companies providing the service of collecting and maintaining purport to

understand this critical concern about the safe keeping of children’s data.

                   Blackbaud has made specific commitments regarding the maintenance of students’

Private Information. In April of 2015, with regard to its K-12 school providers, Blackbaud signed

a pledge to respect student data privacy to safeguard student information. The Student Privacy

Pledge (the “Pledge”) was created to “safeguard student privacy in the collection, maintenance and

use of personal information.” 142

                   In signing the Pledge, Blackbaud represented to students and parents of its K-12

school providers that it would, (1) “[m]aintain a comprehensive security program:” and (2) “[b]e

transparent about collection and use of student data.”143 Additionally, “[t]he Pledge details

ongoing industry practices that meet (and in some cases, exceed) all federal requirements, and

encourages service providers to more clearly articulate their data privacy practices.”144

                   In further support of this representation and promise to student and parent users,

Travis Warrant, president of Blackbaud’s K-12 Private Schools Group, stated:

            Blackbaud is committed to protecting sensitive student data and security . . . . The
            Pledge will better inform our customers, service providers and the general public
            of our dedication to protecting student privacy. The Pledge details ongoing industry
            practices that meet (and in some cases, exceed) all federal requirements, and
            encourages service providers to more clearly articulate their data privacy
            practices.145




142
    Nicole McGougan, Blackbaud Signs Pledge to Respect Student Data Privacy, Blackbaud (Apr.
22, 2015, 1:11 PM), https://www.blackbaud.com/newsroom/article/2015/04/22/blackbaud-signs-
pledge-to-respect-student-data-privacy (last visited Mar. 10, 2021).
143
    Id.
144
    Id.
145
      Id.


                                                    100
       3:21-cv-01058-JMC       Date Filed 04/09/21        Entry Number 1        Page 102 of 183




                Accordingly, the minors have also suffered concrete and particularized injuries as

a result of the Data Breach.

         C.     Plaintiffs’ and Class Members’ PHI was Compromised in the Data Breach

                Another group of individuals whose Private Information was compromised in the

Data Breach include healthcare patients and donors to healthcare organizations, who were required

to provide PHI that was obtained and maintained by Blackbaud, which Blackbaud had a duty to

secure and safeguard.

                Hospital and healthcare provider GPPs must comply with HIPAA and the Health

Information Technology for Economic and Clinical Health (“HITECH”) Act, including the HHS

implementing regulations.

                A 2013 HIPAA amendment made it easier for HIPAA Covered Entities, such as

hospitals and healthcare providers, to target patients for donations by using software solutions like

those offered by Blackbaud to enrich electronic Protected Health Information (“ePHI”) to

maximize outreach to wealthy patients capable of making a meaningful philanthropic gift to the

hospital.

                ePHI is PHI that is produced, saved, transferred, or received in electronic form. PHI

is “[i]ndividually identifiable health information . . . received by a health care provider, health

plan, employer or healthcare clearing house [and its Business Associates] . . . [that] [r]elates to the

past, present, or future physical or mental health or condition of an individual; the provision of

health care to an individual; or the past, present, or future payment for the provision of health care

to an individual . . . [t]hat identifies the individual; or [w]ith respect to which there is a reasonable

basis to believe the information can be used to identify the individual.” 45 C.F.R. §§ 160.103, et

seq.




                                                  101
      3:21-cv-01058-JMC       Date Filed 04/09/21       Entry Number 1        Page 103 of 183




               Under the 2013 HIPAA amendments, Covered Entities such as hospitals are

permitted to use and disclose ePHI without a written patient authorization for GPPs, including,

without limitation, data elements such as the patient’s name, age, gender, date of birth, dates of

services, patient’s health insurance status, the department treating the patient (e.g., oncology), the

name of the patient’s physician, and the outcome of the patient’s care.

               Blackbaud provides software solutions to Covered Entities with GPPs.

               Upon information and belief, Blackbaud’s Covered Entity Clients enter ePHI into

Blackbaud hosted solutions for purposes including, but not limited to, analyzing the ePHI in

combination with publicly available sources to identify major and principle gift prospects.

               Blackbaud understood and made representations to the Social Good Entities about

both the value and the risk of using ePHI for fundraising purposes. As stated in one of its white

papers, Blackbaud understood;

        [t]he new HIPAA rules offer great opportunity for hospitals and health systems to
        reach out in a more meaningful way to the individuals and families who have the
        greatest affinity to them — their patients. However, with this opportunity comes
        great responsibility to establish business processes that allow for successful
        fundraising but also manage and protect the patient data entrusted to you.146

               Covered Entities and their Business Associates, which process PHI and ePHI, must

meet strict privacy and security standards propounded by the U.S. Department of Health and

Human Services (“HHS”) pursuant to HIPAA and HITECH. HHS’s Office for Civil Rights

(“OCR”) is responsible for enforcing the Privacy and Security Rules under HIPAA and HITECH.

               HIPAA/HITECH mandated security specifications are risk-driven and certain

measures must be taken if, after a risk assessment, the specified security measure is determined to


146
     Susan U. McLaughlin, HIPAA, PHI, and You, at 4, Blackbaud (Feb. 2015),
https://www.blackbaud.com/files/resources/downloads/2015/02.15.HIPAA_GratefulPatient.Whit
epaper.pdf (emphasis added).


                                                 102
    3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1        Page 104 of 183




be “reasonable and appropriate” in the risk management of the confidentiality, availability, and

integrity of ePHI.

               Encryption of ePHI at rest is a commonly implemented security measure for ePHI

stored on systems that can be accessed from the internet (including through a client portal).

               In fact, HHS mandates that organizations encrypt ePHI in motion and at rest

whenever it is “reasonable and appropriate” to do so. If encryption is reasonable and appropriate

and an organization fails to implement it, it must document its reasons for not doing so in writing.

The written documentation should include the factors considered as well as the results of the risk

assessment on which the decision was based.

               Upon information and belief, Blackbaud is a Business Associate, as that term is

defined in HIPAA and HITECH, providing functions that involve the use or disclosure of PHI by

Covered Entities.

               In fact, several notices regarding the Data Breach identify Blackbaud as a “Business

Associate.”

               As a Business Associate, Blackbaud is directly subject to the HIPAA Security Rule.

               As a Business Associate, Blackbaud is directly liable for HIPAA violations for any

“failure to comply with the requirements of the Security Rule.”

               As a Business Associate, Blackbaud is also directly liable for HIPAA violations for

any “failure to provide breach notification to a covered entity or another business associate.”

               The HIPAA Breach Notification Rule, 45 C.F.R. § 164.400-414, requires HIPAA

Covered Entities and their Business Associates to provide notification following a breach of

unsecured PHI. Similar breach notification provisions implemented and enforced by the FTC,




                                                103
       3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1       Page 105 of 183




apply to vendors of personal health records and their third-party service providers, pursuant to

Section 13407 of the HITECH Act.

                  A HIPAA breach is, generally, an impermissible use or disclosure under the Privacy

Rule that compromises the security or privacy of the PHI. An impermissible use or disclosure of

PHI is presumed to be a breach unless the covered entity or business associate, as applicable,

demonstrates that there is a low probability that the PHI has been compromised based on a risk

assessment of at least the following factors:

                  a.     The nature and extent of the PHI involved, including the types of identifiers
                         and the likelihood of re-identification;
                  b.     The unauthorized person who used the PHI or to whom the disclosure was
                         made;
                  c.     Whether the PHI was actually acquired or viewed; and
                  d.     The extent to which the risk to the PHI has been mitigated.

                  HHS’s OCR issued a “Fact Sheet” on “Ransomware and HIPAA.”147 Where there

is an unauthorized disclosure or ransomware attack on PHI the Business Associate must document

by “thorough and accurate evaluation the evidence acquired and analyzed” to determine whether

there is a “low probability of compromise.”148

                  Blackbaud was aware of the significant privacy and security obligations of Covered

Entities and their Business Associates mandated by HIPAA and HITECH and the Privacy and

Security Rules.

                  In fact, Blackbaud publishes a white paper on its website describing HIPAA privacy

and security issues inherent in the collection and disclosure of PHI for fundraising purposes.149


147
   FACT SHEET: Ransomware and HIPAA, OCR, https://www.hhs.gov/sites/default/files/
RansomwareFactSheet.pdf (last visited Mar. 23, 2021).
148
      Id. at 6.
149
      Supra n.146.


                                                  104
      3:21-cv-01058-JMC       Date Filed 04/09/21      Entry Number 1       Page 106 of 183




               Based on the Notices issued by Blackbaud’s Covered Entity Clients to their

patients, Entities that were using Blackbaud software to enrich ePHI were impacted by the Data

Breach.

               Blackbaud’s Covered Entity Clients notified their patients of likely unauthorized

exposure of PHI stored by Blackbaud on its servers in an unencrypted manner.

               Blackbaud also designs products for GPPs, which use applications including but

not limited to Blackbaud’s Research Point software tool. GPPs are fundraising activities conducted

in support of nonprofit hospitals and healthcare providers that allow hospitals to identify major

philanthropic gift prospects from their patient populations. As described by The New York Times,

in furtherance of GPPs:

        Many hospitals conduct nightly wealth screenings [of hospital patients] — using
        software that culls public data such as property records, contributions to political
        campaigns and other charities — to gauge which patients are most likely to be the
        source of large donations. Those who seem promising targets for fund-raising may
        receive a visit from a hospital executive in their rooms, as well as extra amenities
        like a bathrobe or a nicer waiting area for their families.150

               Through Blackbaud’s GPP, hospitals and healthcare systems collect and utilize

medical information such as patient numbers, dates of treatment(s), departments of treatment(s),

room numbers, health insurance status, and other data that may easily reveal medical diagnosis

and related PHI (e.g., being treated by the oncology department would reveal the patient was

treated for a cancer diagnosis). This information is collected—without authorization from the

patient—and analyzed to determine what kind of donation a former patient would likely make.




150
   Phil Galewitz, Hospitals Are Asking Their Own Patients to Donate Money, N. Y. Times (Jan.
24, 2019), https://www.nytimes.com/2019/01/24/business/hospitals-asking-patients-donate-
money.html.


                                                105
    3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1       Page 107 of 183




               Accordingly, Plaintiffs and class members whose PHI was compromised in the

Data Breach sustained additional injuries, including statutory damages related to the exposure of

their PHI.

VII.   CLASS ACTION ALLEGATIONS

               Plaintiffs bring this action on their own behalf and on behalf of all natural persons

similarly situated, as referred to throughout this Complaint as “class members.”

               Pursuant to Federal Rules of Civil Procedure 23(b)(2) and (b)(3), and (c)(4) as

applicable, Plaintiffs propose the following Nationwide Class and Subclass definitions, subject to

amendment as appropriate:

       Nationwide Class: All natural persons residing in the United States whose
       Personally Identifiable Information and/or Protected Health Information was
       compromised as a result of the Data Breach.

               Pursuant to Federal Rules of Civil Procedure 23(b)(2) and (b)(3), Plaintiffs propose

state subclasses as necessary or appropriate.

               Excluded from the Class and Subclasses are Blackbaud’s officers, directors, and

employees; any entity in which Blackbaud has a controlling interest; and the affiliates, legal

representatives, attorneys, successors, heirs, and assigns of Blackbaud. Excluded also from the

Class and Subclasses are members of the judiciary to whom this case is assigned, their families

and members of their staff.

               Numerosity under Federal Rule of Civil Procedure 23(a)(1). The members of the

Class are so numerous and geographically dispersed that individual joinder of all class members

is impracticable. While the exact number of class members is unknown to Plaintiffs at this time,

based on information and belief, the class consists of millions of persons whose data was

compromised in the Data Breach, who can be identified by reviewing the Private Information

exfiltrated from Blackbaud’s databases.


                                                106
    3:21-cv-01058-JMC        Date Filed 04/09/21     Entry Number 1       Page 108 of 183




              Commonality under Federal Rule of Civil Procedure 23(a)(2). There are questions

of law and fact common to Plaintiffs and class members, which predominate over any questions

affecting only individual class members. These common questions of law and fact include, without

limitation:

                  a. Whether Blackbaud unlawfully used, maintained, lost, or disclosed
                     Plaintiffs’ and the class members’ Private Information;
                  b. Whether Blackbaud failed to implement and maintain reasonable security
                     procedures and practices appropriate to the nature and scope of the Private
                     Information compromised in the Data Breach;
                  c. Whether Blackbaud truthfully represented the nature of its security systems,
                     including their vulnerability to hackers;
                  d. Whether Blackbaud’s data security programs prior to and during the Data
                     Breach complied with applicable data security laws and regulations;
                  e. Whether Blackbaud’s data security programs prior to and during the Data
                     Breach were consistent with industry standards;
                  f. Whether Blackbaud owed a duty to class members to safeguard their Private
                     Information;
                  g. Whether Blackbaud breached its duty to class members to safeguard their
                     Private Information;
                  h. Whether cyberhackers obtained, sold, copied, stored or released class
                     members’ Private Information;
                  i. Whether Blackbaud knew or should have known that its data security
                     programs and monitoring processes were deficient;
                  j. Whether the class members suffered legally cognizable damages as a result
                     of Blackbaud’s misconduct;
                  k. Whether Blackbaud’s conduct was negligent;
                  l. Whether Blackbaud’s conduct was negligent per se;
                  m. Whether Blackbaud’s acts, inactions, and practices complained of herein
                     amount to acts of intrusion upon seclusion under the law;
                  n. Whether Blackbaud failed to provide accurate and complete notice of the
                     Data Breach in a timely manner; and
                  o. Whether the class members are entitled to damages, treble damages, civil
                     penalties, punitive damages, and/or injunctive relief.




                                              107
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 109 of 183




               Typicality under Federal Rule of Civil Procedure 23(a)(3). Plaintiffs’ claims are

typical of those of the class members because Plaintiffs’ Private Information, like that of every

class member, was compromised in the Data Breach.

               Adequacy of Representation under Federal Rule of Civil Procedure (a)(4).

Plaintiffs will fairly and adequately represent and protect the interests of class members, including

those from states and jurisdictions where they may not reside. Plaintiffs’ Counsel are competent

and experienced in litigating class actions and were appointed to lead this litigation by the Court

pursuant to Federal Rule of Civil Procedure 23(g).

               Predominance under Federal Rule of Civil Procedure 23(b)(3). Blackbaud has

engaged in a common course of conduct toward Plaintiffs and the class members, in that all

Plaintiffs’ and the class members’ data at issue here was stored by Blackbaud and accessed during

the Data Breach. The common issues arising from Blackbaud’s conduct affecting class members,

as described supra, predominate over any individualized issues. Adjudication of the common

issues in a single action has important and desirable advantages of judicial economy.

               Superiority under Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to other available methods for the fair and efficient adjudication of this controversy. Class

treatment of common questions of law and fact is superior to multiple individual actions or

piecemeal litigation. Absent a class action, most class members would find that the cost of

litigating their individual claim is prohibitively high and would therefore have no effective remedy.

The prosecution of separate actions by individual class members would create a risk of inconsistent

or varying adjudications with respect to individual class members, which would establish

incompatible standards of conduct for Blackbaud. In contrast, the conduct of this action as a class




                                                 108
    3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1         Page 110 of 183




action presents far fewer management difficulties, conserves judicial resources and the parties’

resources, and protects the rights of each Class member.

                Injunctive Relief is Appropriate under Federal Rule of Civil Procedure 23(b)(2).

Blackbaud has failed to take actions to safeguard Plaintiffs’ and class members’ Private

Information such that injunctive relief is appropriate and necessary. Blackbaud has acted on

grounds that apply generally to the Class (and Subclasses) as a whole, so that class certification,

injunctive relief, and corresponding declaratory relief are appropriate on a class-wide basis.

                Issue Certification Appropriate under Federal Rule of Civil Procedure 23(c)(4). In

the alternative, this litigation can be brought and maintained a class action with respect to particular

issues, such as Blackbaud’s liability with respect to the foregoing causes of action.

VIII. CAUSES OF ACTION

                                  COUNT 1: NEGLIGENCE
                        On behalf of Plaintiffs and the Nationwide Class

                Plaintiffs repeat and reallege all preceding paragraphs, as if fully alleged herein.

                The Social Good Entities required Plaintiffs, Class and Subclass members to submit

non-public, personal information in order to make charitable contributions to non-profit

organizations, and/or obtain medical, educational, and other services.

                In providing their Private Information, Plaintiffs, Class and Subclass members had

a reasonable expectation that this information would be securely maintained and not easily

accessible to, or exfiltrated by cybercriminals.

                Further, Plaintiffs, Class and Subclasses members had a reasonable expectation that

in the event of a data breach, Blackbaud would provide timely and adequate notice to the Social

Good Entities and/or to them, and would properly identify what Private Information was exposed




                                                   109
    3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1     Page 111 of 183




during a data breach so that Plaintiffs, Class and Subclass members could take prompt and

appropriate steps to safeguard their identities.

               Blackbaud, as an entity that collects sensitive, private data from consumers such as

Plaintiffs, Class and Subclass members, and likewise stores and maintains that data, has a duty

arising independently from any contract to protect that information.

               Specifically, Blackbaud, as the purported expert guardian and gatekeeper of data,

had a duty to Plaintiffs, Class and Subclass members to securely maintain the Private Information

collected as promised, warranted, and in a reasonable manner which would prevent cybercriminals

from accessing and exfiltrating this information.

               By undertaking the duty to maintain and secure this data, sharing it and using it for

commercial gain, Blackbaud had a duty of care to use reasonable means to secure and safeguard

its systems and networks—and Plaintiffs, Class and Subclass members’ Private Information held

within it—to prevent disclosure of the information, and to safeguard the information from cyber

theft.

               Blackbaud’s duty included a responsibility to implement systems and processes by

which it could detect and prevent a breach of its security systems in an expeditious manner and to

give prompt and adequate notice to those affected by a data breach and/or ransomware attack.

               Blackbaud owed a duty of care to Plaintiffs, Class and Subclass members to provide

data security consistent with industry standards and other requirements discussed herein, and to

ensure that its systems and networks, and the personnel responsible for them, adequately protected

and safeguarded the Private Information of the Plaintiffs, Class and Subclasses.

               Blackbaud’s duty of care to use reasonable security measures arose as a result of

the special relationship that existed between Blackbaud and Plaintiffs, Class and Subclass




                                                   110
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1       Page 112 of 183




members, the end users of the services Blackbaud provided to its clients. While this special

relationship exists independent from any contract, it is recognized by Blackbaud’s Privacy Policy,

as well as applicable laws and regulations. Specifically, Blackbaud actively solicited Private

Information as part of its business and was solely responsible for and in the position to ensure that

its systems were sufficient to protect against the foreseeable risk of harm to Plaintiffs, Class and

Subclass members from a resulting data breach.

               Likewise, as the guardian and gatekeeper of Plaintiffs, Class and Subclass

members’ Private Information, a special duty existed between Blackbaud and Plaintiffs, Class and

Subclass members to promptly and adequately provide notice of the data breach and/or

ransomware in a manner that would allow Plaintiffs, Class and Subclass members to take prompt

and appropriate steps to safeguard their identities.

               Blackbaud also had a common law duty to prevent foreseeable harm to others.

Plaintiffs and class members were the foreseeable and probable victims of any inadequate security

practices. It was foreseeable that Plaintiffs and class members would be harmed by the failure to

protect their personal information because hackers are known to routinely attempt to steal such

information and use it for nefarious purposes.

               Blackbaud knew or should have known that the Plaintiffs, Class and Subclass

members were relying on Blackbaud to adequately safeguard and maintain their Private

Information.

               In fact, Blackbaud publicly acknowledged Plaintiffs, Class and Subclass members’

reliance on Blackbaud’s duty to safeguard their Private Information in its 2019 Annual Report,

Blackbaud directly addressed its myriad security obligations as well as its known susceptibility to

cyberattacks. Specifically, the report states:




                                                 111
    3:21-cv-01058-JMC        Date Filed 04/09/21     Entry Number 1       Page 113 of 183




       If the security of our software is breached, we fail to securely collect, store and
       transmit customer information, or we fail to safeguard confidential donor data,
       we could be exposed to liability, litigation, penalties and remedial costs and our
       reputation and business could suffer. [Emphasis Added]

               Although Blackbaud management had been repeatedly notified by employees that

the systems and networks at issue in this data breach and/or ransomware were vulnerable, not

secure, and that a cybercriminal attack may be successful, Blackbaud ignored the warnings and

failed to improve its data safeguards and secure Plaintiffs, Class and Subclass members’ Private

Information.

               Further, after discovering that cybercriminals had infiltrated its systems and

networks, Blackbaud failed to timely notify the Social Good Entities or perform a proper forensic

analysis of what data had been exposed, consequently, causing notice to Plaintiffs, Class, and

Subclass members to be untimely and insufficient to identify what Private Information had been

exposed.

               Blackbaud had additional duties to safeguard Plaintiffs, Class and Subclass

members’ data through the following statutes and regulations:

               a.     Pursuant to the FTC Act, 15 U.S.C. § 45, Blackbaud had a duty to provide
                      fair and adequate computer systems and data security practices to safeguard
                      Plaintiffs, Class and Subclass Members’ Private Information.
               b.     Pursuant to HIPAA, 42 U.S.C. § 1320d, Blackbaud had a duty to securely
                      store and maintain the Plaintiffs, Class and Subclass Members’ Private
                      Information collected in conjunction with receiving medical services.
               c.     Pursuant to the Children’s Online Privacy Protection Act, 15 U.S.C. §§
                      6501-6505, Blackbaud had a “mandate[d]” duty “get parental consent up
                      front before collecting personal information from children under 13” and to
                      “provide parents with the right to review and delete their children’s
                      information.” Furthermore, under Section 312.10 of COPPA, Blackbaud
                      could only “retain children’s personal information ‘for only as long as is
                      reasonably necessary to fulfill the purpose for which the information was
                      collected[,]’” and thereafter had a duty to “delete [children’s personal
                      information] using reasonable measures to ensure it’s been securely




                                              112
      3:21-cv-01058-JMC      Date Filed 04/09/21       Entry Number 1        Page 114 of 183




                      destroyed” even absent a parent’s request for the deletion of a child’s
                      personal information.151
               Blackbaud’s duty to use reasonable care in protecting confidential data arose not

only as a result of the statutes and regulations described above, but also because Blackbaud is

bound by industry standards to protect confidential Private Information.

               Blackbaud breached its duties, and thus was negligent, by failing to use reasonable

measures to protect the Plaintiffs, Class and Subclass members’ data. The specific negligent acts

and omissions committed by Blackbaud include, but are not limited to, the following:

               a.     Failing to adopt, implement, and maintain adequate security measures to
                      safeguard Plaintiffs, Class and Subclass members’ Private Information;
               b.     Failing to adequately monitor the security of its networks and systems;
               c.     Failure to periodically ensure that its email system had plans in place to
                      maintain reasonable data security safeguards;
               d.     Allowing unauthorized access to and exfiltration of Plaintiffs, Class,
                      Subclass members’ Private Information;
               e.     Failing to timely detect that Plaintiffs, Class and Subclass members’ Private
                      Information had been compromised;
               f.     Failing to perform a proper initial forensic investigation that identified what
                      Personal Information had been compromised, resulting in inaccurate notices
                      provided to the Social Good Entities and consequently to Plaintiffs, Class
                      and Subclass members;
               g.     Failing to provide timely notice that Plaintiffs, Class and Subclass
                      members’ Private Information had been compromised so those at risk could
                      take timely and appropriate steps to mitigate the potential for identity theft
                      and other damages; and
               h.     Failing to provide adequate notice of what Private Information had been
                      compromised so that Plaintiffs, Class and Subclass members at risk could
                      take timely and appropriate steps to mitigate the potential for identify theft
                      and other damages.




151
    See FTC, Under COPPA, data deletion isn’t just a good idea. It’s the law. (May 31, 2018),
https://www.ftc.gov/news-events/blogs/business-blog/2018/05/under-coppa-data-deletion-isnt-
just-good-idea-its-law (last visited Mar. 24, 2021).


                                               113
    3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1       Page 115 of 183




               It was foreseeable to Blackbaud that its failure to use reasonable measures to protect

Plaintiffs, Class and Subclasses members’ Private Information, including when it warned its

systems and networks were vulnerable to cyberattack, would result in injury to Plaintiffs, Class

and Subclass members. Further, the breach of security was reasonably foreseeable given the known

high frequency of ransomware attacks and data breaches.

               It was additionally foreseeable to Blackbaud that failure to timely and adequately

provide notice of the Data Breach would result in Plaintiffs, Class and Subclass members not being

afforded the ability to timely safeguard their identities.

               It was therefore foreseeable to Blackbaud that its failure to adequately safeguard

Plaintiffs, Class and Subclass members’ Private Information or provide timely and adequate notice

of the Data Breach, would result in one or more types of injuries to Plaintiffs, Class and Subclasses

members.

               Plaintiffs are entitled to compensatory and consequential damages suffered as a

result of the Data Breach.

               Plaintiffs are also entitled to injunctive relief requiring Blackbaud to, e.g., (i)

strengthen its data security programs and monitoring procedures; (ii) submit to future annual audits

of those systems and monitoring procedures; and (iii) immediately provide robust and adequate

credit monitoring to all Class members, and any other relief this Court deems just and proper.

                             COUNT 2: NEGLIGENCE PER SE
                        On behalf of Plaintiffs and the Nationwide Class

               Plaintiffs repeat and reallege all preceding paragraphs, as if fully alleged herein.

               Blackbaud had duties to safeguard Plaintiffs, Class and Subclass members’ data

that arose through certain statutes and regulations.




                                                 114
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1       Page 116 of 183




               Pursuant to the FTC Act, 15 U.S.C. § 45, Blackbaud had a duty to provide fair and

adequate computer systems and data security practices to safeguard Plaintiffs, Class and Subclass

members’ Private Information. Similar state-specific statutory causes of action—such as consumer

fraud and unfair trade practices acts—provide for such a duty, as well.

               Pursuant to HIPAA, 42 U.S.C. § 1320d, Blackbaud had a duty to securely store and

maintain the Plaintiffs, Class and Subclass Members’ Private Information collected in conjunction

with receiving medical services.

               Pursuant to the COPPA, 15 U.S.C. §§ 6501-6505, Blackbaud had a duty to: (i) get

parental consent before collecting personal information from children under 13; (ii) provide

parents with the right to review and delete their children’s information; and (iii) could only retain

children’s personal information for only as long as is reasonably necessary to fulfill the purpose

for which the information was collected, and thereafter had a duty to delete any and all children’s

personal information using reasonable measures to ensure it’s been securely destroyed, even absent

a parent’s request for the deletion of a child’s personal information.

               Plaintiffs, Class and Subclass members are members of the classes of persons the

foregoing statutes and regulations are intended to protect.

               The essential purposes of these statutes are to protect from the same or similar kind

of harm caused to Plaintiffs, Class and Subclass members, as a direct and proximate result of

Blackbaud’s breach of those statutory and regulatory duties.

               Blackbaud breached its duties to Plaintiffs, Class and Subclass members under the

FTC Act and HIPAA by failing to provide fair, reasonable, or adequate computer systems and data

security practices to safeguard Plaintiffs, Class and Subclass members’ Private Information.




                                                115
    3:21-cv-01058-JMC            Date Filed 04/09/21    Entry Number 1        Page 117 of 183




               Blackbaud breached its duties to minor Plaintiffs, Class and Subclass members

under the COPPA by failing (1) to provide fair, reasonable, or adequate computer systems and

data security practices to safeguard minor Plaintiffs, Class and Subclass members’ Private

Information; (2) to obtain parental consent before collecting personal information from children

under the age of 13; (3) to provide parents the right to review and delete their children’s’

information; and (4) timely and properly delete any and all children’s’ personal information using

reasonable measures to ensure it’s been securely destroyed.

               Blackbaud’s breach of its duties arising out of the foregoing statutes and regulations

constitutes negligence per se.

               But for Blackbaud’s wrongful and negligent breach of its duties owed to Plaintiffs,

Class and Subclass members, Plaintiffs, Class and Subclass members’ data would not have been

compromised and they would not have been harmed.

               The injury and harm suffered by Plaintiffs, Class and Subclass members was the

reasonably foreseeable result of Blackbaud’s breach of its duties. Blackbaud knew or should have

known that it was failing to meet its duties, and that Blackbaud’s breach would cause Plaintiffs

and the class and Subclasses members to experience the foreseeable harms associated with the

exposure of their Private Information, including increased risk of identity theft.

               As a direct and proximate result of Blackbaud’s violation of the foregoing statutes

and regulations, Plaintiffs, Class and Subclasses members have suffered injury and are entitled to

compensatory, consequential, and punitive damages in an amount to be proven at trial.

                            COUNT 3: GROSS NEGLIGENCE
                       On behalf of Plaintiffs and the Nationwide Class

               Plaintiffs repeat and reallege all preceding paragraphs, as if fully alleged herein.




                                                116
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1      Page 118 of 183




               Plaintiffs were required to submit non-public Private Information in order to make

charitable contributions to the Social Good Entities, and/or obtain medical, educational, and other

services. Blackbaud had a duty to Plaintiffs to securely maintain the Private Information collected

as promised and warranted.

               However, Blackbaud maintained unencrypted Personal Information on certain

programs. Blackbaud also maintained outdated, legacy versions of its Educational Edge and other

programs which were no longer in active use.

               Blackbaud knew this information was (a) unencrypted and thus subject to breach

and misuse; (b) could not be seen by the Social Good Entities; (c) included highly sensitive Private

Information; and (d) was “at rest,” meaning the data was not in transit and being actively used.

               The failure to encrypt this “at rest” obsolete data containing highly sensitive

Personal Information on legacy and/or back-up versions of Blackbaud systems was particularly

flagrant and egregious. Indeed, this unencrypted Private Information on legacy and/or back-up

versions made public exposure of this Private Information in a cyberattack very likely.

               Moreover, there was no reasonable reason for retaining these records which contain

highly sensitive Private Information, including SSNs. Blackbaud has, in fact, acknowledged its

failure to encrypt this highly sensitive Private Information.

               Thus, despite Blackbaud’s initial representations that no sensitive Personal

Information was accessed, the highly sensitive, unencrypted Personal Information of Plaintiffs was

accessed, exfiltrated and otherwise exposed by the Data Breach.

               By voluntarily accepting the duty to maintain and secure this data, and sharing it

and using it for commercial gain, Blackbaud had a duty of care to use reasonable means to secure




                                                117
    3:21-cv-01058-JMC           Date Filed 04/09/21     Entry Number 1       Page 119 of 183




and safeguard its computer systems to prevent disclosure of the information, and to safeguard the

information from cyber theft.

               Blackbaud’s duty included a responsibility to implement systems and processes by

which it could detect and prevent a breach of its security systems in an expeditious manner and to

give prompt notice to those affected by a data breach and/or ransomware attack.

               Blackbaud owed a duty of care to Plaintiffs to provide data security consistent with

industry standards and other requirements discussed herein, and to ensure that its systems and

networks, and the personnel responsible for them, adequately protected and safeguarded Plaintiffs’

Private Information.

               Blackbaud owed an additional duty to Plaintiffs to take measures to ensure that,

inter alia:

               a.      all Private Information was encrypted and continued to be encrypted;
               b.      “at rest” data is deleted after a reasonable amount of time; and/or
               c.      Social Good Entities and Plaintiffs were notified that their “at rest,”
                       sensitive and unencrypted Private Information had continued to be stored.
               Blackbaud’s duty of care to use reasonable security measures arose as a result of

the special relationship that existed between Blackbaud and Plaintiffs, the end users of the services

Blackbaud provided to its clients, which is recognized by Blackbaud’s Privacy Policy, as well as

applicable laws and regulations. Blackbaud actively solicited Private Information as part of its

business and was in a position to ensure that its systems were sufficient to protect against the

foreseeable risk of harm to Plaintiffs from a ransomware attack and resulting data breach.

               Pursuant to the FTC Act, 15 U.S.C. § 45, Blackbaud had a duty to provide fair and

adequate computer systems and data security practices to safeguard Plaintiffs and the class

members’ Private Information. Plaintiffs and the class members are the individuals whom the FTC

Act is intended to protect.


                                                118
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1       Page 120 of 183




               Pursuant to HIPAA, 42 U.S.C. § 1320d, Blackbaud had a duty to securely store and

maintain Plaintiffs’ and the class members’ Private Information. Plaintiffs and the class members

are the individuals whom HIPAA is intended to protect.

               Pursuant to the COPPA, 15 U.S.C. §§ 6501-6505, Blackbaud had a duty to: (i) get

parental consent before collecting personal information from children under 13; (ii) provide

parents with the right to review and delete their children’s information; and (iii) could only retain

children’s personal information for only as long as is reasonably necessary to fulfill the purpose

for which the information was collected, and thereafter had a duty to delete any and all child’s

personal information using reasonable measures to ensure it’s been securely destroyed, even absent

a parent’s request for the deletion of a child’s personal information. Minor Plaintiffs and minor

class members are the individuals whom COPPA is intended to protect.

               Blackbaud’s duty to use reasonable care in protecting confidential data arose not

only as a result of the statutes and regulations described above, but also because Blackbaud is

bound by industry standards to protect confidential Private Information.

               Blackbaud consciously failed to use reasonable measures to protect Plaintiffs and

class members’ data. The specific gross negligent acts and omissions committed by Blackbaud

include, but are not limited to, the following:

               a.      Consciously ailing to adopt, implement, and maintain adequate security
                       measures to safeguard Plaintiffs and class members’ Private Information;
               b.      Consciously failing to ensure all sensitive Personal Information was
                       encrypted;
               c.      Consciously failing to ensure all “at rest” data was destroyed in a reasonable
                       amount of time;
               d.      Consciously failing to notify the Social Good Entities, Plaintiffs, and class
                       members that unencrypted, “at rest” data was still maintained by
                       Blackbaud;
               e.      Consciously failing to adequately monitor the security of its networks and
                       systems;


                                                  119
    3:21-cv-01058-JMC           Date Filed 04/09/21      Entry Number 1         Page 121 of 183




                f.      Consciously failing to periodically ensure that its email system had plans in
                        place to maintain reasonable data security safeguards;
                g.      Consciously allowing unauthorized access to class members’ Private
                        Information;
                h.      Consciously failing to detect in a timely manner that class members’ Private
                        Information had been compromised; and
                i.      Consciously failing to timely notify Plaintiffs and class members about the
                        Data Breach so those put at risk could take timely and appropriate steps to
                        mitigate the potential for identity theft and other damages.

                It was foreseeable that Blackbaud’s conscious failure to use reasonable measures

to protect the Plaintiffs class members’ Private Information would result in injury to the Plaintiffs

and class members. Further, the breach of security was reasonably foreseeable given the known

high frequency of ransomware attacks and data breaches.

                It was therefore foreseeable that the conscious failure to adequately safeguard the

Plaintiffs and class members’ Private Information would result in one or more types of injuries to

Plaintiffs and class members.

                Blackbaud paid a ransom to ensure that cybercriminals did not publish Plaintiffs’

and class members’ data. As a result, cybercriminals now know that the Private Information of

Plaintiffs and class members is valuable enough to fetch a ransom. It is thus foreseeable that, in

making a ransom payment, Blackbaud is subjecting Plaintiffs and class members to further

targeting by cybercriminals’ further demands for ransom from the Plaintiffs and class members,

as well as identity theft and fraud.

                Plaintiffs and class members are entitled to compensatory and consequential

damages suffered as a result of the Data Breach.

                Plaintiffs and class members are also entitled to injunctive relief requiring

Blackbaud to, e.g., (i) identify all legacy data it still maintains; (ii) destroy or encrypt legacy data

that has been “at rest” for an unreasonable amount of time; (iii) notify all Social Good Entities and


                                                  120
    3:21-cv-01058-JMC           Date Filed 04/09/21       Entry Number 1        Page 122 of 183




consumers with legacy data that is still be maintained by Blackbaud; (iv) strengthen its data

security programs and monitoring procedures; (v) submit to future annual audits of those systems

and monitoring procedures; and (vi) immediately provide robust and adequate credit monitoring

to Plaintiffs Class members, and any other relief this Court deems just and proper.

                             COUNT 4: UNJUST ENRICHMENT
                         On behalf of Plaintiffs and the Nationwide Class

                 Plaintiffs repeat and reallege all preceding paragraphs, as if fully alleged herein.

                 Plaintiffs, the Class and Subclass members have an interest, both equitable and

legal, in the Private Information about them that was collected, secured, and maintained by

Blackbaud and that was ultimately compromised in the Data Breach.

                 A financial benefit was conferred upon Blackbaud when Plaintiffs, the Class and

Subclass members provided their Private Information to the Social Good Entities in conjunction

with donating money or for medical services. Blackbaud’s business model would not exist save

for the need to ensure the security of Plaintiffs’ and class members’ Private Information.

                 The relationship between Blackbaud and Plaintiffs, the Class and Subclass

members is not attenuated, as Plaintiffs, the Class and Subclass members had a reasonable

expectation that the security of their information would be maintained when they provided their

information to Social Good Entities. Plaintiffs, the Class and Subclass members were induced to

provide their information in reliance on the fact that Blackbaud’s stated data security measures

were adequate.

                 Upon information and belief, this financial benefit was, in part, conferred when

portions of Plaintiffs, Class and Subclass members’ donations were used by the Social Good

Entities to pay Blackbaud for maintenance of the platforms, payment modules used to collect the

donations, and monthly service fees.



                                                  121
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 123 of 183




               Upon information and belief, Blackbaud retained a portion of Plaintiffs, Class and

Subclass members’ donations paid in conjunction with Blackbaud collecting and maintaining the

Plaintiffs, the Class and Subclass members’ Private Information.

               Blackbaud realized the benefit of the portion of donations and money collected by

the Social Good Entities and used to pay for Blackbaud’s maintenance of the platforms, payment

modules and monthly service fees.

               Blackbaud also understood and appreciated that the Private Information pertaining

to Plaintiffs, the Class and Subclasses members was private and confidential and its value

depended upon Blackbaud maintaining the privacy and confidentiality of that Private Information.

               In fact, Blackbaud publicly represented that value in its 2019 Annual Report,

Blackbaud when it addressed that if it “fail[s] to securely collect, store and transmit customer

information, or [it] fail[s] to safeguard confidential donor data, [it] could be exposed to liability,

litigation, penalties and remedial costs and our reputation and business could suffer.”

               But for Blackbaud’s willingness and commitment to properly and safely collect,

maintain and secure the Private Information would not have been transferred to and entrusted with

Blackbaud. Further, if Blackbaud had disclosed that its data security measures were inadequate,

Blackbaud would not have gained the trust of the Social Good Entities.

               As a result of Blackbaud’s wrongful conduct as alleged in this Complaint (including

among things its utter failure to employ adequate data security measures, its continued

maintenance and use of the Private Information belonging to Plaintiffs, the Class and Subclass

members without having adequate data security measures, and its other conduct facilitating the

theft of that Private Information), Blackbaud has been unjustly enriched at the expense of, and to

the detriment of, Plaintiffs, the Class and Subclasses members. Among other things, Blackbaud




                                                 122
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 124 of 183




continues to benefit and profit from the sale of the Private Information while its value to Plaintiffs

and Class and Subclasses members has been diminished.

               Blackbaud’s unjust enrichment is traceable to, and resulted directly and

proximately from, the conduct alleged herein, including the collection, maintenance, and

inadequate security of Plaintiffs, the Class and Subclasses members’ sensitive Private Information,

while at the same time failing to maintain that information secure from unauthorized access and

exfiltration by cyber criminals.

               It would be unjust, inequitable, and unconscionable for Blackbaud to be permitted

to retain the benefits it received, and is still receiving, from Plaintiffs, the Class and Subclasses

members in connection with the collection, maintenance and security of their Private Information.

Blackbaud’s retention of such benefits under circumstances making it inequitable to do so

constitutes unjust enrichment.

               The benefit conferred upon, received, and enjoyed by Blackbaud was not conferred

officiously or gratuitously, and it would be inequitable and unjust for Blackbaud to retain the

benefit.

               Blackbaud is therefore liable to Plaintiffs, the Class and Subclasses members for

restitution in the amount of the benefit conferred on Blackbaud as a result of its wrongful conduct,

including specifically the value to Blackbaud of the Private Information that was stolen in the Data

Breach and the profits Blackbaud is receiving from the use and sale of that information.

                         COUNT 5: DECLARATORY JUDGMENT
                        On behalf of Plaintiffs and the Nationwide Class

               Plaintiffs repeat and allege all preceding paragraphs, as if fully alleged herein.

               Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant



                                                 123
    3:21-cv-01058-JMC         Date Filed 04/09/21        Entry Number 1       Page 125 of 183




further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as here,

that are tortious and violate the terms of the federal and state statutes described in this Complaint.

               An actual controversy has arisen in the wake of the Data Breach regarding its

present and prospective common law and other duties to reasonably safeguard Plaintiffs, Class and

Subclass members’ Private Information and whether Blackbaud is currently maintaining data

security measures adequate to protect Plaintiffs, the Class and Subclasses members from further,

future data breaches that compromise their Private Information.

               Plaintiffs, Class and Subclass members allege that Blackbaud’s data security

measures remain inadequate and Blackbaud has not provided any evidence that it has remedied

the failure that occurred in the Data Breach at issue or has remedied any other vulnerability from

its failure to properly assess threats by cybercriminals.

               Plaintiffs, the Class and Subclass members continue to suffer injury as a result of

the compromise of their Private Information and remain at imminent risk that further compromises

of their Private Information will occur in the future.

               Pursuant to its authority under the Declaratory Judgment Act, this Court should

enter a judgment declaring, among other things, the following:

               a.      Blackbaud continues to owe a legal duty to secure consumers’ Private
                       Information and to timely notify consumers of a data breach under the
                       common law, the FTC Act, HIPAA, COPPA, and various state statutes;
               b.      Blackbaud owes a duty by virtue of its special relationship, understanding
                       that it is safeguarding sensitive, Private Information, or that it has already
                       acknowledged a responsibility to keep such information safe by virtue of
                       security policies; and
               c.      Blackbaud continues to breach this legal duty by failing to employ
                       reasonable measures to secure consumers’ Private Information.




                                                 124
    3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1        Page 126 of 183




               The Court also should issue corresponding prospective injunctive relief requiring

Blackbaud to employ adequate security protocols consistent with law and industry standards to

protect consumers’ Private Information.

               If an injunction is not issued, Plaintiffs, the Class and Subclass members will suffer

irreparable injury, and lack an adequate legal remedy, in the event of another data breach at

Blackbaud. The risk of another such breach is real, immediate, and substantial. If another breach

at Blackbaud occurs, Plaintiffs, the Class and Subclass members will not have an adequate remedy

at law because many of the resulting injuries are not readily quantified and they will be forced to

bring multiple lawsuits to rectify the same conduct.

               The hardship to Plaintiffs, the Class and Subclass members if an injunction does

not issue exceeds the hardship to Blackbaud if an injunction is issued. Among other things, if

another massive data breach occurs at Blackbaud, Plaintiffs, the Class and Subclass members will

likely be subjected to substantial identify theft and other damage (as they cannot elect to store their

information with another company). On the other hand, the cost to Blackbaud of complying with

an injunction by employing reasonable prospective data security measures is relatively minimal,

and Blackbaud has a pre-existing legal obligation to employ such measures.

               Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by helping to prevent another data breach at

Blackbaud, thus eliminating the additional injuries that would result to Plaintiffs and the millions

of consumers whose Private Information would be further compromised.

                            COUNT 6: INVASION OF PRIVACY
                        On behalf of Plaintiffs and the Nationwide Class

               Plaintiffs repeat and reallege all preceding paragraphs, as if fully alleged herein.




                                                 125
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 127 of 183




               Plaintiffs, Class and Subclass members have a legally protected privacy interest in

their Private Information, which is and was collected, stored and maintained by Blackbaud, and

they are entitled to the reasonable and adequate protection of their Private Information against

foreseeable unauthorized access, as occurred with the Data Breach.

               Plaintiffs, Class and Subclass members reasonably expected that Blackbaud would

protect and secure their Private Information from unauthorized parties and that their Private

Information would not be accessed, exfiltrated, and disclosed to any unauthorized parties or for

any improper purpose.

               Blackbaud unlawfully invaded the privacy rights of Plaintiffs, Class and Subclasses

members by engaging in the conduct described above, including by failing to protect their Private

Information by permitting unauthorized third-parties to access, exfiltrate and view this Private

Information. Likewise, Blackbaud further invaded the privacy rights of Plaintiffs, Class and

Subclass members, and permitted cybercriminals to invade the privacy rights of Plaintiffs, Class

and Subclass members, by unreasonably and intentionally delaying disclosure of the Data Breach,

and failing to properly identify what Private Information had been accessed, exfiltrated, and

viewed by unauthorized third-parties.

               This invasion of privacy resulted from Blackbaud’s failure to properly secure and

maintain Plaintiffs, the Class and Subclasses members’ Private Information, leading to the

foreseeable unauthorized access, exfiltration, and disclosure of this unguarded data.

               Plaintiffs, the Class and Subclasses members’ Private Information is the type of

sensitive, personal information that one normally expects will be protected from exposure by the

very entity charged with safeguarding it. Further, the public has no legitimate concern in Plaintiffs,




                                                 126
    3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1        Page 128 of 183




the Class and Subclasses members’ Private Information, and such information is otherwise

protected from exposure to the public by various statutes, regulations and other laws.

                The disclosure of Plaintiffs, the Class and Subclasses members’ Private

Information to unauthorized parties is substantial and unreasonable enough to be legally

cognizable and is highly offensive to a reasonable person.

                Blackbaud’s willful and reckless conduct which permitted unauthorized access,

exfiltration and disclosure of Plaintiffs’ and the Class and Subclasses members’ sensitive, Private

Information is such that it would cause serious mental injury, shame or humiliation to people of

ordinary sensibilities.

                The unauthorized access, exfiltration, and disclosure of Plaintiffs, the Class and

Subclasses members’ Private Information was without their consent, and in violation of various

statutes, regulations and other laws.

                As a result of the invasion of privacy caused by Blackbaud, Plaintiffs, the Class and

Subclass members suffered and will continue to suffer damages and injury as set forth herein.

                Plaintiffs, the Class and Subclasses members seek all monetary and non-monetary

relief allowed by law, including damages, punitive damages, restitution, injunctive relief,

reasonable attorneys’ fees and costs, and any other relief that is just and proper.

COUNT 7: VIOLATION OF STATE CONSUMER PROTECTION LAWS, DECEPTIVE
 BUSINES PRACTICES ACTS, AND DATA BREACH NOTIFICATION STATUTES
               On behalf of Plaintiffs and the Nationwide Class

                Plaintiffs repeat and reallege all preceding paragraphs, as if fully alleged herein.

                Each of the jurisdictions described herein has passed a statutory consumer

protection law or unfair and deceptive trade practices law.

                Blackbaud is a “person” under those statutes, and Plaintiffs and Class members are

“consumers.”


                                                 127
    3:21-cv-01058-JMC        Date Filed 04/09/21        Entry Number 1        Page 129 of 183




               Blackbaud is on notice of the allegations contained herein.

               Blackbaud engaged in deceptive acts and practices in the conduct of trade or

commerce, and violations of data breach notification statutes including:

               a.     Representing that goods or services have sponsorship, approval,
                      characteristics, ingredients, uses, benefits, or qualities that they do not have;
               b.     Representing that goods or services are of a particular standard, quality, or
                      grade, or that goods are of a particular style or model, if they are of another;
               c.     Engaging in any other unconscionable, false, misleading, or deceptive act
                      or practice in the conduct of trade or commerce, including acts and practices
                      that would violate Section 5(a)(1) of the FTC Act, 15 U.S.C. § 45(a)(1), 15
                      U.S.C. § 6801, et seq., HIPAA, 42 U.S.C. § 1320d, and COPPA, 15 U.S.C.
                      §§ 6501-05; and
               d.     Failing to notify consumers of a data breach within a reasonable period of
                      time, as applicable statutes allow.
               Blackbaud’s deceptive acts and practices include:

               a.     Failing to implement and maintain reasonable security and privacy
                      measures to protect Plaintiff and Class members’ Private Information,
                      which was a direct and proximate cause of the Data Breach;
               b.     Failing to identify foreseeable security and privacy risks, remediate
                      identified security and privacy risks, and adequately improve security and
                      privacy measures following previous cybersecurity incidents, which was a
                      direct and proximate cause of the Data Breach;
               c.     Failing to comply with common law and statutory duties pertaining to the
                      security and privacy of Plaintiff and Class members’ Private Information,
                      including duties imposed by the FTC Act, 15 U.S.C. § 45, HIPAA, 42
                      U.S.C. § 1320d, and COPPA, 15 U.S.C. §§ 6501-05, which was a direct and
                      proximate cause of the Data Breach;
               d.     Misrepresenting that it would protect the privacy and confidentiality of
                      Plaintiff and Class members’ Private Information, including by
                      implementing and maintaining reasonable security measures;
               e.     Misrepresenting that it would comply with common law and statutory duties
                      pertaining to the security and privacy of Plaintiff and Class members’
                      Private Information, including duties imposed by the FTC Act, 15 U.S.C. §
                      45, HIPAA, 42 U.S.C. § 1320d, and COPPA, 15 U.S.C. §§ 6501-05;
               f.     Failing to timely and adequately notify the Social Good Entities, Plaintiffs,
                      and Class members of the Data Breach;
               g.     Misrepresenting that certain sensitive Personal Information was not
                      accessed during the Data Breach, when it was;


                                                128
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1       Page 130 of 183




                h.     Omitting, suppressing, and concealing the material fact that it did not
                       reasonably or adequately secure Plaintiff and Class members’ Private
                       Information;
                i.     Omitting, suppressing, and concealing the material fact that it did not
                       comply with common law and statutory duties pertaining to the security and
                       privacy of Plaintiff and Class members’ Private Information, including
                       duties imposed by the FTC Act, 15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d,
                       and COPPA, 15 U.S.C. §§ 6501-05;
                j.     Failing to discover the Data Breach within a reasonable period of time; and
                k.     Failing to provide notice of the Data Breach within a reasonable period of
                       time in accordance with statutes.
                Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Blackbaud’s data security and ability to

protect the confidentiality of consumers’ Private Information.

                Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiffs and the Class members, that their Private

Information was not exposed and misled Plaintiffs and the Class members into believing they did

not need to take actions to secure their identities.

                Blackbaud intended to mislead Plaintiff and Class members and induce them to rely

on its misrepresentations and omissions.

                Had Blackbaud disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Blackbaud would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law.

                Instead, Blackbaud continued to be trusted with sensitive and valuable Private

Information regarding millions of consumers, including Plaintiffs and the Class. Blackbaud

accepted the responsibility of being a steward of this data while keeping the inadequate state of its

security controls secret from the public.



                                                 129
    3:21-cv-01058-JMC          Date Filed 04/09/21        Entry Number 1        Page 131 of 183




                Accordingly, because Blackbaud held itself out as maintaining a secure platform

for Private Information data, Plaintiffs, the Class, and the Class members acted reasonably in

relying on Blackbaud’s misrepresentations and omissions, the truth of which they could not have

discovered.

                Blackbaud acted intentionally, knowingly, and maliciously to violate the Alabama

Deceptive Trade Practices Act, and recklessly disregarded Plaintiffs and Class members’ rights.

                As a direct and proximate result of Blackbaud’s deceptive acts and practices,

Plaintiffs and Class members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from fraud and identity

theft; time and expenses related to monitoring their financial accounts for fraudulent activity; an

increased, imminent risk of fraud and identity theft; and loss of value of their Private Information.

                Blackbaud’s deceptive acts and practices caused substantial injury to Plaintiffs, and

Class members, which they could not reasonably avoid, and which outweighed any benefits to

consumers or to competition.

                Plaintiffs and the Class seek all monetary and non-monetary relief allowed by law,

including the greater of (a) actual damages or (b) statutory damages of $100; treble damages;

injunctive relief; attorneys’ fees, costs, and any other relief that is just and proper.

                 CLAIMS ON BEHALF OF THE CALIFORNIA SUBCLASS

                  COUNT 8: CALIFORNIA CUSTOMER RECORDS ACT,
                            Cal. Civ. Code §§ 1798.80, et seq.

                The California Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the California Subclass, repeats and alleges the foregoing paragraphs

1-375 as if fully alleged herein. This claim is brought individually under the laws of California and




                                                  130
      3:21-cv-01058-JMC         Date Filed 04/09/21        Entry Number 1     Page 132 of 183




on behalf of all other natural persons whose Private Information was compromised as a result of

the Data Breach and reside in states having similar laws regarding customer records.

                 “[T]o ensure that Personal Information about California residents is protected,” the

California legislature enacted Cal. Civ. Code § 1798.81.5, which requires that any business that

“owns, licenses, or maintains Personal Information about a California resident shall implement

and maintain reasonable security procedures and practices appropriate to the nature of the

information, to protect the Personal Information from unauthorized access, destruction, use,

modification, or disclosure.”

                 Blackbaud is a business that owns, maintains, and licenses “personal information”,

within the meaning of Cal. Civ. Code § 1798.81.5(d)(1), about Plaintiff and California Subclass

members.

                 Blackbaud is registered as a “data broker” in California, which is defined as a

“business that knowingly collects and sells to third parties the personal information of a consumer

with whom the business does not have a direct relationship.” Cal. Civ. Code § 1798.99.80.152

                 Businesses that own or license computerized data that includes personal

information, including SSNs, are required to notify California residents when their personal

information has been acquired (or is reasonably believed to have been acquired) by unauthorized

persons in a data security breach “in the most expedient time possible and without unreasonable

delay.” Cal. Civ. Code § 1798.82. Among other requirements, the security breach notification must

include “the types of Personal Information that were or are reasonably believed to have been the

subject of the breach.” Cal. Civ. Code § 1798.82. Id.




152
      https://oag.ca.gov/data-broker/registration/185724


                                                 131
    3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1        Page 133 of 183




               Blackbaud is a business that owns or licenses computerized data that includes

personal information as defined by Cal. Civ. Code § 1798.82(h).

               Plaintiff and California Subclass members’ Private Information includes “personal

information” as covered by Cal. Civ. Code §§ 1798.81.5(d)(1), 1798.82(h).

               Because Blackbaud reasonably believed that Plaintiff and California Subclass

members’ Private Information was acquired by unauthorized persons during the Data Breach,

Blackbaud had an obligation to disclose the Data Breach in a timely and accurate fashion as

mandated by Cal. Civ. Code § 1798.82.

               By failing to disclose the Data Breach in a timely and accurate manner, Blackbaud

violated Cal. Civ. Code § 1798.82.

               As a direct and proximate result of Blackbaud’s violations of the Cal. Civ. Code §§

1798.81.5 and 1798.82, Plaintiff and California Subclass members suffered damages, as described

above.

               Plaintiff and California Subclass members seek relief under Cal. Civ. Code §

1798.84, including actual damages and injunctive relief.

                COUNT 9: CALIFORNIA UNFAIR COMPETITION LAW,
                        Cal. Bus. & Prof. Code §§ 17200, et seq.

               The California Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the California Subclass, repeats and alleges Paragraphs 1-375, as if

fully alleged herein. This claim is brought individually under the laws of California and on behalf

of all other natural persons whose Private Information was compromised as a result of the Data

Breach and reside in states having similar laws regarding unfair competition.

               Blackbaud is a “person” as defined by Cal. Bus. & Prof. Code §17201.




                                                132
    3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1      Page 134 of 183




               Blackbaud violated Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”) by engaging

in unlawful, unfair, and deceptive business acts and practices.

               Blackbaud’s “unfair” and “deceptive” acts and practices include:

               a.     Blackbaud failed to implement and maintain reasonable security measures
                      to protect Plaintiff and California Subclass members’ Private Information
                      from unauthorized disclosure, release, data breaches, and theft, which was
                      a direct and proximate cause of the Data Breach. Blackbaud failed to
                      identify foreseeable security risks, remediate identified security risks, and
                      adequately improve security following previous cybersecurity incidents.
                      For example, Blackbaud failed to patch the well-known Apache Struts
                      vulnerability, which made it trivial for a hacker to penetrate Blackbaud’s
                      systems. This conduct, with little if any utility, is unfair when weighed
                      against the harm to Plaintiff and the California Subclass, whose Private
                      Information has been compromised.
               b.     Blackbaud’s failure to implement and maintain reasonable security
                      measures also was contrary to legislatively-declared public policy that seeks
                      to protect consumers’ data and ensure that entities that are trusted with it
                      use appropriate security measures. These policies are reflected in laws,
                      including California’s Consumer Legal Remedies Act (“CLRA”), Cal Civ.
                      Code § 1780, et seq., the FTC Act, 15 U.S.C. § 45, 15 U.S.C. § 6801, et
                      seq., HIPAA, 42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, the
                      Confidentiality of Medical Information Act (“CMIA”), Cal Civ. Code §
                      56.26(b), and California’s Consumer Records Act, Cal. Civ. Code §
                      1798.81.5.
               c.     Blackbaud’s failure to implement and maintain reasonable security
                      measures also lead to substantial consumer injuries, as described above, that
                      are not outweighed by any countervailing benefits to consumers or
                      competition. Moreover, because consumers could not know of Blackbaud’s
                      inadequate security, consumers could not have reasonably avoided the
                      harms that Blackbaud caused.
               d.     Engaging in unlawful business practices by violating Cal. Civ. Code §
                      1798.82.

               Blackbaud has engaged in “unlawful” business practices by violating multiple laws,

including the CCRA, Cal. Civ. Code §§ 1798.80, et seq., the CLRA, Cal. Civ. Code §§ 1780, et

seq., 15 U.S.C. § 680, et seq., the FTC Act, 15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d, COPPA,

15 U.S.C. §§ 6501-6505, and the CMIA, Cal. Civ. Code § 56.36(b).

               Blackbaud’s unlawful practices include:


                                               133
3:21-cv-01058-JMC    Date Filed 04/09/21      Entry Number 1       Page 135 of 183




        a.    Failing to implement and maintain reasonable security and privacy
              measures to protect Plaintiff and California Subclass members’ Private
              Information, which was a direct and proximate cause of the Data Breach;

        b.    Failing to identify foreseeable security and privacy risks, remediate
              identified security and privacy risks, and adequately improve security and
              privacy measures following previous cybersecurity incidents, which was a
              direct and proximate cause of the Data Breach;

        c.    Failing to comply with common law and statutory duties pertaining to the
              security and privacy of Plaintiff and California Subclass members’ Private
              Information, including duties imposed by the CLRA, Cal. Civ. Code § 1780,
              et seq., the FTC Act, 15 U.S.C. § 45, 15 U.S.C. § 6801, et seq., HIPAA, 42
              U.S.C. § 1320d., COPPA, 15 U.S.C. §§ 6501-6505, and the CMIA, Cal.
              Civ. Code § 56.36(b), which was a direct and proximate cause of the Data
              Breach;
        d.    Misrepresenting that it would protect the privacy and confidentiality of
              Plaintiff and California Subclass members’ Private Information, including
              by implementing and maintaining reasonable security measures;
        e.    Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and California Subclass
              members’ Private Information, including duties imposed by the CLRA, Cal.
              Civ. Code § 1780, et seq., the FTC Act, 15 U.S.C. § 45, 15 U.S.C. § 6801,
              et seq., HIPAA, 42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, and
              the CMIA, Cal. Civ. Code § 56.36(b);
        f.    Failing to timely and adequately notify the Social Good Entities, Plaintiffs,
              and California Subclass members of the Data Breach;
        g.    Misrepresenting that certain sensitive Personal Information was not
              accessed during the Data Breach, when it was;
        h.    Omitting, suppressing, and concealing the material fact that it did not
              reasonably or adequately secure Plaintiff and California Subclass members’
              Private Information; and
        i.    Omitting, suppressing, and concealing the material fact that it did not
              comply with common law and statutory duties pertaining to the security and
              privacy of Plaintiff and California Subclass members’ Private Information,
              including duties imposed by the CLRA, Cal. Civ. Code § 1780, et seq., the
              FTC Act, 15 U.S.C. § 45, the GLBA, 15 U.S.C. § 6801, et seq., HIPAA, 42
              U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, and the CMIA, Cal. Civ.
              Code § 56.36(b).




                                       134
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1       Page 136 of 183




               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Blackbaud’s data security and ability to

protect the confidentiality of consumers’ Private Information.

               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiffs and the California Subclass members, into

believing that their Private Information was not exposed and misled Plaintiffs and the California

Subclass members into believing they did not need to take actions to secure their identities.

               As a direct and proximate result of Blackbaud’s unfair, unlawful, and fraudulent

acts and practices, Plaintiffs and California Subclass members were injured and lost money or

property, including monetary damages from fraud and identity theft, time and expenses related to

monitoring their financial accounts for fraudulent activity, an increased, imminent risk of fraud

and identity theft, and loss of value of their Private Information, including but not limited to the

diminishment of their present and future property interest in their Private Information and the

deprivation of the exclusive use of their Private Information.

               Blackbaud acted intentionally, knowingly, and maliciously to violate California’s

Unfair Competition Law, and recklessly disregarded Plaintiffs and California Subclass members’

rights.

               Plaintiffs and California Subclass members seek all monetary and non-monetary

relief allowed by law, including restitution of all profits stemming from Blackbaud’s unfair,

unlawful, and fraudulent business practices or use of their Private Information; declaratory relief;

reasonable attorneys’ fees and costs under California Code of Civil Procedure § 1021.5; injunctive

relief; and other appropriate equitable relief.




                                                  135
    3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1        Page 137 of 183




           COUNT 10: CALIFORNIA CONSUMER LEGAL REMEDIES ACT,
                          Cal. Civ. Code §§ 1750, et seq.

               The California Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the California Subclass, repeats and alleges Paragraphs 1-375, as if

fully alleged herein. This claim is brought individually under the laws of California and on behalf

of all other natural persons whose Private Information was compromised as a result of the Data

Breach and reside in states having similar laws regarding consumer legal remedies.

               The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”) is

a comprehensive statutory scheme that is to be liberally construed to protect consumers against

unfair and deceptive business practices in connection with the conduct of businesses providing

goods, property or services to consumers primarily for personal, family, or household use.

               Blackbaud is a “person” as defined by Civil Code §§ 1761(c) and 1770, and has

provided “services” as defined by Civil Code §§ 1761(b) and 1770. Specifically, Blackbaud

provides cloud-based computing services to customers that involve storing and managing Private

Information for use by consumers and direct customers such as Social Good Entities.

               As part of the services Blackbaud offers, Blackbaud touts its ongoing efforts to

keep consumers’ Private Information secure, including by ensuring ongoing compliance with legal

privacy standards established both domestically and abroad, as recognized by Blackbaud’s Privacy

Shield Notice. Indeed, Blackbaud purports to “tirelessly track and interpret pending legislation to

ensure that that Blackbaud provides the features [customers] need to protect the privacy of [their]

constituents while managing data in a compliant way. As privacy legislation evolves,

[Blackbaud’s] products do too.”




                                                136
    3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1       Page 138 of 183




              Plaintiffs and the California Class are “consumers” as defined by Civil Code §§

1761(d) and 1770, and have engaged in a “transaction” as defined by Civil Code §§ 1761(e) and

1770.

              Blackbaud’s acts and practices were intended to and did result in the sales of

products and services to Plaintiff and the California Subclass members in violation of Civil Code

§ 1770, including:

              a.      Representing that goods or services have characteristics that they do not
                      have;
              b.      Representing that goods or services are of a particular standard, quality, or
                      grade when they were not;
              c.      Advertising goods or services with intent not to sell them as advertised; and
              d.      Representing that the subject of a transaction has been supplied in
                      accordance with a previous representation when it has not.
              e.      Blackbaud violated Civil Code § 1770, in the following ways:
              f.      Failing to implement and maintain reasonable security and privacy
                      measures to protect Plaintiff and California Subclass members’ Private
                      Information, which was a direct and proximate cause of the Data Breach;
              g.      Failing to identify foreseeable security and privacy risks, remediate
                      identified security and privacy risks, and adequately improve security and
                      privacy measures following previous cybersecurity incidents, which was a
                      direct and proximate cause of the Data Breach;
              h.      Failing to comply with common law and statutory duties pertaining to the
                      security and privacy of Plaintiff and California Subclass members’ Private
                      Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
                      HIPAA, 42 U.S.C. § 1320d., COPPA, 15 U.S.C. §§ 6501-6505, and the
                      CMIA, Cal. Civ. Code § 56.36(b), which was a direct and proximate cause
                      of the Data Breach;
              i.      Misrepresenting that it would protect the privacy and confidentiality of
                      Plaintiff and California Subclass members’ Private Information, including
                      by implementing and maintaining reasonable security measures;
              j.      Misrepresenting that it would comply with common law and statutory duties
                      pertaining to the security and privacy of Plaintiff and California Subclass
                      members’ Private Information, including duties imposed by the FTC Act,
                      15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-
                      6505, and the CMIA, Cal. Civ. Code § 56.36(b);




                                               137
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1       Page 139 of 183




               k.      Failing to timely and adequately notify the Social Good Entities, Plaintiffs,
                       and California Subclass members of the Data Breach;
               l.      Misrepresenting that certain sensitive Personal Information was not
                       accessed during the Data Breach, when it was;
               m.      Omitting, suppressing, and concealing the material fact that it did not
                       reasonably or adequately secure Plaintiff and California Subclass members’
                       Private Information; and
               n.      Omitting, suppressing, and concealing the material fact that it did not
                       comply with common law and statutory duties pertaining to the security and
                       privacy of Plaintiff and California Subclass members’ Private Information,
                       including duties imposed by the FTC Act, 15 U.S.C. § 45, 15 U.S.C. § 6801,
                       et seq., HIPAA, 42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, and
                       the CMIA, Cal. Civ. Code § 56.36(b).
               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Blackbaud’s data security and ability to

protect the confidentiality of consumers’ Private Information.

               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiffs and the California Subclass members, into

believing that their Private Information was not exposed and misled Plaintiffs and the California

Subclass members into believing they did not need to take actions to secure their identities.

               Had Blackbaud disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Blackbaud would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Blackbaud was trusted with sensitive and valuable Private Information

regarding millions of consumers, including Plaintiffs, the Class, and the California Subclass.

Blackbaud accepted the responsibility of being a steward of this data while keeping the inadequate

state of its security controls secret from the public. Accordingly, because Blackbaud held itself out

as maintaining a secure platform for Private Information data, Plaintiffs, the Class, and the




                                                138
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1       Page 140 of 183




California Subclass members acted reasonably in relying on Blackbaud’s misrepresentations and

omissions, the truth of which they could not have discovered.

               As a direct and proximate result of Blackbaud’s violations of California Civil Code

§ 1770, Plaintiffs and California Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Private Information, including but not limited to the diminishment of their present

and future property interest in their Private Information and the deprivation of the exclusive use of

their Private Information.

               Plaintiffs and the California Subclass have provided notice of their claims for

damages to Blackbaud, in compliance with California Civil Code § 1782(a), on February 24, 2021.

Blackbaud responded on March 8, 2021; however, such response did not offer or provide an

adequate remedy at law.

               Plaintiffs and the California Subclass seek all monetary and non-monetary relief

allowed by law, including damages, an order enjoining the acts and practices described above,

attorneys’ fees, and costs under the CLRA.

                 COUNT 11: CALIFORNIA CONSUMER PRIVACY ACT,
                           Cal. Civ. Code §§ 1798.100, et seq.

               The California Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the California Subclass, repeats and alleges Paragraphs 1-375, as if

fully alleged herein. This claim is brought individually under the laws of California and on behalf

of all other natural persons whose Private Information was compromised as a result of the Data

Breach and reside in states having similar laws regarding consumer privacy.



                                                139
    3:21-cv-01058-JMC          Date Filed 04/09/21        Entry Number 1     Page 141 of 183




               Plaintiffs and California Subclass members are residents of California.

               Blackbaud is a corporation that is organized or operated for the profit or financial

benefit of its shareholders or other owners, with annual gross revenues over $25 million.

               Blackbaud is a business that collects consumers’ personal information as defined

by Cal. Civ. Code § 1798.140(e). Specifically, Blackbaud obtains, receives, or accesses

consumers’ personal information when customers use Blackbaud’s products to maintain and

process consumer data.

               Blackbaud and its direct customers determine the purposes and means of processing

consumers’ personal information. Blackbaud uses consumers’ personal data to provide services at

customers’ requests, as well as to develop, improve, and test Blackbaud’s services.

               Blackbaud is registered as a “data broker” in California, which is defined as a

“business that knowingly collects and sells to third parties the personal information of a consumer

with whom the business does not have a direct relationship.” Cal. Civ. Code § 1798.99.80.

               Blackbaud violated Section 1798.150 of the California Consumer Privacy Act by

failing to prevent Plaintiffs and the California Subclass members’ nonencrypted and nonredacted

personal information from unauthorized access and exfiltration, theft, or disclosure as a result of

Blackbaud’s violation of its duty to implement and maintain reasonable security procedures and

practices appropriate to the nature of the information.

               Blackbaud knew or should have known that its data security practices were

inadequate to secure California Subclass members’ Private Information and that its inadequate

data security practices gave rise to the risk of a data breach.

               Blackbaud failed to implement and maintain reasonable security procedures and

practices appropriate to the nature of the Private Information it collected and stored.




                                                 140
    3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1       Page 142 of 183




               The cybercriminals accessed “nonencrypted and unredacted personal information”

as covered by Cal. Civ. Code § 1798.81.5(A)(1)(d), in the Data Breach.

               Upon information and belief, Plaintiff and California Subclass members’ Private

Information accessed by the cybercriminals in the Data Breach includes “nonencrypted and

unredacted personal information” as covered by Cal. Civ. Code § 1798.81.5(A)(1)(d).

               Plaintiffs seek injunctive relief in the form of an order requiring Blackbaud to

employ adequate security practices consistent with law and industry standards to protect the

California Subclass members’ Private Information, requiring Blackbaud to complete its

investigation, and to issue an amended statement giving a detailed explanation that confirms, with

reasonable certainty, what categories of data were stolen and accessed without the California

Subclass members’ authorization, along with an explanation of how the data breach occurred.

               Plaintiffs and the California Subclass members seek statutory damages or actual

damages, whichever is greater, pursuant to Cal. Civil Code § 1798.150(a)(1)(A).

               As a direct and proximate result of Blackbaud’s violations of the Cal. Civ. Code §§

1798.150, Plaintiff and California Subclass members suffered damages, as described above.

               On September 9, 2020, counsel for Mamie Estes served written notice identifying

Blackbaud’s violations of Cal. Civil Code § 1798.150(a) and demanding the data breach be cured,

pursuant to Cal. Civil Code § 1798.150(b). On September 11, 2020, counsel for Philip Eisen,

Mamie Estes, Shawn Regan and Kassandre Clayton, respectively, did the same. Because

Blackbaud has neither cured the noticed violation nor and provided the Plaintiffs with an express

written statement that the violations have been cured and that no further violations shall occur,

Plaintiff and the California Subclass seek statutory damages pursuant to Cal. Civil Code §

1798.150(a)(1)(A).




                                               141
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1       Page 143 of 183




COUNT 12: CALIFORNIA CONFIDENTIALITY OF MEDICAL INFORMATION ACT,
                       Cal. Civil Code § 56, et seq.

               The California Plaintiffs identified above (“Plaintiffs,” for purposes of this Count),

individually and on behalf of the California Subclass, repeats and alleges Paragraphs 1-375, as if

fully alleged herein. This claim is brought individually under the laws of California and on behalf

of all other natural persons whose Private Information was compromised as a result of the Data

Breach and reside in states having similar laws regarding consumer privacy.

               The California’s Confidentiality of Medical Information Act (“CMIA”) prohibits,

among other things, unauthorized disclosure of private medical information. Cal. Civ. Code §§ 56,

et seq.

               Plaintiffs provided their PHI to a Social Good Entity which is a “health care

practitioner” is a “provider of health care” as defined by Cal. Civ. Code § 56.05(j).

               Plaintiffs are “patients” as defined by Cal. Civ. Code § 56.05(k).

               Blackbaud is a “provider of health care” subject to the CMIA because it is a

“business that offers software or hardware to consumers, . . . that is designed to maintain medical

information” in order to make the information available to an individual or Social Good Entity to

which Plaintiff provided her PHI. Cal. Civ. Code § 56.06(b).

               Blackbaud stored in electronic form on its computer system Plaintiffs’ “medical

information” as defined by Cal. Civ. Code § 56.05(j).

               Blackbaud’s systems were designed, in part, to make medical information available

to Social Good Entities by providing cloud-based computing solutions through which those

organizations could store, access, and manage consumers’ medical information, including but not

limited to diagnosing, treating, or managing consumers’ medical conditions.




                                                142
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 144 of 183




               Plaintiff did not provide Blackbaud authorization nor was Blackbaud otherwise

authorized to disclose Plaintiff’s medical information to an unauthorized third-party.

               As described throughout this Complaint, Blackbaud negligently maintained,

disclosed and released Plaintiff’s and the California PHI Subclass members’ medical information

inasmuch as it did not implement adequate security protocols to prevent unauthorized access to

medical information, maintain an adequate electronic security system to prevent data breaches, or

employ industry standard and commercially viable measures to mitigate the risks of any data the

risks of any data breach or otherwise comply with HIPAA data security requirements.

               As a direct and proximate result of Blackbaud’s negligence, it disclosed and

released Plaintiff’s and the California PHI Subclass members’ medical information to an

unauthorized third-party.

               Blackbaud’s unauthorized disclosure of medical records has caused injury to the

Plaintiff and the California PHI Subclass.

               Upon information and belief, Plaintiff’s confidential medical information was

viewed by an unauthorized third party.

               Accordingly, Plaintiff, individually and on behalf of members of the California PHI

Subclass, seek to recover actual, nominal (including $1000 nominal damages per disclosure under

§ 56.36(b)), and statutory damages (including under § 56.36(c)) where applicable, together with

reasonable attorneys’ fees and costs.

                   CLAIMS ON BEHALF OF THE ILLINOIS SUBCLASS

                     COUNT 13: ILLINOIS CONSUMER FRAUD ACT,
                                815 ILCS §§ 505, et seq.

               The Illinois Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeats and alleges Paragraphs 1-375, as if fully



                                                 143
    3:21-cv-01058-JMC         Date Filed 04/09/21     Entry Number 1        Page 145 of 183




alleged herein. This claim is brought individually under the laws of Illinois and on behalf of all

other natural persons whose Private Information was compromised as a result of the Data Breach

and reside in states having similar laws regarding consumer fraud.

               Blackbaud is a “person” as defined by 815 Ill. Comp. Stat. §§ 505/1(c).

               Plaintiff and Illinois Subclass members are “consumers” as defined by 815 Ill.

Comp. Stat. §§ 505/1(e).

               Blackbaud’s conduct as described herein was in the conduct of “trade” or

“commerce” as defined by 815 Ill. Comp. Stat. § 505/1(f).

               Blackbaud’s deceptive, unfair, and unlawful trade acts or practices, in violation of

815 Ill. Comp. Stat. § 505/2, include:

               a.     Failing to implement and maintain reasonable security and privacy
                      measures to protect Plaintiff and Illinois Subclass members’ Private
                      Information, which was a direct and proximate cause of the Data Breach;
               b.     Failing to identify foreseeable security and privacy risks, remediate
                      identified security and privacy risks, and adequately improve security and
                      privacy measures following previous cybersecurity incidents, which was a
                      direct and proximate cause of the Data Breach;
               c.     Failing to comply with common law and statutory duties pertaining to the
                      security and privacy of Plaintiff and Illinois Subclass members’ Private
                      Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
                      HIPAA, 42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, the Illinois
                      Insurance Information and Privacy Protection Act, 215 Ill. Comp. Stat. §
                      5/1014, Illinois laws regulating the use and disclosure of Social Security
                      Numbers, 815 Ill. Comp. Stat § 505/2RR, and the Illinois Uniform
                      Deceptive Trade Practices Act, 815 Ill. Comp. Stat. § 510/2(a), which was
                      a direct and proximate cause of the Data Breach;
               d.     Misrepresenting that it would protect the privacy and confidentiality of
                      Plaintiff and Illinois Subclass members’ Private Information, including by
                      implementing and maintaining reasonable security measures;
               e.     Misrepresenting that it would comply with common law and statutory duties
                      pertaining to the security and privacy of Plaintiff and Illinois Subclass
                      members’ Private Information, including duties imposed by the FTC Act,
                      15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-
                      6505, the Illinois Insurance Information and Privacy Protection Act, 215 Ill.
                      Comp. Stat. § 5/1014, Illinois laws regulating the use and disclosure of


                                               144
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1      Page 146 of 183




                       Social Security Numbers, 815 Ill. Comp. Stat § 505/2RR, and the Illinois
                       Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. § 510/2(a);
               f.      Failing to timely and adequately notify the Social Good Entities, Plaintiffs,
                       and Illinois Subclass members of the Data Breach;
               g.      Misrepresenting that certain sensitive Personal Information was not
                       accessed during the Data Breach, when it was;
               h.      Omitting, suppressing, and concealing the material fact that it did not
                       reasonably or adequately secure Plaintiff and Illinois Subclass members’
                       Private Information; and
               i.      Omitting, suppressing, and concealing the material fact that it did not
                       comply with common law and statutory duties pertaining to the security and
                       privacy of Plaintiff and Illinois Subclass members’ Private Information,
                       including duties imposed by the FTC Act, 15 U.S.C. § 45, HIPAA, 42
                       U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, the Illinois Insurance
                       Information and Privacy Protection Act, 215 Ill. Comp. Stat. § 5/1014,
                       Illinois laws regulating the use and disclosure of Social Security Numbers,
                       815 Ill. Comp. Stat § 505/2RR, and the Illinois Uniform Deceptive Trade
                       Practices Act, 815 Ill. Comp. Stat. § 510/2(a).
               j.      By failing to provide disclose the Data Breach in a timely fashion, in
                       violation of 815 Ill. Comp. Stat. §§ 530/10(a), et seq.
               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Blackbaud’s data security and ability to

protect the confidentiality of consumers’ Private Information.

               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiffs and the Illinois Subclass members, that their

Private Information was not exposed and misled Plaintiffs and the Illinois Subclass members into

believing they did not need to take actions to secure their identities.

               Blackbaud intended to mislead Plaintiff and Illinois Subclass members and induce

them to rely on its misrepresentations and omissions.

               The above unfair and deceptive practices and acts by Blackbaud offend public

policy, and were immoral, unethical, oppressive, and unscrupulous. These acts caused substantial




                                                 145
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1        Page 147 of 183




injury that these consumers could not reasonably avoid; this substantial injury outweighed any

benefits to consumers or to competition.

               Blackbaud acted intentionally, knowingly, and maliciously to violate Illinois’s

Consumer Fraud Act, and recklessly disregarded Plaintiff and Illinois Subclass members’ rights.

               As a direct and proximate result of Blackbaud’s unfair, unlawful, and deceptive

acts and practices, Plaintiff and Illinois Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Private Information.

               Plaintiff and Illinois Subclass members seek all monetary and non-monetary relief

allowed by law, including damages, restitution, punitive damages, injunctive relief, and reasonable

attorneys’ fees and costs.

       COUNT 14: ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT,
                            815 ILCS §§ 510/2, et seq.

               The Illinois Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Illinois Subclass, repeats and alleges Paragraphs 1-375, as if fully

alleged herein. This claim is brought individually under the laws of Illinois and on behalf of all

other natural persons whose Private Information was compromised as a result of the Data Breach

and reside in states having similar laws regarding deceptive trade practices.

               Blackbaud is a “person” as defined by 815 Ill. Comp. Stat. §§ 510/1(5).

               Blackbaud engaged in deceptive trade practices in the conduct of its business, in

violation of 815 Ill. Comp. Stat. §§ 510/2(a), including:

               a.      Representing that goods or services have characteristics that they do not
                       have;


                                                 146
3:21-cv-01058-JMC     Date Filed 04/09/21      Entry Number 1       Page 148 of 183




        b.     Representing that goods or services are of a particular standard, quality, or
               grade if they are of another;
        c.     Advertising goods or services with intent not to sell them as advertised; and
        d.     Engaging in other conduct that creates a likelihood of confusion or
               misunderstanding.
        Blackbaud’s deceptive trade practices include:

        a.     Failing to implement and maintain reasonable security and privacy
               measures to protect Plaintiff and Illinois Subclass members’ Private
               Information, which was a direct and proximate cause of the Data Breach;
        b.     Failing to identify foreseeable security and privacy risks, remediate
               identified security and privacy risks, and adequately improve security and
               privacy measures following previous cybersecurity incidents, which was a
               direct and proximate cause of the Data Breach;
        c.     Failing to comply with common law and statutory duties pertaining to the
               security and privacy of Plaintiff and Illinois Subclass members’ Private
               Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
               HIPAA, 42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, the Illinois
               Insurance Information and Privacy Protection Act, 215 Ill. Comp. Stat. §
               5/1014, Illinois laws regulating the use and disclosure of Social Security
               Numbers, 815 Ill. Comp. Stat § 505/2RR, and the Illinois Uniform
               Deceptive Trade Practices Act, 815 Ill. Comp. Stat. § 510/2(a), which was
               a direct and proximate cause of the Data Breach;
        d.     Misrepresenting that it would protect the privacy and confidentiality of
               Plaintiff and Illinois Subclass members’ Private Information, including by
               implementing and maintaining reasonable security measures;
        e.     Misrepresenting that it would comply with common law and statutory duties
               pertaining to the security and privacy of Plaintiff and Illinois Subclass
               members’ Private Information, including duties imposed by the FTC Act,
               15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-
               6505, the Illinois Insurance Information and Privacy Protection Act, 215 Ill.
               Comp. Stat. § 5/1014, Illinois laws regulating the use and disclosure of
               Social Security Numbers, 815 Ill. Comp. Stat § 505/2RR, and the Illinois
               Uniform Deceptive Trade Practices Act, 815 Ill. Comp. Stat. § 510/2(a);
        f.     Failing to timely and adequately notify the Social Good Entities, Plaintiffs,
               and Illinois Subclass members of the Data Breach;
        g.     Misrepresenting that certain sensitive Personal Information was not
               accessed during the Data Breach, when it was;
        h.     Omitting, suppressing, and concealing the material fact that it did not
               reasonably or adequately secure Plaintiff and Illinois Subclass members’
               Private Information; and



                                        147
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1        Page 149 of 183




               i.      Omitting, suppressing, and concealing the material fact that it did not
                       comply with common law and statutory duties pertaining to the security and
                       privacy of Plaintiff and Illinois Subclass members’ Private Information,
                       including duties imposed by the FTC Act, 15 U.S.C. § 45, HIPAA, 42
                       U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, the Illinois Insurance
                       Information and Privacy Protection Act, 215 Ill. Comp. Stat. § 5/1014,
                       Illinois laws regulating the use and disclosure of Social Security Numbers,
                       815 Ill. Comp. Stat § 505/2RR, and the Illinois Uniform Deceptive Trade
                       Practices Act, 815 Ill. Comp. Stat. § 510/2(a)).
               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Blackbaud’s data security and ability to

protect the confidentiality of consumers’ Private Information.

               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiffs and the Illinois Subclass members, that their

Private Information was not exposed and misled Plaintiffs and the Illinois Subclass members into

believing they did not need to take actions to secure their identities.

               The above unfair and deceptive practices and acts by Blackbaud were immoral,

unethical, oppressive, and unscrupulous. These acts caused substantial injury to Plaintiff and

Illinois Subclass members that they could not reasonably avoid; this substantial injury outweighed

any benefits to consumers or to competition.

               As a direct and proximate result of Blackbaud’s unfair, unlawful, and deceptive

trade practices, Plaintiff and Illinois Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Private Information.

               Plaintiff and Illinois Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief and reasonable attorney’s fees.


                                                 148
    3:21-cv-01058-JMC        Date Filed 04/09/21       Entry Number 1         Page 150 of 183




                CLAIMS ON BEHALF OF THE MARYLAND SUBCLASS

              COUNT 15: MARYLAND CONSUMER PROTECTION ACT,
                         Md. Comm. Code §§ 13-301, et seq.

               The Maryland Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Maryland Subclass, repeats and alleges Paragraphs 1-375, as if

fully alleged herein. This claim is brought individually under the laws of Maryland and on behalf

of all other natural persons whose Private Information was compromised as a result of the Data

Breach and reside in states having similar laws regarding consumer protection.

               Blackbaud is a person as defined by Md. Comm. Code § 13-101(h).

               Blackbaud’s conduct as alleged herein related to “sales,” “offers for sale,” or

“bailment” as defined by Md. Comm. Code § 13-101(i) and § 13-303.

               Maryland Subclass members are “consumers” as defined by Md. Comm. Code §

13-101(c).

               Blackbaud’ advertises, offers, or sell “consumer goods” or “consumer services” as

defined by Md. Comm. Code § 13-101(d).

               Blackbaud advertised, offered, or sold goods or services in Maryland and engaged

in trade or commerce directly or indirectly affecting the people of Maryland.

               Blackbaud engaged in unfair and deceptive trade practices, in violation of Md.

Comm. Code § 13-301, including:

               a.     False or misleading oral or written representations that have the capacity,
                      tendency, or effect of deceiving or misleading consumers;
               b.     Representing that consumer goods or services have a characteristic that they
                      do not have;
               c.     Representing that consumer goods or services are of a particular standard,
                      quality, or grade that they are not;
               d.     Failing to state a material fact where the failure deceives or tends to deceive;




                                                149
    3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1       Page 151 of 183




              e.      Advertising or offering consumer goods or services without intent to sell,
                      lease, or rent them as advertised or offered;
              f.      Deception, fraud, false pretense, false premise, misrepresentation, or
                      knowing concealment, suppression, or omission of any material fact with
                      the intent that a consumer rely on the same in connection with the promotion
                      or sale of consumer goods or services or the subsequent performance with
                      respect to an agreement, sale lease or rental.
              Blackbaud engaged in these unfair and deceptive trade practices in connection with

offering for sale or selling consumer goods or services, in violation of Md. Comm. Code § 13-303,

including:

              a.      Failing to implement and maintain reasonable security and privacy
                      measures to protect Plaintiff and Maryland Subclass members’ Private
                      Information, which was a direct and proximate cause of the Data Breach;
              b.      Failing to identify foreseeable security and privacy risks, remediate
                      identified security and privacy risks, and adequately improve security and
                      privacy measures following previous cybersecurity incidents, which was a
                      direct and proximate cause of the Data Breach;
              c.      Failing to comply with common law and statutory duties pertaining to the
                      security and privacy of Plaintiff and Maryland Subclass members’ Private
                      Information, including duties imposed by FTC Act, 15 U.S.C. § 45, HIPAA,
                      42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, and the Maryland
                      Personal Information Protection Act, Md. Comm. Code § 14-3503, which
                      was a direct and proximate cause of the Data Breach;
              d.      Misrepresenting that it would protect the privacy and confidentiality of
                      Plaintiff and Maryland Subclass members’ Private Information, including
                      by implementing and maintaining reasonable security measures;
              e.      Misrepresenting that it would comply with common law and statutory duties
                      pertaining to the security and privacy of Plaintiff and Maryland Subclass
                      members’ Private Information, including duties imposed by the FTC Act,
                      15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-
                      6505, and the Maryland Personal Information Protection Act, Md. Comm.
                      Code § 14-3503;
              f.      Failing to timely and adequately notify the Social Good Entities, Plaintiffs,
                      and Maryland Subclass members of the Data Breach;
              g.      Misrepresenting that certain sensitive Personal Information was not
                      accessed during the Data Breach, when it was;
              h.      Omitting, suppressing, and concealing the material fact that it did not
                      reasonably or adequately secure Plaintiff and Maryland Subclass members’
                      Private Information; and



                                               150
    3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1        Page 152 of 183




               i.      Omitting, suppressing, and concealing the material fact that it did not
                       comply with common law and statutory duties pertaining to the security and
                       privacy of Plaintiff and Maryland Subclass members’ Private Information,
                       including duties imposed by the FTC Act, 15 U.S.C. § 45, HIPAA, 42
                       U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, and the Maryland
                       Personal Information Protection Act, Md. Comm. Code § 14-3503.
               j.      Failing to take reasonable steps to protect against the unauthorized access
                       or use of the personal information belonging to Plaintiff and Maryland
                       Subclass members in violation of the Maryland Personal Information
                       Protection Act, Md. Comm. Code §§14-3501 et seq.
               k.      Publicly posting or displaying Social Security numbers belonging to the
                       Plaintiff and Maryland Subclass members in violation of the Social Security
                       Number Privacy Act, Md. Comm. Code §14-3401 et. seq.
               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Blackbaud’s data security and ability to

protect the confidentiality of consumers’ Private Information. Blackbaud’s misrepresentations and

omissions would have been important to a significant number of consumers in making financial

decisions.

               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiffs and the Maryland Subclass members, that

their Private Information was not exposed and misled Plaintiffs and the Maryland Subclass

members into believing they did not need to take actions to secure their identities.

               Blackbaud intended to mislead Plaintiff and Maryland Subclass members and

induce them to rely on its misrepresentations and omissions.

               Had Blackbaud disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Blackbaud would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Blackbaud was trusted with sensitive and valuable Private Information

regarding millions of consumers, including Plaintiffs, the Class, and the Maryland Subclass.



                                                151
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1       Page 153 of 183




Blackbaud accepted the responsibility of being a steward of this data while keeping the inadequate

state of its security controls secret from the public. Accordingly, because Blackbaud held itself out

as maintaining a secure platform for Private Information data, Plaintiffs, the Class, and the

Maryland Subclass members acted reasonably in relying on Blackbaud’s misrepresentations and

omissions, the truth of which they could not have discovered.

               Blackbaud acted intentionally, knowingly, and maliciously to violate Maryland’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Maryland Subclass members’

rights.

               As a direct and proximate result of Blackbaud’s unfair and deceptive acts and

practices, Plaintiff and Maryland Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Private Information.

               Plaintiff and Maryland Subclass members seek all monetary and non-monetary

relief allowed by law, including damages, disgorgement, injunctive relief, and attorneys’ fees and

costs.

    COUNT 16: MARYLAND CONFIDENTIALITY OF MEDICAL RECORDS ACT,
                    Md. Health-Gen. Code § 4-301, et seq.

               The Maryland Plaintiff identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Maryland PHI Subclass, repeats and alleges Paragraphs 1-375,

as if fully alleged herein. This claim is brought individually under the laws of Maryland and on

behalf of all other natural persons whose Private Information was compromised as a result of the




                                                152
    3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1        Page 154 of 183




Data Breach and reside in states having similar laws regarding the confidentiality of medical

records.

               The Maryland Confidentiality of Medical Record Act (“MCMRA”) prohibits,

among other things, unauthorized disclosure of private medical records. Md. Code Health-Gen. §

4-302(a).

               Plaintiff provided her PHI to a Social Good Entity which is a “health care provider”

as defined by Md. Code Health-Gen. § 4-301(g)(1).

               Blackbaud is an “agent” of the Social Good Entity to which Plaintiff provided her

PHI and therefore is a health care provider as defined by Md. Code Health-Gen. § 4-301(g)(1).

               Blackbaud is also “person” to whom medical records are disclosed as defined by

MD Code Health-Gen. § 4-302, and therefore subject to the requirements of the MCMRA.

               Plaintiff [] is a “patient”, as defined by Md. Code Ann., Health-Gen. § 4-301(k), of

the Social Good Entity to which she provided her PHI.

               Blackbaud stored on its computer system “medical records” as defined by Md.

Code Health-Gen. § 4-301(h)(i)(1) pertaining to the Plaintiff and the Maryland PHI Subclass.

               Blackbaud disclosed medical records pertaining to the Plaintiff and the Maryland

PHI Subclass without their authorization and for no other reason permitted by Md. Code Health-

Gen. § 4-302, and therefore violated Md. Code Health-Gen. § 4-302.

               Disclosure of medical records to unauthorized individuals resulted from the

affirmative actions of Blackbaud in maintaining the security of its computer system at levels that

allowed hackers to improperly access and copy private medical records of the Plaintiff and the

Maryland PHI Subclass.




                                               153
    3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1       Page 155 of 183




               Blackbaud’s unauthorized disclosure of medical records has caused injury to the

Plaintiff and the Maryland PHI Subclass.

               The Plaintiff and the Maryland PHI Subclass seek relief pursuant to Md. Code

Health-Gen. § 4-309, including actual damages for Blackbaud’s knowing violations of Md. Code

Health-Gen. § 4-302.

                 CLAIMS ON BEHALF OF THE MICHIGAN SUBCLASS

            COUNT 17: MICHIGAN IDENTITY THEFT PROTECTION ACT,
                      Mich. Comp. Laws Ann. §§ 445.72, et seq.

               The Michigan Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Michigan Subclass, repeats and alleges Paragraphs 1-375, as if

fully alleged herein. This claim is brought individually under the laws of Michigan and on behalf

of all other natural persons whose Private Information was compromised as a result of the Data

Breach and reside in states having similar laws regarding identity theft protection.

               Blackbaud is a business that owns or licenses computerized data that includes

“personal information” as defined by Mich. Comp. Laws Ann. § 445.72(1).

               Plaintiff’s and Michigan Subclass members’ Private Information includes

“personal information” as covered under Mich. Comp. Laws Ann. § 445.72(1).

               Blackbaud is required to accurately notify Plaintiff and Michigan Subclass

members if it discovers a security breach, or receives notice of a security breach (where

unencrypted and unredacted Private Information was accessed or acquired by unauthorized

persons), without unreasonable delay under Mich. Comp. Laws Ann. § 445.72(1).

               Because Blackbaud discovered a security breach and had notice of a security breach

(where unencrypted and unredacted Private Information was accessed or acquired by unauthorized




                                                154
    3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1       Page 156 of 183




persons), Blackbaud had an obligation to disclose the Data Breach in a timely and accurate fashion

as mandated by Mich. Comp. Laws Ann. § 445.72(4).

               By failing to disclose the Data Breach in a timely and accurate manner, Blackbaud

violated Mich. Comp. Laws Ann. § 445.72(4).

               As a direct and proximate result of Blackbaud’s violations of Mich. Comp. Laws

Ann. § 445.72(4), Plaintiff and Michigan Subclass members suffered damages, as described above.

               Plaintiff and Michigan Subclass members seek relief under Mich. Comp. Laws

Ann. § 445.72(13), including a civil fine.

               COUNT 18: MICHIGAN CONSUMER PROTECTION ACT,
                      Mich. Comp. Laws Ann. §§ 445.903, et seq.

               The Michigan Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Michigan Subclass, repeats and alleges Paragraphs 1-375, as if

fully alleged herein. This claim is brought individually under the laws of Michigan and on behalf

of all other natural persons whose Private Information was compromised as a result of the Data

Breach and reside in states having similar laws regarding consumer protection.

               Blackbaud and Michigan Subclass members are “persons” as defined by Mich.

Comp. Laws Ann. § 445.903(d).

               Blackbaud advertised, offered, or sold goods or services in Michigan and engaged

in trade or commerce directly or indirectly affecting the people of Michigan, as defined by Mich.

Comp. Laws Ann. § 445.903(g).

               Blackbaud engaged in unfair, unconscionable, and deceptive practices in the

conduct of trade and commerce, in violation of Mich. Comp. Laws Ann. § 445.903(1), including:

               a.     Representing that its goods and services have characteristics, uses, and
                      benefits that they do not have, in violation of Mich. Comp. Laws Ann. §
                      445.903(1)(c);



                                               155
3:21-cv-01058-JMC    Date Filed 04/09/21      Entry Number 1        Page 157 of 183




        b.    Representing that its goods and services are of a particular standard or
              quality if they are of another in violation of Mich. Comp. Laws Ann. §
              445.903(1)(e);
        c.    Making a representation or statement of fact material to the transaction such
              that a person reasonably believes the represented or suggested state of
              affairs to be other than it actually is, in violation of Mich. Comp. Laws Ann.
              § 445.903(1)(bb); and
        d.    Failing to reveal facts that are material to the transaction in light of
              representations of fact made in a positive matter, in violation of Mich.
              Comp. Laws Ann. § 445.903(1)(cc).
        e.    Blackbaud’s unfair, unconscionable, and deceptive practices include:
        f.    Failing to implement and maintain reasonable security and privacy
              measures to protect Plaintiff and Michigan Subclass members’ Private
              Information, which was a direct and proximate cause of the Data Breach;
        g.    Failing to identify foreseeable security and privacy risks, remediate
              identified security and privacy risks, and adequately improve security and
              privacy measures following previous cybersecurity incidents, which was a
              direct and proximate cause of the Data Breach;
        h.    Failing to comply with common law and statutory duties pertaining to the
              security and privacy of Plaintiff and Michigan Subclass members’ Private
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
              HIPAA, 42 U.S.C. § 1320d, and COPPA, 15 U.S.C. §§ 6501-6505, which
              was a direct and proximate cause of the Data Breach;
        i.    Misrepresenting that it would protect the privacy and confidentiality of
              Plaintiff and Michigan Subclass members’ Private Information, including
              by implementing and maintaining reasonable security measures;
        j.    Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Michigan Subclass
              members’ Private Information, including duties imposed by the FTC Act,
              15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d, and COPPA, 15 U.S.C. §§
              6501-6505;
        k.    Failing to timely and adequately notify the Social Good Entities, Plaintiffs,
              and Michigan Subclass members of the Data Breach;
        l.    Misrepresenting that certain sensitive Personal Information was not
              accessed during the Data Breach, when it was;
        m.    Omitting, suppressing, and concealing the material fact that it did not
              reasonably or adequately secure Plaintiff and Michigan Subclass members’
              Private Information; and
        n.    Omitting, suppressing, and concealing the material fact that it did not
              comply with common law and statutory duties pertaining to the security and
              privacy of Plaintiff and Michigan Subclass members’ Private Information,


                                       156
    3:21-cv-01058-JMC           Date Filed 04/09/21    Entry Number 1        Page 158 of 183




                        including duties imposed by the FTC Act, 15 U.S.C. § 1681e, HIPAA, 42
                        U.S.C. § 1320d, and COPPA, 15 U.S.C. §§ 6501-6505.
                Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Blackbaud’s data security and ability to

protect the confidentiality of consumers’ Private Information.

                Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiffs and the Michigan Subclass members, that

their Private Information was not exposed and misled Plaintiffs and the Michigan Subclass

members into believing they did not need to take actions to secure their identities.

                Blackbaud intended to mislead Plaintiff and Michigan Subclass members and

induce them to rely on its misrepresentations and omissions.

                Blackbaud acted intentionally, knowingly, and maliciously to violate Michigan’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Michigan Subclass members’

rights.

                As a direct and proximate result of Blackbaud’s unfair, unconscionable, and

deceptive practices, Plaintiff and Michigan Subclass members have suffered and will continue to

suffer injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Private Information.

                Plaintiff and Michigan Subclass members seek all monetary and non-monetary

relief allowed by law, including the greater of actual damages or $250, injunctive relief, and any

other relief that is just and proper.




                                                157
    3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1       Page 159 of 183




                    CLAIMS ON BEHALF OF THE NEW YORK SUBCLASS

                    COUNT 19: NEW YORK GENERAL BUSINESS LAW,
                            N.Y. Gen. Bus. Law §§ 349, et seq.

               The New York Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the New York Subclass, repeats and alleges Paragraphs 1-375, as if

fully alleged herein. This claim is brought individually under the laws of New York and on behalf

of all other natural persons whose Private Information was compromised as a result of the Data

Breach and reside in states having similar laws regarding deceptive acts or practices.

               Blackbaud engaged in deceptive acts or practices in the conduct of its business,

trade, and commerce or furnishing of services, in violation of N.Y. Gen. Bus. Law § 349,

including:

               a.      Failing to implement and maintain reasonable security and privacy
                       measures to protect Plaintiff and New York Subclass members’ Private
                       Information, which was a direct and proximate cause of the Data Breach;
               b.      Failing to identify foreseeable security and privacy risks, remediate
                       identified security and privacy risks, and adequately improve security and
                       privacy measures following previous cybersecurity incidents, which was a
                       direct and proximate cause of the Data Breach;
               c.      Failing to comply with common law and statutory duties pertaining to the
                       security and privacy of Plaintiff and New York Subclass members’ Private
                       Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
                       HIPAA, 42 U.S.C. § 1320d, and COPPA, 15 U.S.C. §§ 6501-6505, which
                       was a direct and proximate cause of the Data Breach;
               d.      Misrepresenting that it would protect the privacy and confidentiality of
                       Plaintiff and New York Subclass members’ Private Information, including
                       by implementing and maintaining reasonable security measures;
               e.      Misrepresenting that it would comply with common law and statutory duties
                       pertaining to the security and privacy of Plaintiff and New York Subclass
                       members’ Private Information, including duties imposed by the FTC Act,
                       15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d, and COPPA, 15 U.S.C. §§
                       6501-6505;
               f.      Failing to timely and adequately notify the Social Good Entities, Plaintiffs,
                       and New York Subclass members of the Data Breach;




                                                158
    3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1        Page 160 of 183




               g.      Misrepresenting that certain sensitive Personal Information was not
                       accessed during the Data Breach, when it was;
               h.      Omitting, suppressing, and concealing the material fact that it did not
                       reasonably or adequately secure Plaintiff and New York Subclass members’
                       Private Information; and
               i.      Omitting, suppressing, and concealing the material fact that it did not
                       comply with common law and statutory duties pertaining to the security and
                       privacy of Plaintiff and Subclass members’ Private Information, including
                       duties imposed by the FTC Act, 15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d,
                       and COPPA, 15 U.S.C. §§ 6501-6505.
               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Blackbaud’s data security and ability to

protect the confidentiality of consumers’ Private Information.

               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiffs and the New York Subclass members, that

their Private Information was not exposed and misled Plaintiffs and the New York Subclass

members into believing they did not need to take actions to secure their identities.

               Blackbaud acted intentionally, knowingly, and maliciously to violate New York’s

General Business Law, and recklessly disregarded Plaintiff and New York Subclass members’

rights.

               As a direct and proximate result of Blackbaud’s deceptive and unlawful acts and

practices, Plaintiff and New York Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Private Information.




                                                159
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1      Page 161 of 183




               Blackbaud’s deceptive and unlawful acts and practices complained of herein

affected the public interest and consumers at large, including the millions of New Yorkers affected

by the Data Breach.

               The above deceptive and unlawful practices and acts by Blackbaud caused

substantial injury to Plaintiff and New York Subclass members that they could not reasonably

avoid.

               Plaintiff and New York Subclass members seek all monetary and non-monetary

relief allowed by law, including actual damages or statutory damages of $50 (whichever is greater),

treble damages, injunctive relief, and attorney’s fees and costs.

                      CLAIMS ON BEHALF OF THE OHIO SUBCLASS

               COUNT 20: OHIO DECEPTIVE TRADE PRACTICES ACT,
                          Ohio Rev. Code §§ 4165.01, et seq.

               The Ohio Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Ohio Subclass, repeats and alleges Paragraphs 1-375, as if fully

alleged herein. This claim is brought individually under the laws of Ohio and on behalf of all other

natural persons whose Private Information was compromised as a result of the Data Breach and

reside in states having similar laws regarding deceptive trade practices.

               Blackbaud, Plaintiff, and Ohio Subclass members are a “person,” as defined by

Ohio Rev. Code § 4165.01(D).

               Blackbaud advertised, offered, or sold goods or services in Ohio and engaged in

trade or commerce directly or indirectly affecting the people of Ohio.

               Blackbaud engaged in deceptive trade practices in the course of its business and

vocation, in violation of Ohio Rev. Code § 4165.02, including:




                                                160
3:21-cv-01058-JMC    Date Filed 04/09/21      Entry Number 1        Page 162 of 183




        a.    Representing that its goods and services have characteristics, uses, benefits,
              or qualities that they do not have, in violation of Ohio Rev. Code §
              4165.02(A)(7);
        b.    Representing that its goods and services are of a particular standard or
              quality when they are of another, in violation of Ohio Rev. Code §
              4165.02(A)(9); and
        c.    Advertising its goods and services with intent not to sell them as advertise,
              in violation of Ohio Rev. Code § 4165.02(A)(11).
        d.    Blackbaud’s deceptive trade practices include:
        e.    Failing to implement and maintain reasonable security and privacy
              measures to protect Plaintiff and Ohio Subclass members’ Private
              Information, which was a direct and proximate cause of the Data Breach;
        f.    Failing to identify foreseeable security and privacy risks, remediate
              identified security and privacy risks, and adequately improve security and
              privacy measures following previous cybersecurity incidents, which was a
              direct and proximate cause of the Data Breach;
        g.    Failing to comply with common law and statutory duties pertaining to the
              security and privacy of Plaintiff and Ohio Subclass members’ Private
              Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
              HIPAA, 42 U.S.C. § 1320d, and COPPA, 15 U.S.C. §§ 6501-6505, which
              was a direct and proximate cause of the Data Breach;
        h.    Misrepresenting that it would protect the privacy and confidentiality of
              Plaintiff and Ohio Subclass members’ Private Information, including by
              implementing and maintaining reasonable security measures;
        i.    Misrepresenting that it would comply with common law and statutory duties
              pertaining to the security and privacy of Plaintiff and Ohio Subclass
              members’ Private Information, including duties imposed by the FTC Act,
              15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d, and COPPA, 15 U.S.C. §§
              6501-6505;
        j.    Failing to timely and adequately notify the Social Good Entities, Plaintiffs,
              and Ohio Subclass members of the Data Breach;
        k.    Misrepresenting that certain sensitive Personal Information was not
              accessed during the Data Breach, when it was;
        l.    Omitting, suppressing, and concealing the material fact that it did not
              reasonably or adequately secure Plaintiff and Ohio Subclass members’
              Private Information; and
        m.    Omitting, suppressing, and concealing the material fact that it did not
              comply with common law and statutory duties pertaining to the security and
              privacy of Plaintiff and Ohio Subclass members’ Private Information,
              including duties imposed by the FTC Act, 15 U.S.C. § 45, HIPAA, 42
              U.S.C. § 1320d, and COPPA, 15 U.S.C. §§ 6501-6505.


                                       161
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1       Page 163 of 183




                Blackbaud did not engage in reasonable data security measures and/or did not

follow its own data security measures in place at the time of the Data Breach.

                Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Blackbaud’s data security and ability to

protect the confidentiality of consumers’ Private Information.

                Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiffs and the Ohio Subclass members, that their

Private Information was not exposed and misled Plaintiffs and the Ohio Subclass members into

believing they did not need to take actions to secure their identities.

                Blackbaud intended to mislead Plaintiff and Ohio Subclass members and induce

them to rely on its misrepresentations and omissions.

                Blackbaud acted intentionally, knowingly, and maliciously to violate Ohio’s

Deceptive Trade Practices Act, and recklessly disregarded Plaintiff and Ohio Subclass members’

rights.

                As a direct and proximate result of Blackbaud’s deceptive trade practices, Plaintiff

and Ohio Subclass members have suffered and will continue to suffer injury, ascertainable losses

of money or property, and monetary and non-monetary damages, including from fraud and identity

theft; time and expenses related to monitoring their financial accounts for fraudulent activity; an

increased, imminent risk of fraud and identity theft; and loss of value of their Private Information.

                Plaintiff and Ohio Subclass members seek all monetary and non-monetary relief

allowed by law, including injunctive relief, actual damages, attorneys’ fees, and any other relief

that is just and proper.




                                                 162
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1         Page 164 of 183




                    CLAIMS ON BEHALF OF THE OREGON SUBCLASS

             COUNT 21: OREGON UNLAWFUL TRADE PRACTICES ACT,
                          Or. Rev. Stat. §§ 646.608, et seq.

               The Oregon Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Oregon Subclass, repeats and alleges Paragraphs 1-375, as if fully

alleged herein. This claim is brought individually under the laws of Oregon and on behalf of all

other natural persons whose Private Information was compromised as a result of the Data Breach

and reside in states having similar laws regarding unlawful trade practices.

               Blackbaud is a “person,” as defined by Or. Rev. Stat. § 646.605(4).

               Blackbaud engaged in the sale of “goods and services,” as defined by Or. Rev. Stat.

§ 646.605(6)(a).

               Blackbaud sold “goods or services,” as defined by Or. Rev. Stat. § 646.605(6)(a).

               Blackbaud advertised, offered, or sold goods or services in Oregon and engaged in

trade or commerce directly or indirectly affecting the people of Oregon.

               Blackbaud engaged in unlawful practices in the course of its business and

occupation, in violation of Or. Rev. Stat. § 646.608, included the following:

               a.      Representing that its goods and services have approval, characteristics,
                       uses, benefits, and qualities that they do not have, in violation of Or. Rev.
                       Stat. § 646.608(1)(e);
               b.      Representing that its goods and services are of a particular standard or
                       quality if they are of another, in violation of Or. Rev. Stat. § 646.608(1)(g);
               c.      Advertising its goods or services with intent not to provide them as
                       advertised, in violation of Or. Rev. Stat. § 646.608(1)(i); and
               d.      Concurrent with tender or delivery of its goods and services, failing to
                       disclose any known material defect, in violation of Or. Rev. Stat. §
                       646.608(1)(t).
               e.      Blackbaud’s unlawful practices include:
               f.      Failing to implement and maintain reasonable security and privacy
                       measures to protect Plaintiff and Oregon Subclass members’ Private
                       Information, which was a direct and proximate cause of the Data Breach;


                                                163
    3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1       Page 165 of 183




               g.     Failing to identify foreseeable security and privacy risks, remediate
                      identified security and privacy risks, and adequately improve security and
                      privacy measures following previous cybersecurity incidents, which was a
                      direct and proximate cause of the Data Breach;
               h.     Failing to comply with common law and statutory duties pertaining to the
                      security and privacy of Plaintiff and Oregon Subclass members’ Private
                      Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
                      HIPAA, 42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, and
                      Oregon’s Consumer Identity Theft Protection Act, Or. Rev. Stat. §§
                      646A.600, et seq., which was a direct and proximate cause of the Data
                      Breach;
               i.     Misrepresenting that it would protect the privacy and confidentiality of
                      Plaintiff and Oregon Subclass members’ Private Information, including by
                      implementing and maintaining reasonable security measures;
               j.     Misrepresenting that it would comply with common law and statutory duties
                      pertaining to the security and privacy of Plaintiff and Oregon Subclass
                      members’ Private Information, including duties imposed by the FTC Act,
                      15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-
                      6505, and Oregon’s Consumer Identity Theft Protection Act, Or. Rev. Stat.
                      §§ 646A.600, et seq.;
               k.     Failing to timely and adequately notify the Social Good Entities, Plaintiffs,
                      and Oregon Subclass members of the Data Breach;
               l.     Misrepresenting that certain sensitive Personal Information was not
                      accessed during the Data Breach, when it was;
               m.     Omitting, suppressing, and concealing the material fact that it did not
                      reasonably or adequately secure Plaintiff and Oregon Subclass members’
                      Private Information; and
               n.     Omitting, suppressing, and concealing the material fact that it did not
                      comply with common law and statutory duties pertaining to the security and
                      privacy of Plaintiff and Oregon Subclass members’ Private Information,
                      including duties imposed by the FTC Act, 15 U.S.C. § 45, HIPAA, 42
                      U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, and Oregon’s Consumer
                      Identity Theft Protection Act, Or. Rev. Stat. §§ 646A.600, et seq.
               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Blackbaud’s data security and ability to

protect the confidentiality of consumers’ Private Information.

               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiffs and the Oregon Subclass members, that their



                                               164
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1       Page 166 of 183




Private Information was not exposed and misled Plaintiffs and the Oregon Subclass members into

believing they did not need to take actions to secure their identities.

               Blackbaud intended to mislead Plaintiff and Oregon Subclass members and induce

them to rely on its misrepresentations and omissions.

               Had Blackbaud disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Blackbaud would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Blackbaud was trusted with sensitive and valuable Private Information

regarding millions of consumers, including Plaintiffs, the Class, and the Oregon Subclass.

Blackbaud accepted the responsibility of being a steward of this data while keeping the inadequate

state of its security controls secret from the public. Accordingly, because Blackbaud held itself out

as maintaining a secure platform for Private Information data, Plaintiffs, the Class, and the Oregon

Subclass members acted reasonably in relying on Blackbaud’s misrepresentations and omissions,

the truth of which they could not have discovered.

               Blackbaud acted intentionally, knowingly, and maliciously to violate Oregon’s

Unlawful Trade Practices Act, and recklessly disregarded Plaintiff and Oregon Subclass members’

rights.

               As a direct and proximate result of Blackbaud’s unlawful practices, Plaintiff and

Oregon Subclass members have suffered and will continue to suffer injury, ascertainable losses of

money or property, and monetary and non-monetary damages, including from fraud and identity

theft; time and expenses related to monitoring their financial accounts for fraudulent activity; an

increased, imminent risk of fraud and identity theft; and loss of value of their Private Information.




                                                 165
    3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1        Page 167 of 183




               Plaintiff and Oregon Subclass members seek all monetary and non-monetary relief

allowed by law, including equitable relief, actual damages or statutory damages of $200 per

violation (whichever is greater), punitive damages, and reasonable attorneys’ fees and costs.

            CLAIMS ON BEHALF OF THE SOUTH CAROLINA SUBCLASS

           COUNT 22: SOUTH CAROLINA DATA BREACH SECURITY ACT,
                        S.C. Code Ann. §§ 39-1-90, ET SEQ.

               The South Carolina Plaintiff(s) identified above (“Plaintiff(s),” for purposes of this

Count), individually and on behalf of the Nationwide Class and South Carolina Subclass, repeats

and alleges Paragraphs 1-375, as if fully alleged herein. This claim is brought individually under

the laws of South Carolina and on behalf of all other natural persons whose Private Information

was compromised as a result of the Data Breach and reside in states having similar laws regarding

data breach security.

               Blackbaud is a business that owns or licenses computerized data or other data that

includes personal identifying information as defined by S.C. Code Ann. § 39-1-90(A).

               Plaintiffs, the Class and South Carolina Subclass members’ Private Information

includes personal identifying information as covered under S.C. Code Ann. § 39-1-90(D)(3).

               Blackbaud is required to adequately notify Plaintiffs, the Class and South Carolina

Subclass members following discovery or notification of a breach of its data security program if

Private Information that was not rendered unusable through encryption, redaction, or other

methods was, or was reasonably believed to have been, acquired by an unauthorized person,

creating a material risk of harm, in the most expedient time possible and without unreasonable

delay under S.C. Code Ann. § 39-1-90(A).

               Because Blackbaud discovered a breach of its data security program in which

Private Information that was not rendered unusable through encryption, redaction, or other



                                                166
    3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1        Page 168 of 183




methods, was, or was reasonably believed to have been, acquired by an unauthorized person,

creating a material risk of harm, Blackbaud had an obligation to disclose the Data Breach in a

timely and accurate fashion as mandated by S.C. Code Ann. § 39-1-90(A).

               By failing to disclose the Data Breach in a timely and accurate manner, Blackbaud

violated S.C. Code Ann. § 39-1-90(A).

               As a direct and proximate result of Blackbaud’s violations of S.C. Code Ann. § 39-

1-90(A), Plaintiff, the Class and South Carolina Subclass members suffered damages, as described

above.

               Plaintiff, the Class and South Carolina Subclass members seek relief under S.C.

Code Ann. § 39-1-90(G), including actual damages and injunctive relief.

                    CLAIMS ON BEHALF OF THE TEXAS SUBCLASS

 COUNT 23: DECEPTIVE TRADE PRACTICES—CONSUMER PROTECTION ACT,
                  Texas Bus. & Com. Code §§ 17.41, et seq.

               The Texas Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Texas Subclass, repeats and alleges Paragraphs 1-375, as if fully

alleged herein. This claim is brought individually under the laws of Texas and on behalf of all

other natural persons whose Private Information was compromised as a result of the Data Breach

and reside in states having similar laws regarding consumer protection.

               Blackbaud is a “person,” as defined by Tex. Bus. & Com. Code § 17.45(3).

               Plaintiffs and the Texas Subclass members are “consumers,” as defined by Tex.

Bus. & Com. Code § 17.45(4).

               Blackbaud advertised, offered, or sold goods or services in Texas and engaged in

trade or commerce directly or indirectly affecting the people of Texas, as defined by Tex. Bus. &

Com. Code § 17.45(6).



                                               167
   3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1       Page 169 of 183




              Blackbaud engaged in false, misleading, or deceptive acts and practices, in

violation of Tex. Bus. & Com. Code § 17.46(b), including:

              a.     Representing that goods or services have sponsorship, approval,
                     characteristics, ingredients, uses, benefits or quantities that they do not
                     have;
              b.     Representing that goods or services are of a particular standard, quality or
                     grade, if they are of another; and
              c.     Advertising goods or services with intent not to sell them as advertised.
              d.     Blackbaud’s false, misleading, and deceptive acts and practices include:
              e.     Failing to implement and maintain reasonable security and privacy
                     measures to protect Plaintiff and Texas Subclass members’ Private
                     Information, which was a direct and proximate cause of the Data Breach;
              f.     Failing to identify foreseeable security and privacy risks, remediate
                     identified security and privacy risks, and adequately improve security and
                     privacy measures following previous cybersecurity incidents, which was a
                     direct and proximate cause of the Data Breach;
              g.     Failing to comply with common law and statutory duties pertaining to the
                     security and privacy of Plaintiff and Texas Subclass members’ Private
                     Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
                     HIPAA, 42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, and Texas’s
                     data security statute, Tex. Bus. & Com. Code § 521.052, which was a direct
                     and proximate cause of the Data Breach;
              h.     Misrepresenting that it would protect the privacy and confidentiality of
                     Plaintiff and Texas Subclass members’ Private Information, including by
                     implementing and maintaining reasonable security measures;
              i.     Misrepresenting that it would comply with common law and statutory duties
                     pertaining to the security and privacy of Plaintiff and Texas Subclass
                     members’ Private Information, including duties imposed by the FTC Act,
                     15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-
                     6505, and Texas’s data security statute, Tex. Bus. & Com. Code § 521.052;
              j.     Failing to timely and adequately notify the Social Good Entities, Plaintiffs,
                     and Texas Subclass members of the Data Breach;
              k.     Misrepresenting that certain sensitive Personal Information was not
                     accessed during the Data Breach, when it was;
              l.     Omitting, suppressing, and concealing the material fact that it did not
                     reasonably or adequately secure Plaintiff and Texas Subclass members’
                     Private Information; and
              m.     Omitting, suppressing, and concealing the material fact that it did not
                     comply with common law and statutory duties pertaining to the security and


                                              168
    3:21-cv-01058-JMC          Date Filed 04/09/21      Entry Number 1       Page 170 of 183




                       privacy of Plaintiff and Texas Subclass members’ Private Information,
                       including duties imposed by the FTC Act, 15 U.S.C. § 45, HIPAA, 42
                       U.S.C. § 1320d, COPPA, 15 U.S.C. §§ 6501-6505, and Texas’s data
                       security statute, Tex. Bus. & Com. Code § 521.052.
               Blackbaud intended to mislead Plaintiff and Texas Subclass members and induce

them to rely on its misrepresentations and omissions.

               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers about the adequacy of Blackbaud’s data security and ability to

protect the confidentiality of consumers’ Private Information.

               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiffs and the Texas Subclass members, that their

Private Information was not exposed and misled Plaintiffs and the Texas Subclass members into

believing they did not need to take actions to secure their identities.

               Had Blackbaud disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Blackbaud would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply

with the law. Instead, Blackbaud was trusted with sensitive and valuable Private Information

regarding millions of consumers, including Plaintiffs, the Class, and the Texas Subclass.

Blackbaud accepted the responsibility of being a steward of this data while keeping the inadequate

state of its security controls secret from the public. Accordingly, because Blackbaud held itself out

as maintaining a secure platform for Private Information data, Plaintiffs, the Class, and the Texas

Subclass members acted reasonably in relying on Blackbaud’s misrepresentations and omissions,

the truth of which they could not have discovered.

               Blackbaud had a duty to disclose the above facts due to the circumstances of this

case, the sensitivity and extent of the Private Information in its possession, and the generally



                                                 169
    3:21-cv-01058-JMC         Date Filed 04/09/21       Entry Number 1       Page 171 of 183




accepted professional standards in its industry. This duty arose because members of the public,

including Plaintiffs and the Texas Subclass, repose a trust and confidence in Blackbaud. In

addition, such a duty is implied by law due to the nature of the relationship between consumers,

including Plaintiffs and the Texas Subclass, and Blackbaud because consumers are unable to fully

protect their interests with regard to their data, and placed trust and confidence in Blackbaud.

Blackbaud’s duty to disclose also arose from its:

               a.      Possession of exclusive knowledge regarding the security of the data in its
                       systems;
               b.      Active concealment of the state of its security; and/or
               c.      Incomplete representations about the security and integrity of its computer
                       and data systems, and its prior data breaches, while purposefully
                       withholding material facts from Plaintiffs and the Texas Subclass that
                       contradicted these representations.
               Blackbaud engaged in unconscionable actions or courses of conduct, in violation

of Tex. Bus. & Com. Code Ann. § 17.50(a)(3). Blackbaud engaged in acts or practices which, to

consumers’ detriment, took advantage of consumers’ lack of knowledge, ability, experience, or

capacity to a grossly unfair degree.

               Consumers, including Plaintiffs and Texas Subclass members, lacked knowledge

about deficiencies in Blackbaud’s data security because this information was known exclusively

by Blackbaud. Consumers also lacked the ability, experience, or capacity to secure the Private

Information in Blackbaud’s possession or to fully protect their interests with regard to their data.

Plaintiffs and Texas Subclass members lack expertise in information security matters and do not

have access to Blackbaud’s systems in order to evaluate its security controls. Blackbaud took

advantage of its special skill and access to Private Information to hide its inability to protect the

security and confidentiality of Plaintiffs and Texas Subclass members’ Private Information.




                                                170
    3:21-cv-01058-JMC        Date Filed 04/09/21      Entry Number 1        Page 172 of 183




               Blackbaud intended to take advantage of consumers’ lack of knowledge, ability,

experience, or capacity to a grossly unfair degree, with reckless disregard of the unfairness that

would result. The unfairness resulting from Blackbaud’s conduct is glaringly noticeable, flagrant,

complete, and unmitigated. The Data Breach, which resulted from Blackbaud’s unconscionable

business acts and practices, exposed Plaintiffs and Texas Subclass members to a wholly

unwarranted risk to the safety of their Private Information and the security of their identity or

credit, and worked a substantial hardship on a significant and unprecedented number of consumers.

Plaintiffs and Texas Subclass members cannot mitigate this unfairness because they cannot undo

the data breach.

               Blackbaud acted intentionally, knowingly, and maliciously to violate Texas’s

Deceptive Trade Practices-Consumer Protection Act, and recklessly disregarded Plaintiff and

Texas Subclass members’ rights.

               As a direct and proximate result of Blackbaud’s unconscionable and deceptive acts

or practices, Plaintiffs and Texas Subclass members have suffered and will continue to suffer

injury, ascertainable losses of money or property, and monetary and non-monetary damages,

including from fraud and identity theft; time and expenses related to monitoring their financial

accounts for fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss

of value of their Private Information. Blackbaud’s unconscionable and deceptive acts or practices

were a producing cause of Plaintiffs’ and Texas Subclass members’ injuries, ascertainable losses,

economic damages, and non-economic damages, including their mental anguish.

               Blackbaud’s violations present a continuing risk to Plaintiffs and Texas Subclass

members as well as to the general public.




                                               171
    3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1         Page 173 of 183




               Plaintiffs and the Texas Subclass seek all monetary and non-monetary relief

allowed by law, including economic damages; damages for mental anguish; treble damages for

each act committed intentionally or knowingly; court costs; reasonably and necessary attorneys’

fees; injunctive relief; and any other relief which the court deems proper.

                COUNT 24: TEXAS HEALTH & SAFETY CODE § 241.152

                The Texas Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Texas PHI Subclass, repeats and alleges Paragraphs 1-375, as if

fully alleged herein. This claim is brought individually under the laws of Texas and on behalf of

all other natural persons whose Private Information was compromised as a result of the Data

Breach and reside in states having similar laws regarding health and safety.

               Plaintiff brings this cause of action in the District Court of South Carolina as the

Judicial Panel on Multidistrict Litigation created this MDL, and this Court is handling all pretrial

matters related to the Data Breach and causes of action alleged concerning same.

               Texas law provides that, except under circumstances that do not apply here, a

hospital or an agent or employee of a hospital may not disclose health care information about a

patient to any person other than the patient or the patient’s legally authorized representative

without the written authorization of the patient or the patient’s legally authorized representative.

See Tex. Health & Safety Code § 241.152.

               At all relevant times, the Social Good Entity to which Plaintiff provided his PHI

was a “hospital” within the meaning of Tex. Health & Safety Code § 241.152.

               At all relevant times, Blackbaud stored “health care information” of the Plaintiff

and other members of the Texas PHI Subclass as construed under Tex. Health & Safety Code §

241.153.




                                                172
    3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1     Page 174 of 183




               Plaintiff and the other Texas PHI Subclass members did not provide Blackbaud

consent to release their health care records to third parties.

               Blackbaud had a duty to adopt and implement reasonable safeguards for the

security of all health care information it maintains pursuant to Tex. Health & Safety Code §

241.155.

               Blackbaud negligently or intentionally disclosed and released Plaintiff’s and the

Texas PHI Subclass members’ health care information inasmuch as it did not implement adequate

security protocols to prevent unauthorized access to health care information, maintain an adequate

electronic security system to prevent data breaches, or employ industry standard and commercially

viable measures to mitigate the risks of any data the risks of any data breach or otherwise comply

with HIPAA data security requirements.

               As a direct and proximate result of Blackbaud’s negligent or intentional acts, it

disclosed and released Plaintiff’s health care information to third parties without the Plaintiff’s

consent and caused injury to the Plaintiff and the Texas PHI Subclass.

               Accordingly, Plaintiff, individually and on behalf of members of the Texas PHI

Subclass, seeks compensatory damages, injunctive relief plus costs and attorney fees. See Tex.

Health & Safety Code § 241.156.

                   CLAIMS ON BEHALF OF THE VIRGINIA SUBCLASS

COUNT 25: VIRGINIA PERSONAL INFORMATION BREACH NOTIFICATION ACT,
                     Va. Code. Ann. §§ 18.2-186.6, et seq.

               The Virginia Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Virginia Subclass, repeats and alleges Paragraphs 1-375, as if

fully alleged herein. This claim is brought individually under the laws of Virginia and on behalf




                                                 173
    3:21-cv-01058-JMC         Date Filed 04/09/21      Entry Number 1       Page 175 of 183




of all other natural persons whose Private Information was compromised as a result of the Data

Breach and reside in states having similar laws regarding personal information.

               Blackbaud is required to accurately notify Plaintiff and Virginia Subclass members

following discovery or notification of a breach of its data security program if unencrypted or

unredacted Private Information was or is reasonably believed to have been accessed and acquired

by an unauthorized person who will, or it is reasonably believed who will, engage in identify theft

or another fraud, without unreasonable delay under Va. Code Ann. § 18.2-186.6(B).

               Blackbaud is an entity that owns or licenses computerized data that includes

“personal information” as defined by Va. Code Ann. § 18.2-186.6(B).

               Plaintiff’s and Virginia Subclass members’ Private Information includes “personal

information” as covered under Va. Code Ann. § 18.2-186.6(A).

               Because Blackbaud discovered a breach of its security system in which unencrypted

or unredacted Private Information was or is reasonably believed to have been accessed and

acquired by an unauthorized person, who will, or it is reasonably believed who will, engage in

identify theft or another fraud, Blackbaud had an obligation to disclose the data breach in a timely

and accurate fashion as mandated by Va. Code Ann. § 18.2-186.6(B).

               By failing to disclose the Data Breach in a timely and accurate manner, Blackbaud

violated Va. Code Ann. § 18.2-186.6(B).

               As a direct and proximate result of Blackbaud’s violations of Va. Code Ann. § 18.2-

186.6(B), Plaintiff and Virginia Subclass members suffered damages, as described above.

               Plaintiff and Virginia Subclass members seek relief under Va. Code Ann. § 18.2-

186.6(I), including actual damages.




                                                174
    3:21-cv-01058-JMC        Date Filed 04/09/21       Entry Number 1       Page 176 of 183




                COUNT 26: VIRGINIA CONSUMER PROTECTION ACT,
                          Va. Code Ann. §§ 59.1-196, et seq.

               The Virginia Plaintiff(s) identified above (“Plaintiff,” for purposes of this Count),

individually and on behalf of the Virginia Subclass, repeats and alleges Paragraphs 1-375, as if

fully alleged herein. This claim is brought individually under the laws of Virginia and on behalf

of all other natural persons whose Private Information was compromised as a result of the Data

Breach and reside in states having similar laws regarding consumer protection.

               The Virginia Consumer Protection Act prohibits “[u]sing any . . . deception, fraud,

false pretense, false promise, or misrepresentation in connection with a consumer transaction.” Va.

Code Ann. § 59.1-200(14).

               Blackbaud is a “person” as defined by Va. Code Ann. § 59.1-198.

               Blackbaud is a “supplier,” as defined by Va. Code Ann. § 59.1-198.

               Blackbaud engaged in the complained-of conduct in connection with “consumer

transactions” with regard to “goods” and “services,” as defined by Va. Code Ann. § 59.1-198.

               Blackbaud engaged in deceptive acts and practices by using deception, fraud, false

pretense, false promise, and misrepresentation in connection with consumer transactions,

including:

               a.     Failing to implement and maintain reasonable security and privacy
                      measures to protect Plaintiff and Virginia Subclass members’ Private
                      Information, which was a direct and proximate cause of the Data Breach;
               b.     Failing to identify foreseeable security and privacy risks, remediate
                      identified security and privacy risks, and adequately improve security and
                      privacy measures following previous cybersecurity incidents, which was a
                      direct and proximate cause of the Data Breach;
               c.     Failing to comply with common law and statutory duties pertaining to the
                      security and privacy of Plaintiff and Virginia Subclass members’ Private
                      Information, including duties imposed by the FTC Act, 15 U.S.C. § 45,
                      HIPAA, 42 U.S.C. § 1320d, and COPPA, 15 U.S.C. §§ 6501-6505, which
                      was a direct and proximate cause of the Data Breach;



                                               175
    3:21-cv-01058-JMC          Date Filed 04/09/21       Entry Number 1        Page 177 of 183




               d.      Misrepresenting that it would protect the privacy and confidentiality of
                       Plaintiff and Virginia Subclass members’ Private Information, including by
                       implementing and maintaining reasonable security measures;
               e.      Misrepresenting that it would comply with common law and statutory duties
                       pertaining to the security and privacy of Plaintiff and Virginia Subclass
                       members’ Private Information, including duties imposed by the FTC Act,
                       15 U.S.C. § 45, HIPAA, 42 U.S.C. § 1320d, and COPPA, 15 U.S.C. §§
                       6501-6505;
               f.      Failing to timely and adequately notify the Social Good Entities, Plaintiffs,
                       and Virginia Subclass members of the Data Breach;
               g.      Misrepresenting that certain sensitive Personal Information was not
                       accessed during the Data Breach, when it was;
               h.      Omitting, suppressing, and concealing the material fact that it did not
                       reasonably or adequately secure Plaintiff and Virginia Subclass members’
                       Private Information; and
               i.      Omitting, suppressing, and concealing the material fact that it did not
                       comply with common law and statutory duties pertaining to the security and
                       privacy of Plaintiff and Virginia Subclass members’ Private Information,
                       including duties imposed by the FTC Act, 15 U.S.C. § 45, HIPAA, 42
                       U.S.C. § 1320d, and COPPA, 15 U.S.C. §§ 6501-6505.

               Blackbaud intended to mislead Plaintiff and Virginia Subclass members and induce

them to rely on its misrepresentations and omissions.

               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiff and Virginia Subclass members, about the

adequacy of Blackbaud’s computer and data security and the quality of the Blackbaud brand.

               Blackbaud’s representations and omissions were material because they were likely

to deceive reasonable consumers, including Plaintiffs and the Virginia Subclass members, that

their Private Information was not exposed and misled Plaintiffs and the Georgia Subclass members

into believing they did not need to take actions to secure their identities.

               Had Blackbaud disclosed to Plaintiffs and Class members that its data systems were

not secure and, thus, vulnerable to attack, Blackbaud would have been unable to continue in

business and it would have been forced to adopt reasonable data security measures and comply



                                                 176
       3:21-cv-01058-JMC      Date Filed 04/09/21       Entry Number 1        Page 178 of 183




with the law. Instead, Blackbaud was trusted with sensitive and valuable Private Information

regarding millions of consumers, including Plaintiffs, the Class, and the Virginia Subclass.

Blackbaud accepted the responsibility of being a steward of this data while keeping the inadequate

state of its security controls secret from the public. Accordingly, because Blackbaud held itself out

as maintaining a secure platform for Private Information data, Plaintiffs, the Class, and the Virginia

Subclass members acted reasonably in relying on Blackbaud’s misrepresentations and omissions,

the truth of which they could not have discovered.

               In Blackbaud had a duty to disclose these facts due to the circumstances of this

case, the sensitivity and extent of the Private Information in its possession, and the generally

accepted professional standards in its industry. In addition, such a duty is implied by law due to

the nature of the relationship between consumers—including Plaintiff and the Virginia Subclass—

and Blackbaud, because consumers are unable to fully protect their interests with regard to their

data, and placed trust and confidence in Blackbaud. Blackbaud’s duty to disclose also arose from

its:

               a.      Possession of exclusive knowledge regarding the security of the data in its
                       systems;
               b.      Active concealment of the state of its security; and/or
               c.      Incomplete representations about the security and integrity of its computer
                       and data systems, and its prior data breaches, while purposefully
                       withholding material facts from Plaintiff and the Virginia Subclass that
                       contradicted these representations.

               The above-described deceptive acts and practices also violated the following

provisions of VA Code § 59.1-200(A):

               a.      Misrepresenting that goods or services have certain quantities,
                       characteristics, ingredients, uses, or benefits;
               b.      Misrepresenting that goods or services are of a particular standard, quality,
                       grade, style, or model; and




                                                 177
      3:21-cv-01058-JMC        Date Filed 04/09/21        Entry Number 1        Page 179 of 183




                c.      Advertising goods or services with intent not to sell them as advertised, or
                        with intent not to sell them upon the terms advertised.

                Blackbaud acted intentionally, knowingly, and maliciously to violate Virginia’s

Consumer Protection Act, and recklessly disregarded Plaintiff and Virginia Subclass members’

rights. An award of punitive damages would serve to punish Blackbaud for its wrongdoing, and

warn or deter others from engaging in similar conduct.

                As a direct and proximate result of Blackbaud’s deceptive acts or practices,

Plaintiffs and Virginia Subclass members have suffered and will continue to suffer injury,

ascertainable losses of money or property, and monetary and non-monetary damages, including

from fraud and identity theft; time and expenses related to monitoring their financial accounts for

fraudulent activity; an increased, imminent risk of fraud and identity theft; and loss of value of

their Private Information.

                Blackbaud’s violations present a continuing risk to Plaintiffs and Virginia Subclass

members as well as to the general public.

                Plaintiff and Virginia Subclass members seek all monetary and non-monetary relief

allowed by law, including actual damages; statutory damages in the amount of $1,000 per violation

if the conduct is found to be willful or, in the alternative, $500 per violation; restitution, injunctive

relief; punitive damages; and attorneys’ fees and costs.

IX.     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for judgment as follows:

                A.      For an Order certifying this action as a class action and appointing Plaintiffs

and their Counsel to represent the Class and Subclasses;

                B.      For equitable relief enjoining Blackbaud from engaging in the wrongful

conduct complained of herein pertaining to the misuse and/or disclosure of Plaintiffs’ and the class



                                                  178
     3:21-cv-01058-JMC        Date Filed 04/09/21       Entry Number 1      Page 180 of 183




and Subclass members’ Private Information, and from refusing to issue prompt, complete and

accurate disclosures to Plaintiffs and the class members or to mitigate further harm;

               C.     For equitable relief compelling Blackbaud to utilize appropriate methods

and policies with respect to consumer data collection, storage, and safety, and to disclose with

specificity the type of Private Information compromised during the Data Breach;

               D.     For equitable relief requiring restitution and disgorgement of the revenues

wrongfully retained as a result of Blackbaud’s wrongful conduct;

               E.     For an award of actual damages, compensatory damages, statutory

damages, and statutory penalties, in an amount to be determined, as allowable by law;

               F.     For an award of punitive damages, as allowable by law;

               G.     For an award of attorneys’ fees and costs, and any other expense, including

reasonable expert witness fees;

               H.     Pre- and post-judgment interest on any amounts awarded; and

               I.     Such other and further relief as this court may deem just and proper.

X.     JURY TRIAL DEMAND

       Plaintiffs hereby demand a jury trial for all claims so triable.

 Dated this 9th day of April, 2021           Respectfully submitted,


                                             /s/ Marlon E. Kimpson
                                             Marlon E. Kimpson (SC Bar No. 17042)
                                             MOTLEY RICE LLC
                                             28 Bridgeside Boulevard
                                             Mount Pleasant, SC 29464
                                             Tel.: (843) 216-9000
                                             Fax: (843) 216-9027
                                             Email: mkimpson@motleyrice.com

                                             Amy E. Keller
                                             DICELLO LEVITT GUTZLER LLC


                                                179
3:21-cv-01058-JMC   Date Filed 04/09/21   Entry Number 1      Page 181 of 183




                                Ten North Dearborn Street, Sixth Floor
                                Chicago, IL 60602
                                Tel: (312) 214-7900
                                Fax: (312) 253-1443
                                Email: akeller@dicellolevitt.com

                                Krysta Kauble Pachman
                                SUSMAN GODFREY LLP
                                1900 Avenue of the Stars, Suite 1400
                                Los Angeles, CA 90067
                                Tel: (310) 789-3100
                                Fax: (310) 789-3150
                                Email: kpachman@susmangodfrey.com

                                Harper Segui
                                WHITFIELD BRYSON LLP
                                Federal ID No. 10841
                                217 Lucas Street, Suite G
                                Mount Pleasant, SC 29464
                                Tel: (919) 600-5000
                                Fax: (919) 600-5035
                                Email: harper@whitfieldbryson.com

                                Plaintiffs’ Co-Lead Counsel in the Pending Consumer
                                MDL

                                Gretchen Freeman Cappio
                                KELLER ROHRBACK L.L.P.
                                1201 Third Avenue, Suite 3200
                                Seattle, WA 98101
                                Tel.: (206) 623-1900
                                Fax: (206) 623-3384
                                Email: gcappio@kellerrohrback.com

                                Chair of Plaintiffs’ Steering Committee in the Pending
                                Consumer MDL

                                Desiree Cummings
                                ROBBINS GELLER RUDMAN & DOWD LLP
                                420 Lexington Avenue, Suite 1832
                                New York, NY 10170
                                Tel: (212) 693-1058
                                Email: dcummings@rgrdlaw.com

                                Melissa Emert



                                   180
3:21-cv-01058-JMC   Date Filed 04/09/21   Entry Number 1    Page 182 of 183




                                KANTROWITZ, GOLDHAMMER &
                                GRAIFMAN, PC
                                747 Chestnut Ridge Road
                                Chestnut Ridge, NY 10977
                                Tel: (866) 574-4682
                                Fax: (845) 356-4335
                                Email: memert@kgglaw.com

                                Kelly Iverson
                                CARLSON LYNCH
                                1133 Penn Avenue, 5th Floor
                                Pittsburgh, PA 15222
                                Tel: (412) 322-9243
                                Fax: (412) 231-0246
                                Email: kiverson@carlsonlynch.com

                                Howard Longman
                                STULL, STULL & BRODY
                                6 E 45th Street
                                New York, NY 10017
                                Tel: (973) 994‐2315
                                Fax: (973) 994‐2319
                                Email: hlongman@ssbny.com

                                Douglas McNamara
                                COHEN MILSTEIN SELLERS
                                & TOLL PLLC
                                1100 New York Avenue NW
                                East Tower, 5th Floor
                                Washington, DC 20005
                                Tel: (202) 408-4600
                                Fax: (202) 408-4699
                                Email: dmcnamara@cohenmilstein.com

                                Melissa Weiner
                                PEARSON, SIMON & WARSHAW, LLP
                                800 LaSalle Avenue, Suite 2150
                                Minneapolis, MN 55402
                                Tel: (612) 389-0600
                                Fax: (612) 389-0610
                                Email: mweiner@pswlaw.com

                                Plaintiffs’ Steering Committee in the Pending Consumer
                                MDL




                                   181
3:21-cv-01058-JMC   Date Filed 04/09/21   Entry Number 1      Page 183 of 183




                                Frank Ulmer
                                MCCULLEY MCCLUER LLC
                                701 East Bay Street, Suite 411
                                Charleston, SC 29403
                                Tel: (843) 444-5404
                                Fax: (843) 444-5408
                                Email: fulmer@mcculleymccluer.com

                                Plaintiffs’ Liaison Counsel




                                   182
